Exhibit 10.2

EXECUTION VERSION

 

 

$150,000,000

SECOND AMENDED AND RESTATED LOAN AGREEMENT

among

CS INTERMEDIATE HOLDCO 1 LLC

as a U.S./European Facility Guarantor and a Canadian Facility Guarantor

CS INTERMEDIATE HOLDCO 2 LLC

as a U.S./European Facility Guarantor and a Canadian Facility Guarantor

COOPER-STANDARD AUTOMOTIVE INC.,

as the U.S. Borrower, a U.S./European Facility Guarantor and a Canadian Facility
Guarantor

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED,

as the Canadian Borrower and a Canadian Facility Guarantor

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V.,

as the European Borrower

THE OTHER GUARANTORS PARTY HERETO,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

BANK OF AMERICA, N.A.,

as Agent

and

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

Dated as of April 4, 2014

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

     2   

1.1

   Definitions      2   

1.2

   Accounting Terms      67   

1.3

   Uniform Commercial Code/PPSA      67   

1.4

   Certain Matters of Construction      68   

1.5

   Interpretation (Quebec)      68   

SECTION 2. CREDIT FACILITIES

     69   

2.1

   Commitment      69   

2.2

   U.S. and European Letter of Credit Facility      74   

2.3

   Canadian Letter of Credit Facility      78   

SECTION 3. INTEREST, FEES AND CHARGES

     82   

3.1

   Interest      82   

3.2

   Fees      84   

3.3

   Computation of Interest, Fees, Yield Protection      85   

3.4

   Reimbursement Obligations      86   

3.5

   Illegality      86   

3.6

   Inability to Determine Rates      87   

3.7

   Increased Costs; Capital Adequacy      87   

3.8

   Mitigation      88   

3.9

   Funding Losses      88   

3.10

   Maximum Interest      89   

SECTION 4. LOAN ADMINISTRATION

     90   

4.1

   Manner of Borrowing and Funding Loans      90   

4.2

   Defaulting Lender      92   

4.3

   Number and Amount of Interest Period Loans; Determination of Rate      93   

4.4

   Loan Party Agent      94   

4.5

   One Obligation      94   

4.6

   Effect of Termination      94   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 5. PAYMENTS

     94   

5.1

   General Payment Provisions      94   

5.2

   Repayment of Obligations      95   

5.3

   Payment of Other Obligations      95   

5.4

   Marshaling; Payments Set Aside      95   

5.5

   Post-Default Allocation of Payments      96   

5.6

   Application of Payments      98   

5.7

   Loan Account; Account Stated      98   

5.8

   Taxes      98   

5.9

   Lender Tax Information      100   

5.10

   Guarantee by U.S. Facility Loan Parties      101   

5.11

   Currency Matters      104   

5.12

   Currency Fluctuations      105   

SECTION 6. CONDITIONS PRECEDENT

     106   

6.1

   Conditions Precedent to Initial Loans      106   

6.2

   Conditions Precedent to All Credit Extensions      108   

SECTION 7. CASH COLLATERAL

     108   

7.1

   Cash Collateral      108   

SECTION 8. COLLATERAL ADMINISTRATION

     109   

8.1

   Borrowing Base Certificates      109   

8.2

   Administration of Accounts      109   

8.3

   Administration of Inventory      111   

8.4

   [Intentionally Omitted]      112   

8.5

   Administration of Deposit Accounts      112   

8.6

   General Provisions      112   

8.7

   Power of Attorney      114   

SECTION 9. REPRESENTATIONS AND WARRANTIES

     114   

9.1

   General Representations and Warranties      114   

9.2

   Complete Disclosure      122   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

     122   

10.1

   Affirmative Covenants      122   

10.2

   Negative Covenants      132   

10.3

   Financial Covenant      157   

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     157   

11.1

   Events of Default      157   

11.2

   Remedies upon Default      159   

11.3

   License      160   

11.4

   Setoff      160   

11.5

   Remedies Cumulative; No Waiver      160   

11.6

   Judgment Currency      161   

SECTION 12. AGENT

     161   

12.1

   Appointment, Authority and Duties of Agent      161   

12.2

   Agreements Regarding Collateral, Borrower Materials and Intercreditor Matters
     163   

12.3

   Reliance By Agent      165   

12.4

   Action Upon Default      165   

12.5

   Ratable Sharing      165   

12.6

   Indemnification      165   

12.7

   Limitation on Responsibilities of Agent      166   

12.8

   Successor Agent and Co-Agents      166   

12.9

   Due Diligence and Non-Reliance      167   

12.10

   Replacement of Certain Lenders      167   

12.11

   Remittance of Payments and Collections      168   

12.12

   Individual Capacity      168   

12.13

   Titles      169   

12.14

   Bank Product Providers      169   

12.15

   No Third Party Beneficiaries      169   

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

     169   

13.1

   Successors and Assigns      169   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

13.2

   Participations      169   

13.3

   Assignments      170   

SECTION 14. MISCELLANEOUS

     171   

14.1

   Consents, Amendments and Waivers      171   

14.2

   Indemnity      173   

14.3

   Notices and Communications      173   

14.4

   Performance of the Loan Parties’ Obligations      175   

14.5

   Credit Inquiries      175   

14.6

   Severability      175   

14.7

   Cumulative Effect; Conflict of Terms      175   

14.8

   Counterparts      175   

14.9

   Entire Agreement      175   

14.10

   Relationship with Lenders      176   

14.11

   No Advisory or Fiduciary Responsibility      176   

14.12

   Confidentiality      176   

14.13

   [Intentionally Omitted]      177   

14.14

   GOVERNING LAW      177   

14.15

   Consent to Forum      177   

14.16

   Waivers by the Loan Parties      177   

14.17

   Patriot Act Notice      178   

14.18

   Canadian Anti-Money Laundering Legislation      178   

14.19

   Reinstatement      178   

14.20

   Nonliability of Lenders      179   

14.21

   INTERCREDITOR AGREEMENT      179   

14.22

   Amendment and Restatement      180   

14.23

   Notes Refinancing      180   

14.24

   Jyco Industries, LLC      180   

 

-iv-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Canadian Revolver Note Exhibit A-2    Form of U.S.
Revolver Note Exhibit A-3    Form of European Revolver Note Exhibit B    Notice
of Borrowing Exhibit C    Notice of Conversion/Continuation Exhibit D   
Assignment and Acceptance Exhibit E    Assignment Notice Exhibit F    Form of
Perfection Certificate Exhibit G    Form of Borrowing Base Certificate Exhibit H
   Form of Landlord Waiver Exhibit I    Form of Bailee Letter Exhibit J   
Intercreditor Agreement Exhibit K    Pledge and Security Agreement Exhibit L   
Intercompany Subordination Agreement Schedule 1.1(a)    Commitments of Lenders
Schedule 1.1(b)    Contingent Obligations Schedule 1.1(c)    Existing Letters of
Credit Schedule 1.1(d)    Investments Schedule 6.1    List of Closing Documents
Schedule 8.5    Deposit Accounts Schedule 8.6.1    Business Locations
Schedule 9.1.4    Corporate Names and Capital Structure Schedule 9.1.6(b)   
Owned Real Property Schedule 9.1.11    Intellectual Property Schedule 9.1.14   
Environmental Matters Schedule 9.1.16    Litigation Schedule 9.1.18(e)   
Canadian Pension Plan Schedule 9.1.20    Labor Contracts Schedule 9.1.24   
Filing Offices Schedule 10.1.13    Post-Closing Matters Schedule 10.2.1    Liens
Schedule 10.2.2    Existing Indebtedness



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated as
of April 4, 2014, among CS INTERMEDIATE HOLDCO 2 LLC, a Delaware limited
liability company (“Intermediate Holdings”) as a U.S./European Facility
Guarantor and a Canadian Facility Guarantor (each as defined herein), CS
INTERMEDIATE HOLDCO 1 LLC, a Delaware limited liability company (“Holdings”) as
a U.S./European Facility Guarantor and a Canadian Facility Guarantor (each as
defined herein), COOPER-STANDARD AUTOMOTIVE INC., an Ohio corporation (the “U.S.
Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, an Ontario corporation
(together with its permitted successors, the “Canadian Borrower”),
COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., a corporation under the
laws of the Netherlands (besloten vennootschap met beperkte aansprakelijkheid)
(the “European Borrower” and together with the U.S. Borrower and the Canadian
Borrower, the “Borrowers”), the other U.S. Subsidiaries (as defined herein) of
Intermediate Holdings which are and may hereafter become party to this Agreement
as U.S./European Facility Guarantors and Canadian Facility Guarantors, the other
Canadian Subsidiaries (as defined herein) of Intermediate Holdings which are or
may hereafter become party to this Agreement as Canadian Facility Guarantors,
the financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, in its capacity as collateral agent and administrative agent for
itself and the Secured Parties (as defined herein) (together with any successor
agent appointed pursuant to Section 12.8, “Agent”).

R E C I T A L S:

A. Parent, the U.S. Borrower, the Canadian Borrower, the European Borrower, the
other Loan Parties party thereto, Agent and the financial institutions party
thereto are party to that certain Amended and Restated Loan and Security
Agreement, dated as of April 8, 2013 (as amended up to but not including the
date hereof, the “Existing Loan Agreement”).

B. Holdings, Intermediate Holdings, the Borrowers, the other Loan Parties, Agent
and the Lenders party hereto wish to amend and restate the Existing Loan
Agreement upon and subject to the terms and conditions hereinafter set forth.

C. Each Subsidiary of Holdings which is or hereafter becomes a party hereto as a
U.S./European Facility Guarantor is or will be affiliated, is or will be engaged
in interrelated businesses, and is or will derive substantial direct and
indirect benefit from extensions of credit to the U.S. Borrower and/or the
European Borrower.

D. Each Subsidiary of Holdings which is or hereafter becomes a party hereto as a
Canadian Facility Guarantor is or will be affiliated, is or will be engaged in
interrelated businesses, and is or will derive substantial direct and indirect
benefit from extensions of credit to the Canadian Borrower.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

ABL Collateral: as defined in the Intercreditor Agreement.

Account: as defined in the UCC and the PPSA, as applicable, including all rights
to payment for goods sold or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Acquired Indebtedness: with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

Adverse Proceeding: any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Intermediate Holdings or any of its Restricted
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims) pending against or
affecting Intermediate Holdings or any of its Restricted Subsidiaries or any
property of Intermediate Holdings or any of its Restricted Subsidiaries.

Affiliate: of any specified Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such specified Person. For purposes of this definition, “Control” (including,
with correlative meanings, the terms “Controlling,” “Controlled by” and “under
common Control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

Agent: as defined in the preamble to this Agreement.

Agent Fee Letter: the agent fee letter agreement between Agent and Parent dated
as of the Second Restatement Date.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

 

2



--------------------------------------------------------------------------------

Allocable Amount: as defined in Section 5.10.3.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

Applicable Lenders: (i) with respect to the U.S. Borrower and the European
Borrower, the U.S. Lenders, and (ii) with respect to the Canadian Borrower, the
Canadian Lenders.

Applicable Loan Party Group: (i) with respect to the U.S. Borrower, the U.S.
Facility Loan Parties, (ii) with respect to the Canadian Borrower, the Canadian
Facility Loan Parties that are domiciled in Canada and (iii) with respect to the
European Borrower, the U.S./European Facility Loan Parties.

Applicable Margin: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Average Quarterly Availability:

 

Level

   Average
Quarterly
Availability    LIBOR Loans,
Canadian BA Rate
Loans, Letter of
Credit Fees     U.S. Base Rate Loans, Canadian
Base Rate Loans and Canadian
Prime Rate Loans  

I

   Greater than


or equal to

$70,000,000

     1.50 %      0.50 % 

II

   Greater than
or equal to

$30,000,000

but less than

$70,000,000

     1.75 %      0.75 % 

III

   Less than


$30,000,000

     2.00 %      1.00 % 

The Applicable Margin shall be adjusted quarterly as of the first (1st) day of
each calendar quarter, based upon the Average Quarterly Availability for the
immediately preceding calendar quarter.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.

Asset Review and Approval Conditions: with respect to any acquisition,
amalgamation or merger in respect of which the Accounts or Inventory acquired
therein or thereby are requested to be included in the Canadian Borrowing Base
or U.S. Borrowing Base, Agent shall have completed its review of such assets,
including, without limitation, field examinations, audits,

 

3



--------------------------------------------------------------------------------

appraisals and other due diligence as Agent shall in its Permitted Discretion
require; it being acknowledged and agreed that, (1) such additional assets, if
any, to be included in the Canadian Borrowing Base or U.S. Borrowing Base may be
subject to different advance rates or eligibility criteria or may require the
imposition of additional reserves with respect thereto and (2) prior to the
inclusion of any additional assets in the Canadian Borrowing Base or U.S.
Borrowing Base, all actions shall have been taken to ensure that Agent has a
perfected and continuing first priority security interest in and Lien on such
assets (to the extent otherwise required herein).

Asset Sale: defined in the term loan credit agreement governing the Fixed Asset
Facility incurred on the date hereof as such agreement is in effect on the date
hereof.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit D.

Assignment of Claims Act: Assignment of Claims Act of 1940, 31 U.S.C. § 3727, 41
U.S.C. § 15, as amended.

Audit Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Average Period Availability (for a one-day period) is less
than the greater of (i) $50,000,000 and (ii) 33.33% of the Commitments at such
time; and (b) continuing until, during the preceding thirty (30) consecutive
days, no Event of Default has existed and Average Period Availability has been
greater than the greater of (i) $50,000,000 and (ii) 33.33% of the Commitments
at such time.

Availability: at any time, the sum of the Canadian Availability and the U.S.
Availability, in each case, at such time.

Average Period Availability: for any period, an amount equal to the sum of the
Availability for each day of such period (determined as of the close of business
of each such day) divided by the actual number of days in such period, as
determined by Agent, which determination shall be conclusive absent manifest
error.

Average Availability Test Trigger: with respect to the Specified Transaction
Conditions, any time that Average Period Availability is (for a one-day period)
less than the greater of (i) $45,000,000 and (ii) 30% of the Commitments on the
date of such action or proposed action.

Average Quarterly Availability: for any calendar quarter, an amount equal to the
sum of the Availability for each day of such calendar quarter (determined as of
the close of business of each such day) divided by the actual number of days in
such calendar quarter, as determined by Agent, which determination shall be
conclusive absent manifest error.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch).

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

 

4



--------------------------------------------------------------------------------

Bank Product: any of the following products, services or facilities extended to
any Loan Party or Restricted Subsidiary (or any other Affiliate thereof
requested by a Borrower and approved by Agent) by a Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
and (c) commercial credit card and merchant card services; provided, however,
that for any of the foregoing to be included as an “Obligation” for purposes of
a distribution under Section 5.5.1, the Lender or Affiliate providing such Bank
Product and Loan Party Agent must have previously provided written notice to
Agent of (i) the existence of such Bank Product, (ii) the maximum dollar amount
of obligations arising thereunder to be included as a Canadian Bank Product
Reserve or U.S. Bank Product Reserve, as applicable (“Bank Product Amount”),
(iii) the methodology to be used by such parties in determining the Secured Bank
Product Obligations owing from time to time and if Agent has received no such
notice with respect to any such Bank Product, then Agent shall be permitted to
assume that no such Bank Product is outstanding in connection with making
distributions under Section 5.5.1 and (iv) its agreement to be bound by
Section 12.14; provided, however, that no such notice from Loan Party Agent
shall be required with respect to any Bank Products provided by Bank of America
or its Affiliates. The Bank Product Amount may be changed from time to time by
Agent (with respect to Bank Products provided by Bank of America or its
Affiliates) in its Permitted Discretion or upon written notice to Agent by the
Lender or Affiliate providing the related Bank Product and Loan Party Agent. No
additional Bank Product Amount may be voluntarily established or increased by
the Loan Parties at any time that a Default or Event of Default exists, or if a
reserve in such amount would cause an Overadvance.

Bank Product Amount: as defined in the definition of Bank Product.

Board of Directors: as to any Person, the board of directors or managers, sole
member or managing member, as applicable, of such Person (or, if such Person is
a partnership, the board of directors or other governing body of the general
partner of such Person) or any duly authorized committee thereof.

Borrowed Money: with respect to any Person, any (a) obligation that (i) arises
from the borrowing of money by such Person (including, for the avoidance of
doubt, arising from any Permitted Receivables Financing of such Person), (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables or administrative or general expenses
owing in the ordinary course of business) or (iv) was issued or assumed as full
or partial payment for property (excluding trade payables owing in the ordinary
course of business); (b) capitalized amount in respect of Capital Leases of such
Person; (c) reimbursement obligations by such Person with respect to letters of
credit issued for the account of such Person; and (d) guarantees by such Person
of any of the foregoing owing by another Person.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as the Reports provided by Agent to Lenders.

Borrowers: as defined in the preamble to this Agreement.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

5



--------------------------------------------------------------------------------

Borrowing Base: the Canadian Borrowing Base and/or the U.S. Borrowing Base, as
the context requires.

Borrowing Base Certificate: a certificate, substantially in the form attached as
Exhibit G or otherwise in form and substance satisfactory to Agent, by which
Loan Party Agent certifies calculation of any Borrowing Base.

Business Day: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such States are
closed; and when used with reference to (i) a LIBOR Loan denominated in Dollars,
the term shall also exclude any day on which banks are not open for the
transaction of banking business in London, England, (ii) a LIBOR Loan
denominated in Euros, any fundings, disbursements, settlements and payments in
Euros in respect of any such LIBOR Loan, or any other dealings in Euros to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, the
term shall also exclude any day that is not a TARGET Day, and (iii) a Canadian
Revolver Loan, the term shall also exclude a day on which banks in Toronto,
Ontario, Canada are not open for the transaction of banking business.

Canadian Auto-Extension Letter of Credit: as defined in Section 2.3.1(e).

Canadian Availability: as of any date of determination, the Canadian Borrowing
Base as of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than in connection with the making of any Revolver Loan to the
European Borrower pursuant to Section 2.1 or the issuance of any Letter of
Credit for the account of the European Borrower pursuant to Section 2.2.), the
Canadian Suppressed Amount on such date of determination plus the Canadian
Designated Cash Amount on such date of determination minus the Canadian Revolver
Exposure (calculated without duplication of any amounts reserved under the
Canadian LC Reserve) on such date of determination.

Canadian Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the Canadian Domiciled Loan Parties’
Inventory; (b) the Canadian Rent and Charges Reserve; (c) the Canadian LC
Reserve; (d) the Canadian Bank Product Reserve; (e) the aggregate amount of
liabilities secured by Liens upon any Canadian Facility Collateral that are
senior to Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom); (f) the Canadian Priority Payables Reserve;
(g) the Wage Earner Protection Act Reserve; (h) the Canadian Designated Foreign
Guaranty Reserve and (i) such additional reserves (including, without
limitation, dilution reserves), in such amounts and with respect to such
matters, as Agent in its Permitted Discretion may establish.

Canadian BA Rate: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00

 

6



--------------------------------------------------------------------------------

a.m. Eastern time on such day at which a Canadian chartered bank listed on
Schedule 1 of the Bank Act (Canada) as selected by Agent is then offering to
purchase Canadian Dollar Bankers’ Acceptances accepted by it having such
specified term (or a term as closely as possible comparable to such specified
term), plus five (5) basis points.

Canadian BA Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve: the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the Canadian Domiciled Loan Parties and their Subsidiaries (or
any other Affiliate thereof requested by the Canadian Borrower and approved by
Agent).

Canadian Base Rate: for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) in Toronto,
Ontario as its “base rate” (the “base rate” being a rate set by Bank of America
(Canada) based on various factors including costs and desired return of Bank of
America (Canada), general economic conditions and other factors, and used as a
reference point for pricing loans in Dollars made at its “base rate”, which may
be priced at, above or below such announced rate). Any change in the “base rate”
announced by Bank of America (Canada) shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
interest rate based upon the Canadian Base Rate shall be adjusted simultaneously
with any change in the “base rate”. In the event that Bank of America (Canada)
(including any successor or assignee) does not at any time publicly announce a
“base rate”, then “Canadian Base Rate” shall mean the “base rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by Agent.

Canadian Base Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Dollars and bearing interest calculated by reference to the Canadian Base Rate.

Canadian Borrower: as defined in the preamble to this Agreement.

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount minus (x) the Canadian
Priority Payables Reserve minus (y) the Wage Earner Protection Act Reserve minus
(z) the Canadian LC Reserve; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the Canadian Domiciled Loan Parties; plus (y) the lesser of
(i) 70% of the Value of Eligible Inventory of the Canadian Domiciled Loan
Parties; and (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory
of the Canadian Domiciled Loan Parties, minus (2) the Canadian Availability
Reserve.

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.

Canadian Designated Cash Amount: the aggregate amount of cash of the Canadian
Domiciled Loan Parties deposited in segregated DACA Deposit Accounts with Agent.

Canadian Designated Foreign Guaranty Reserve: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated

 

7



--------------------------------------------------------------------------------

Foreign Guaranty established in favor of a Canadian Lender and/or an Affiliate
of a Canadian Lender.

Canadian Dollars or Cdn$: the lawful currency of Canada.

Canadian Domiciled Loan Party: each Canadian Subsidiary of Holdings now or
hereafter party hereto as a Loan Party, and “Canadian Domiciled Loan Parties”
means all such Persons, collectively.

Canadian Dominion Account: a special account established by the Canadian
Domiciled Loan Parties at Bank of America (Canada) or another bank reasonably
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.

Canadian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations, including property
of the U.S. Domiciled Loan Parties pledged to secure their Obligations under
their guarantee of the Canadian Facility Obligations.

Canadian Facility Guarantee: each guarantee agreement (including this Agreement)
at any time executed by a Canadian Facility Guarantor in favor of Agent
guaranteeing all or any portion of the Canadian Facility Obligations.

Canadian Facility Guarantor: Holdings, each Canadian Subsidiary of Holdings,
each other U.S. Subsidiary of Holdings, and each other Person (if any) who
guarantees payment and performance of any Canadian Facility Obligations.

Canadian Facility Loan Party: the Canadian Borrower or a Canadian Facility
Guarantor.

Canadian Facility Obligations: all applicable Obligations of the Canadian
Facility Loan Parties (excluding, for the avoidance of doubt, all U.S./European
Facility Obligations).

Canadian Facility Secured Parties: Agent, Canadian Issuing Bank, Canadian
Lenders, Secured Bank Product Providers of Bank Products to Canadian Facility
Loan Parties, and the Lead Arrangers.

Canadian Issuing Bank: (a) Bank of America (Canada) or an Affiliate of Bank of
America (Canada), as an issuer of Letters of Credit under this Agreement and
(b) Deutsche Bank AG, New York Branch or an Affiliate of Deutsche Bank AG, New
York Branch, as an issuer of Letters of Credit under this Agreement.

Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
Canadian Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the Canadian Borrower.

Canadian LC Reserve: the aggregate of all Canadian LC Obligations, other than
(a) those that have been Cash Collateralized; and (b) if no Default or Event of
Default exists, amounts specified in clause (c) of the definition of Canadian LC
Obligations.

 

8



--------------------------------------------------------------------------------

Canadian Lenders: Bank of America (Canada) and each other Lender that has issued
a Canadian Revolver Commitment (provided that such Person or an Affiliate of
such Person also has a U.S./European Revolver Commitment), including Bank of
America (Canada) in its capacity as a provider of Canadian Swingline Loans. Each
Canadian Lender shall be a Canadian Qualified Lender.

Canadian Letter of Credit Sublimit: $500,000.

Canadian Letters of Credit: as defined in Section 2.3.1 hereof.

Canadian Multi-Employer Plan: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada), but excluding, for greater
certainty, any Multi-Employer Plan.

Canadian Non-Extension Notice Date: as defined in Section 2.3.1(e).

Canadian Overadvance: as defined in Section 2.1.5 hereof.

Canadian Overadvance Loan: a Loan made to the Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

Canadian Overadvance Loan Balance: on any date, the amount by which the
aggregate Canadian Revolver Exposure exceeds the amount of the Canadian
Borrowing Base on such date.

Canadian Pension Plan: a “registered pension plan” as defined in the Income Tax
Act (Canada), and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Loan Party in
respect of its Canadian employees or former Canadian employees, excluding, for
greater certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate: on any date, a fluctuating rate of interest per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America (Canada) as its “Canadian Prime Rate”. The “Canadian
Prime Rate” is a rate set by Bank of America (Canada) based upon various factors
including Bank of America (Canada)’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America (Canada) shall take effect at the
opening of business on the day specified in the public announcement of such
change.

Canadian Prime Rate Loan: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may reasonably determine in its Permitted Discretion, which
reflects the unpaid (when due) or un-remitted (when due) payroll tax deductions,
employment insurance premiums, amounts deducted for vacation pay, wages,
workers’ compensation and other unpaid (when due) or unremitted (when due)
amounts by any Canadian Domiciled Loan Party which would give rise to a Lien
with priority under applicable Law over the Lien of Agent and if any Loan Party
issues a notice of intended wind up of the Canadian Pension Plan, the
Superintendent, FSCO or other Governmental Authority issues a notice of the
intended decision to wind up a Canadian Pension Plan or Agent reasonably
determines in its Permitted Discretion that it is probable that a

 

9



--------------------------------------------------------------------------------

Canadian Pension Plan will be wound up and there is Canadian Unfunded Pension
Liability at such time, a reserve, which Agent may assess and apply, in its
Permitted Discretion, up to an amount that reflects the Canadian Unfunded
Pension Liability of such Canadian Pension Plan.

Canadian Qualified Lender: a financial institution that is listed on Schedule I,
II, or III of the Bank Act (Canada) or is not a foreign bank for purposes of the
Bank Act (Canada), and if such financial institution is not resident in Canada
and is not deemed to be resident in Canada with respect to any amounts received
pursuant to this Agreement for purposes of Part XIII of the Income Tax Act
(Canada), that financial institution deals at arm’s length with the Canadian
Borrower for purposes of the Income Tax Act (Canada).

Canadian Reimbursement Date: as defined in Section 2.3.2(a).

Canadian Rent and Charges Reserve: the aggregate of (a) all past due rent and
other past due amounts owing by any Canadian Domiciled Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Canadian Facility Collateral
of any Canadian Domiciled Loan Party or could assert a Lien on such Canadian
Facility Collateral under applicable Law; plus (b) a reserve at least equal to
three (3) months (or such shorter period as Agent determines in its Permitted
Discretion as it will take to liquidate the ABL Collateral at such location)
rent and other charges that could reasonably be expected to be payable to any
such Person who possesses any Canadian Facility Collateral of any Canadian
Domiciled Loan Party and could reasonably be expected to assert a Lien on such
Canadian Facility Collateral under applicable Law, unless, in any such case,
such Person has executed a Collateral Access Agreement.

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
Canadian Issuing Bank, or participate in Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition), in the case of the other
Canadian Lenders, to the Canadian Borrower up to the maximum principal amount
shown on Schedule 1.1(a), or as hereafter determined pursuant to each Assignment
and Acceptance to which it is a party, as such Canadian Revolver Commitment may
be adjusted from time to time in accordance with the provisions of Sections
2.1.4 or 11.2. “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Lenders.

Canadian Revolver Commitment Termination Date: the earliest of (a) the
U.S./European Revolver Commitment Termination Date (without regard to the reason
therefor), (b) the date on which Loan Party Agent terminates or reduces to zero
(0) all of the Canadian Revolver Commitments pursuant to Section 2.1.4, and
(c) the date on which the Canadian Revolver Commitments are terminated pursuant
to Section 11.2.

Canadian Revolver Exposure: on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.

Canadian Revolver Loan: a Revolver Loan made by Canadian Lenders to the Canadian
Borrower pursuant to Section 2.1.1(b), and any Canadian Swingline Loan, which
Revolver Loan shall, if denominated in Canadian Dollars, be either a Canadian BA
Rate Loan or a Canadian

 

10



--------------------------------------------------------------------------------

Prime Rate Loan and, if denominated in Dollars, shall be either a Canadian Base
Rate Loan or a LIBOR Loan, in each case as selected by the Canadian Borrower or
Loan Party Agent.

Canadian Revolver Notes: collectively, each promissory note, if any, executed by
the Canadian Borrower in favor of a Canadian Lender to evidence the Canadian
Revolver Loans funded from time to time by such Canadian Lender, which shall be
in the form of Exhibit A-1 to this Agreement, together with any replacement or
successor notes therefor.

Canadian Security Agreement: each general security agreement or deed of hypothec
among any Canadian Domiciled Loan Party and Agent and each Section 427 Bank Act
(Canada) security document among the Canadian Borrower and any Canadian Lender,
as may be amended and/or restated from time to time.

Canadian Subsidiary: a Subsidiary of Holdings incorporated or organized under
the laws of Canada or any province or territory of Canada.

Canadian Suppressed Amount: to the extent that the amount calculated pursuant to
clause (b) of the Canadian Borrowing Base definition exceeds the then-current
Canadian Revolver Commitment as of any date of determination, the amount of any
such excess designated in writing by Loan Party Agent to Agent as “Canadian
Suppressed Amount” under this Agreement; provided, that in no event shall the
Canadian Suppressed Amount exceed $5,000,000 less the U.S./European Suppressed
Amount as of such date of determination.

Canadian Swingline Loan: any Borrowing of Canadian Prime Rate Loans made
pursuant to Section 4.1.3(c).

Canadian Unfunded Pension Liability: any unfunded wind up deficiency as
identified in (a) the most recent actuarial valuation report for the purposes of
the PBA, or (b) any wind up report for the purposes of the PBA, and filed or
required to be filed with any applicable Governmental Authority in respect of
any Canadian Pension Plan.

Canadian Unused Line Fee Rate: at any date of determination, a rate per annum
equal to (a) .25% when the Canadian Revolver Exposure is greater than 50% of the
Canadian Revolver Commitments and (b) .375% at all other times.

Capital Expenditures: all liabilities incurred or expenditures made by a Loan
Party or Restricted Subsidiary for the acquisition of any fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one (1) year that would, in any case, in accordance with GAAP,
be included as additions to property, plant and equipment, but excluding (to the
extent that they would otherwise be included): including, for the avoidance of
doubt, any amount included in the calculation of the Fixed Charge Coverage Ratio
(i) any expenditures during such period made for the replacement or restoration
of assets with assets of the same or similar type to the extent paid for by any
identifiable proceeds of casualty insurance or condemnation awards; (ii) the
purchase price of assets purchased during such period to the extent the
consideration therefor consists of the proceeds of a substantially concurrent
sale of assets; (iii) any expenditures for the purchase price of assets acquired
in an acquisition during such period; (iv) liabilities incurred or expenditures
made to the extent such Loan Party or Restricted Subsidiary has received
reimbursement in cash from a third party during such period; (v) the non-cash
book value of any asset owned by any Loan Party or Restricted Subsidiary which
is included as an addition to property, plant and equipment as a result of the
reuse of such

 

11



--------------------------------------------------------------------------------

asset during such period without a corresponding expenditure actually having
been made or liability incurred in such period; (vi) the non-cash purchase price
of equipment purchased during such period to the extent the consideration
therefor consists of used or surplus equipment traded in at the time of such
purchase; (vii) the non-cash purchase price of equipment that is purchased
during such period and substantially contemporaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time; and (viii) any expenditures during such period
made with the proceeds of an issuance of Equity Interests by Intermediate
Holdings with respect to which: (a) such proceeds shall have been received by
Intermediate Holdings within one-hundred eighty days (180) of such expenditure,
and (b) Agent shall have received a certificate of a Responsible Officer of Loan
Party Agent certifying in reasonable detail as to compliance with preceding
clause (a).

Capital Stock:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

Capitalized Lease Obligation: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligation in respect of operating leases of Intermediate
Holdings or its Restricted Subsidiaries, whether entered into before or after
the Second Restatement Date, that are subsequently recharacterized as capital
lease obligations of Intermediate Holdings and its Restricted Subsidiaries on a
consolidated basis due to a change in accounting treatment or otherwise after
the Second Restatement Date will be deemed not to be treated as a Capital Lease
Obligation or Indebtedness.

Cash Collateral: cash or Cash Equivalents, and any interest or other income
earned thereon, that is delivered to Agent to Cash Collateralize any
Obligations.

Cash Collateral Account: the Canadian Cash Collateral Account and/or the U.S.
Cash Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount of such LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” and “Cash Collateralized” have correlative meanings. For the
avoidance of doubt, it is understood and agreed that the Obligors shall not Cash
Collateralize

 

12



--------------------------------------------------------------------------------

Obligations hereunder with Cash Equivalents issued or guaranteed by the
government of any Participating Member State.

Cash Contribution Amount: the aggregate amount of cash contributions made to the
capital of any U.S. Domiciled Loan Party.

Cash Dominion Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or Average Period Availability is either (x) for a one-day
period, less than the greater of (i) $15,000,000 and (ii) 10% of the Commitments
at such time or (y) for a period of three consecutive Business Days, less than
the greater of (i) 18,750,000 and (ii) 12.5% of the Commitments; and
(b) continuing until, during the preceding thirty (30) consecutive day period,
no Event of Default has existed and Average Period Availability has been greater
than the greater of (i) $18,750,000 and (ii) 12.5% of the Commitments at such
time.

Cash Equivalents: (1) U.S. Dollars, Canadian dollars, pounds sterling, euros or
the national currency of any participating member state of the European Union;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada or any country that is a member of the
European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or higher or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency);

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper issued by a corporation (other than an Affiliate of
Intermediate Holdings) rated at least “A-1” or the equivalent thereof by Moody’s
or S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) and in each case maturing within one year after the date of
acquisition;

(6) readily marketable direct obligations issued by any state of the United
States of America or any municipal or political subdivision thereof with a
rating of “AA-” from S&P or “Aa3” from Moody’s or guaranteed by a financial
institution with a rating of “AA-” from S&P or “Aa3” from Moody’s (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s in each case with maturities not exceeding two
years from the date of acquisition;

 

13



--------------------------------------------------------------------------------

(8) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (6) above; and

(9) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (1) through (8) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Loan Party or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

Casualty Event: any involuntary loss of title, any involuntary loss of, damage
to or any destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Loan Party or any of its
Restricted Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings, or by reason
of the temporary requisition of the use or occupancy of all or any part of any
real property of any Person or any part thereof by any Governmental Authority,
civil or military, or any settlement in lieu thereof.

CCAA: Canada’s Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36.

CFC: a “controlled foreign corporation” within the meaning of Section 957 of the
Code.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: means at any time, Intermediate Holdings becomes aware of (by
way of a report or any other filing pursuant to Section 13(d) of the Exchange
Act, proxy, vote, or written notice) the acquisition by any “person” or “group”
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act, or any successor provision), other than a
Permitted Holder, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision) of 35% or more of

 

14



--------------------------------------------------------------------------------

the total voting power of the Voting Stock of Intermediate Holdings or any
Parent Entity unless (i) the Permitted Holders have, at such time, the right or
the ability, directly or indirectly, by voting power, contract or otherwise, to
elect or designate for election at least a majority of the Board of Directors of
Intermediate Holdings or (ii) during any period of twelve (12) consecutive
months, a majority of the seats (other than vacant seats) on the Board of
Directors of Intermediate Holdings shall be occupied by persons who were
(x) members of the Board of Directors of Intermediate Holdings nominated by one
or more Permitted Holders or (y) appointed by directors so nominated; provided
that so long as Intermediate Holdings is a Subsidiary of a Parent Entity, no
Person shall be deemed to be or become a beneficial owner of more than 50% of
the total voting power of the Voting Stock of Intermediate Holdings unless such
Person shall be or become a beneficial owner of more than 50% of the total
voting power of the Voting Stock of such Parent Entity.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, Borrower Materials or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or applicable Law, (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, or (f) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any real property owned, leased or operated by any Loan Party or
Restricted Subsidiary of any Loan Party at any time (other than any such
presence, Release or threatened Release resulting solely from acts or omissions
by Persons other than Intermediate Holdings or any of its Restricted
Subsidiaries after Agent sells the applicable Real Estate pursuant to a
foreclosure or has accepted a deed in lieu of foreclosure), or any Environmental
Claim related in any way to any Loan Party or Restricted Subsidiary, in each
case, including all costs and expenses relating to any investigation,
litigation, arbitration or other proceeding (including an Insolvency Proceeding
or appellate proceedings), whether or not the applicable Indemnitee is a party
thereto.

Code: the Internal Revenue Code of 1986.

Collateral: all of each Loan Party’s right, title and interest in all property
of such Loan Party, subject to a Lien under, or purported to be subject to a
Lien under, the Security Documents, that, in each case, now or hereafter secures
(or is intended to secure) any of the Obligations.

Collateral Access Agreement: an agreement, in form and substance satisfactory to
Agent, by which (a) for any Collateral located on premises leased by a Loan
Party, the lessor waives or subordinates any Lien it may have on the Collateral,
and agrees to permit Agent to enter upon the premises and remove the Collateral
or to use the premises to store or dispose of the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Agent upon
request; and (d)

 

15



--------------------------------------------------------------------------------

for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License; it being understood that any “Landlord Waiver” in
substantially the form of Exhibit H and any “Bailee Letter” in substantially the
form of Exhibit I, in any case obtained by or on behalf of any Loan Party, shall
be satisfactory to Agent as a Collateral Access Agreement.

Commitment: for any Lender, the aggregate amount of such Lender’s Facility
Commitments. “Commitments” means the aggregate amount of all Facility
Commitments, which amount shall be $150,000,000 on the Second Restatement Date.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate of Loan Party Agent, in form and substance
consistent with past practices (and which shall, for the avoidance of doubt,
list all outstanding Designated Foreign Guaranties), given at the times
specified in Section 10.1.1(d).

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated First Lien Debt Ratio: defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

Consolidated Senior Secured Debt Ratio: defined in the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof.

Consolidated Total Assets: the consolidated total assets of Intermediate
Holdings and its Restricted Subsidiaries as set forth on the consolidated
balance sheet of Intermediate Holdings as of the most recent period for which
financial statements were required to have been delivered pursuant to
Sections 10.1.1(a) and (b).

Consolidated Total Indebtedness: as of any date of determination, the aggregate
principal amount of Indebtedness of Intermediate Holdings and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments (other
than letters of credit to the extent undrawn).

Contingent Obligations: with respect to any Person, any obligation of such
Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

 

16



--------------------------------------------------------------------------------

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

Contractual Obligation: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

Contribution Indebtedness: Indebtedness of a U.S. Domiciled Loan Party in an
aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of such
U.S. Domiciled Loan Party after the Second Restatement Date; provided that:

(1) such Contribution Indebtedness shall be Indebtedness with a Stated Maturity
later than the Stated Maturity of the Term Loans and a Weighted Average Life to
Maturity longer than the Weighted Average Life to Maturity of the Term Loans,
and

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof.

Covenant Party: each Loan Party other than Holdings.

Creditor Representative: under any applicable Law, a receiver, interim receiver,
receiver and manager, trustee (including any trustee in bankruptcy), custodian,
conservator, administrator, examiner, sheriff, monitor, assignee, liquidator,
provisional liquidator, sequestrator or similar officer or fiduciary.

CRD IV: means Directive 2013/36/EU of the European Parliament and of the Council
of 26 June 2013 on access to the activity of credit institutions and the
prudential supervision of credit institutions and investment firms, amending
Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

DACA Deposit Account: a Deposit Account subject to a Deposit Account Control
Agreement.

Declined Amounts: defined in the term loan credit agreement governing the Fixed
Asset Facility incurred on the date hereof as such agreement is in effect on the
date hereof.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

17



--------------------------------------------------------------------------------

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% per annum plus the interest rate otherwise
applicable thereto or if such Obligation does not bear interest, a rate equal to
the U.S. Base Rate, plus 2.00% per annum.

Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
comply with its funding obligations hereunder, and such failure is not cured
within two Business Days unless such Lender notifies Agent and Loan Party Agent
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (b) has notified Agent or Loan Party Agent that
such Lender does not intend to comply with its funding obligations hereunder or
under any other credit facility, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
Business Days following request by Agent or Loan Party Agent, to confirm in a
manner satisfactory to Agent and Loan Party Agent that such Lender will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Loan Party Agent); or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account: as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).

Deposit Account Control Agreements: the deposit account control agreements in
form and substance satisfactory to Agent executed by each lockbox servicer and
financial institution maintaining a lockbox and/or Deposit Account (other than
an Excluded Deposit Account) for a Loan Party, in favor of Agent and meeting the
requirements set forth in Section 8.2.4.

Designation Date: the first (1st) date after the Second Restatement Date on
which there shall occur (a) any event described in Section 11.1(i) with respect
to any Borrower, or (b) an acceleration of Loans and termination of the
Commitments pursuant to Section 11.2.

Designated Foreign Guaranty: a guaranty established by a Borrower in favor of
any Lender and/or Affiliate of a Lender with respect to a monetary or financial
obligation of a Foreign Subsidiary of Holdings (other than a Canadian Facility
Loan Party or the European Borrower); provided that (x) the aggregate
outstanding amount of Indebtedness of the Foreign Subsidiaries secured by the
ABL Collateral shall not exceed $30,000,000 in the aggregate at any time and
(y) for any of the foregoing to be included as an “Obligation” for purposes of a
distribution under Section 5.5.1, the Lender or Affiliate providing such
Designated Foreign Guaranty and Loan Party Agent must have previously provided
written notice to Agent of (i) the

 

18



--------------------------------------------------------------------------------

existence of such Designated Foreign Guaranty, (ii) the maximum dollar amount of
obligations arising thereunder which may be included as a Canadian Designated
Foreign Guaranty Reserve or U.S. Designated Foreign Guaranty Reserve, as
applicable (“Designated Foreign Guaranty Amount”), in Agent’s Permitted
Discretion, and (iii) the methodology to be used by such parties in determining
the Designated Foreign Guaranty Amount owing from time to time and if Agent has
received no such notice with respect to any such Designated Foreign Guaranty
Reserve, then Agent shall be permitted to assume that no such Designated Foreign
Guaranty Reserve is outstanding in connection with making distributions under
Section 5.5.1; provided, however, that no such notice from Loan Party Agent
shall be required with respect to any Designated Foreign Guaranty Reserve
provided by Bank of America or its Affiliates. The Designated Foreign Guaranty
Amount may be changed from time to time by Agent (with respect to Designated
Foreign Guaranties provided by Bank of America or its Affiliates) in its
Permitted Discretion or upon written notice to Agent by the Lender or Affiliate
that is the beneficiary of the related Designated Foreign Guaranty and Loan
Party Agent. No additional Designated Foreign Guaranty Amount may be voluntarily
established or increased by the Loan Parties at any time that a Default or Event
of Default exists, or if a reserve in such amount would cause an Overadvance.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

Designated Preferred Stock: Preferred Stock of Intermediate Holdings or Holdings
or any other Parent Entity, as applicable (other than Excluded Equity), that is
issued after the Second Restatement Date for cash and is so designated as
Designated Preferred Stock, pursuant to an Officer’s Certificate, on the
issuance date thereof, the cash proceeds of which are contributed to the capital
of Intermediate Holdings (if issued by Holdings or any Parent Entity) and
excluded from the calculation set forth in Section 10.2.3(a)(3).

Disqualified Stock: with respect to any Person, any Capital Stock of such Person
that, by its terms (or by the terms of any security into which it is convertible
or for which it is redeemable or exchangeable), in each case, at the option of
the holder thereof or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Term Loans and all other Obligations that are accrued and payable and the
termination of any Commitments),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Facility Termination Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for the benefit of employees of
Intermediate Holdings or its Subsidiaries or by any such plan to such employees,
such Capital Stock shall not constitute Disqualified Stock solely because it may
be required to be repurchased by Intermediate Holdings

 

19



--------------------------------------------------------------------------------

in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, death or disability; provided, further,
that any class of Capital Stock of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of Capital Stock that
is not Disqualified Stock shall not be deemed to be Disqualified Stock.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Indebtedness to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest
(other than by issuance of Equity Interests which are not Disqualified Stock).

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, a “document of title” as defined in the PPSA).

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines using
the Exchange Rate (which determination shall be conclusive and binding absent
manifest error) would be necessary to be sold on such date at the applicable
Exchange Rate to obtain the stated amount of the other currency.

Dollars or $: lawful money of the United States.

Dominion Account: with respect to the Canadian Domiciled Loan Parties, the
Canadian Dominion Account, and with respect to the U.S. Facility Loan Parties,
the U.S. Dominion Account.

EBITDA: determined on a consolidated basis for Intermediate Holdings and its
Restricted Subsidiaries, net income plus (a) without duplication and to the
extent deducted in determining net income, the sum of (i) interest expense,
(ii) Receivables Fees, (iii) provision for income taxes, (iv) depreciation and
amortization expense, (v) non-cash charges, fees, losses or expenses (but
excluding any non-cash charge, fee, loss or expense that was included in net
income in a prior period and any non-cash charge, fee, loss or expense that
relates to the write-down or write-off of Inventory, other than any write-down
or write-off of Inventory as a result of purchase accounting adjustments in
respect of any acquisition), (vi) cash and non-cash expenses in connection with
facility closures, severance, relocation, restructuring, integration and other
similar adjustments (“Facility Closings and Severance Expenses”) in any period,
(vii) any losses on the sale of discontinued operations, (viii) any losses on
business dispositions or asset dispositions, (ix) any extraordinary charges or
losses during such period (calculated on an “after-tax” basis and in accordance
with GAAP), (x) earnings of Joint Ventures to the extent received in cash in any
period, (xi) non-recurring fees, expenses and charges made or incurred in
respect of professional or financial advisory, investment banking, underwriting
and similar services (including legal, accounting and consulting costs) to the
extent relating to any offering of debt, Equity Interests, Investments,
acquisitions, divestitures or discontinuations, in each case permitted hereunder
(including, for the avoidance of doubt, fees, expenses and charges in connection
with the Transactions), in each case, whether or not consummated and
(xii) intellectual property royalties to the extent received in cash, minus
(b) without duplication and to the extent included in determining net income,
the sum of (i) any cash payments for Facility Closings and Severance Expenses
paid after the Second Restatement Date in excess of 10% of EBITDA (calculated
without giving effect to this clause (b)(i) for such period) for the most

 

20



--------------------------------------------------------------------------------

recent twelve (12) calendar month period then ended on such date of
determination, (ii) any extraordinary gains and non-cash items of income during
such period (calculated on an “after-tax” basis and in accordance with GAAP),
(iii) any gains for the sale of discontinued operations, (iv) any gains on
business dispositions or asset dispositions (other than sales of inventory in
the ordinary course of business) and (v) any cash payments made in respect of
non-cash charges described in clause (a)(v) taken in a prior period; in each
case of clauses (a) and (b), determined on a consolidated basis in accordance
with GAAP. For purposes of the computation of the Fixed Charge Coverage Ratio,
EBITDA for any period shall be calculated on a Pro Forma Basis to give effect to
(i) any Person or business acquired during such period pursuant to an
acquisition permitted hereby and not subsequently sold or otherwise disposed of
by Intermediate Holdings or any of its Restricted Subsidiaries during such
period and (ii) any Subsidiary or business disposed of during such period by
Intermediate Holdings or any of its Restricted Subsidiaries.

Eligible Account: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, an Account owing to the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that arises
in the ordinary course of business of such Borrower (or a member of its
respective Applicable Loan Party Group) from the sale of goods or rendition of
services, is payable in Dollars, Canadian Dollars or Mexican Pesos, and that is
deemed by Agent in its Permitted Discretion to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if:

(a) it is unpaid for more than sixty (60) days after the original due date, or
more than ninety (90) days after the original invoice date;

(b) fifty percent (50%) or more of the Dollar Equivalent amount of all Accounts
owing to such Borrower (or a member of its Applicable Loan Party Group) by the
Account Debtor are not Eligible Accounts under the foregoing clause (a);

(c) except as set forth in clause (d) below, when aggregated with other Accounts
owing to such Borrower (or a member of its Applicable Loan Party Group) by the
Account Debtor, it exceeds ten percent (10%) of the aggregate Eligible Accounts
(or such higher percentage as Agent may establish for the Account Debtor from
time to time) of each such Borrower (or a member of its Applicable Loan Party
Group);

(d) when aggregated with other Accounts owing to the Loan Parties by the
relevant Account Debtor or any of its respective Affiliates, it exceeds
(i) twenty percent (20%) in the case of Chrysler Group, LLC, (ii) 40% in the
case of General Motors Corporation and (iii) forty percent (40%) in the case of
Ford Motor Company, in each case, of the aggregate Eligible Accounts (or such
higher percentage as the Required Lenders may establish for the Account Debtor
from time to time) of the Loan Parties;

(e) it does not conform in any material respect with a covenant or
representation herein;

(f) it is owing by a creditor or supplier who has not entered into an agreement
reasonably satisfactory to Agent waiving applicable rights of set-off, or is
otherwise reasonably determined to be subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof), including, without limitation, liabilities related to the “Ford
Electronic Raw Material Acquisition Program” and allowances for long term
agreements;

 

21



--------------------------------------------------------------------------------

(g) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to Sanctions or any specially designated nationals list maintained
by OFAC; or such Borrower (or a member of its Applicable Loan Party Group) is
not able to bring suit or enforce remedies against the Account Debtor through
judicial process (unless such Account is guaranteed or supported by a guarantor
or support provider reasonably acceptable to Agent, on such terms as are
reasonably acceptable to Agent);

(h) the Account Debtor is organized or has its principal offices outside the
United States or Canada, unless (i) such Account is contracted with the United
States or Canada (as applicable) operations of such entity or (ii) the United
States or Canada (as applicable) operations of such entity are responsible for
payment thereof;

(i) it is owing by a Government Authority, unless in the case of the Accounts of
the U.S. Borrower or any other U.S. Facility Loan Party, the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act or, in the case of any Canadian Domiciled Loan Party, the Account Debtor is
the federal government of Canada or any Crown corporation, department, agency or
instrumentality of Canada and the applicable Canadian Domiciled Loan Party has
complied, to the satisfaction of Agent, with the Financial Administration Act;

(j) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien except a Permitted Collateral Lien;

(k) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(l) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(m) its payment has been extended beyond the periods specified in clause
(a) above, the Account Debtor has made a partial payment, or it arises from a
sale on a cash-on-delivery basis;

(n) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;

(o) (A) the agreements evidencing such Accounts, in the case of Accounts of the
U.S. Borrower or any other U.S. Facility Loan Party, are not governed by the
laws of any state of the United States or the District of Columbia or Canada or
any province or territory of Canada and (B) the agreements evidencing such
Accounts, in the case of Accounts of any Canadian Domiciled Loan Party, are not
governed by the laws of Canada or any province or territory of Canada, any state
of the United States or the District of Columbia, or the laws of such other
jurisdictions acceptable to Agent;

(p) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;

 

22



--------------------------------------------------------------------------------

(q) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than ninety (90) days
old will be excluded;

(r) it arises from sales of tooling;

(s) it is owing by NISCO or Nishikawa Rubber Company and the aggregate amount of
all such Eligible Accounts do not exceed $5,000,000; or

(t) it is otherwise unacceptable to Agent in its Permitted Discretion.

Eligible Assignee: a Person that is (i) a Lender or a U.S. based Affiliate of a
U.S. Lender, (ii) if such Person is to hold U.S./European Facility Obligations,
an Approved Fund; (iii) if such Person is to hold Canadian Facility Obligations,
a Canadian Qualified Lender and a U.S. Lender or an Affiliate of a U.S. Lender;
(iv) a financial institution approved by Agent, Issuing Bank and Loan Party
Agent (which approval by Loan Party Agent shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within five
(5) Business Days after notice of the proposed assignment), that has total
assets in excess of $5,000,000,000 and whose becoming an assignee would not
constitute a prohibited transaction under Section 4975 of the Code or any other
applicable Law; and (v) during the continuance of an Event of Default, any
Person acceptable to Agent in its discretion (excluding any Loan Party or
Affiliate thereof).

Eligible Inventory: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, Inventory owned by the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that Agent,
in its Permitted Discretion deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it:

(a) is not packaging or shipping materials, labels, samples, display items,
bags, replacement parts or manufacturing supplies;

(b) is not held on consignment, nor subject to any deposit or downpayment;

(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale;

(d) is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods;

(e) meets all standards imposed by any Governmental Authority in all material
respects and has not been acquired from an entity subject to Sanctions or any
specifically designated nationals list maintained by OFAC;

(f) conforms in all material respects with the covenants and representations
herein;

(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
except a Permitted Collateral Lien;

 

23



--------------------------------------------------------------------------------

(h) is located within the continental United States, in the case of Inventory of
the U.S. Borrower or any other U.S. Facility Loan Party, or within Canada, in
the case of Inventory of any Canadian Domiciled Loan Party, and is not consigned
to any Person;

(i) is not in transit (other than, in the case of Inventory of the U.S. Borrower
or any other U.S. Facility Loan Party, in transit between facilities of the U.S.
Facility Loan Parties or from facilities of the Canadian Domiciled Loan Parties
or, in the case of Inventory of any Canadian Domiciled Loan Party in transit
between facilities of the Canadian Domiciled Loan Parties or from facilities of
U.S. Facility Loan Parties);

(j) is not subject to any (i) warehouse receipt unless the warehouseman has
delivered a Collateral Access Agreement or with respect to which an appropriate
U.S. or Canadian Rent and Charges Reserve has been established or
(ii) negotiable Document;

(k) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Collateral Access Agreement;

(l) is not located on leased premises or in the possession of a warehouseman,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Collateral Access Agreement or with
respect to which an appropriate U.S. or Canadian Rent and Charges Reserve has
been established;

(m) is not located on leased premises (unless a Collateral Access Agreement has
been obtained with respect to such premises) or in the possession of a
processor;

(n) is reflected in the details of a current perpetual inventory report;

(o) does not constitute the portion of the cost of such Inventory which is
attributable to intercompany profit; and

(p) does not constitute lower cost, market adjustment or reserves.

EMU Legislation: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to realize upon any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, or otherwise).

Environment: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

Environmental Claim: any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.

 

24



--------------------------------------------------------------------------------

Environmental Laws: any and all applicable current or future federal, state,
provincial, territorial, local and foreign statutes, laws, including common law,
regulations or ordinances, rules, judgments, orders, decrees, permits licenses
or restrictions imposed by a Governmental Authority relating to pollution, the
protection of the Environment and the protection of human health (to the extent
relating to exposure to Hazardous Materials), including those relating to the
generation, use, handling, storage, transportation, treatment or Release or
threat of Release of Hazardous Materials.

Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of investigation or remediation, fines, penalties
or indemnities), of Intermediate Holdings, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

Environmental Permit: any permit, approval, identification number, license or
other authorization required under any Environmental Law.

Equity Interests: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

Equity Offering: any public or private sale after the Second Restatement Date of
capital stock or Preferred Stock of Intermediate Holdings or any Parent Entity
or any direct or indirect parent of Intermediate Holdings, as applicable (other
than Disqualified Stock), other than:

(1) public offerings with respect to Intermediate Holdings’ or such Parent
Entity’s common stock registered on Form S-8; and

(2) any such public or private sale that constitutes an Excluded Contribution or
Refunding Capital Stock.

ERISA: the Employee Retirement Income Security Act of 1974, and the rules and
regulations thereunder, each as amended or modified from time to time.

ERISA Affiliate: as applied to any Person, (i) any corporation which is a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Code of which that Person is a member; (ii) any trade or business (whether
or not incorporated) which is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Code of which that
Person is a member; and (iii) any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Intermediate Holdings, any Subsidiary or any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Intermediate
Holdings,

 

25



--------------------------------------------------------------------------------

any Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is insolvent or in reorganization (within the meaning
of Title IV of ERISA) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) the filing of a
notice of intent to terminate, or the commencement of proceedings by the PBGC to
terminate, a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (g) the failure to make by its due date a required contribution under
Section 430(j) of the Code with respect to any Pension Plan or the failure to
make any required contribution to a Multiemployer Plan; (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent, upon Intermediate Holdings, any Subsidiary or any ERISA Affiliate or
(i) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to Intermediate Holdings or any Subsidiary.

Euro or €: the single lawful currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.

European Bank Product Reserve: the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the European Borrower and its Subsidiaries (or any other
Affiliate thereof requested by the European Borrower and approved by Agent).

European Borrower: as defined in the preamble to this Agreement.

European Facility Obligations: all applicable Obligations of the U.S./European
Facility Loan Parties (including, for the avoidance of doubt, the Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Canadian Facility
Obligations and the European Facility Obligations).

European LC Obligations: the sum (without duplication) of (a) all amounts owing
by the European Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
European Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the European Borrower.

European Letters of Credit: as defined in Section 2.2.1 hereof.

European Revolver Exposure: on any date, an amount equal to the sum of the
Dollar Equivalent of the European Revolver Loans outstanding on such date plus
the European LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.

European Revolver Loan: a Revolver Loan made by a U.S. Lender to the European
Borrower pursuant to Section 2.1.1(a), which Loan shall be denominated in Euros
and shall be a LIBOR Loan.

 

26



--------------------------------------------------------------------------------

European Revolver Notes: collectively, each promissory note, if any, executed by
the European Borrower in favor of a U.S. Lender to evidence the European
Revolver Loans funded from time to time by such U.S. Lender, which shall be in
the form of Exhibit A-3 to this Agreement, together with any replacement or
successor notes therefor.

Event of Default: as defined in Section 11.

Excess Amount: as defined in Section 5.12.

Exchange Rate: on any date, (i) with respect to Canadian Dollars in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Canadian Dollars, (ii) with respect
to Dollars in relation to Canadian Dollars, the spot rate as quoted by Bank of
America as its noon spot rate at which Canadian Dollars are offered on such date
for Dollars, (iii) with respect to Euros in relation to Dollars, the spot rate
as quoted by Bank of America as its noon spot rate at which Dollars are offered
on such date for Euros, (iv) with respect to Dollars in relation to Euros, the
spot rate as quoted by Bank of America as its noon spot rate at which Euros are
offered on such date for Dollars, (v) with respect to Sterling in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Sterling and (vi) with respect to
Dollars in relation to Sterling, the spot rate as quoted by Bank of America as
its noon spot rate at which Sterling are offered on such date for Dollars.

Excluded Contributions: means the net cash proceeds and Cash Equivalents
received by Intermediate Holdings after the Second Restatement Date from:

(1) contributions to its common equity capital, and

(2) the sale of Capital Stock (other than Excluded Equity) of Intermediate
Holdings,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of Intermediate Holdings, the proceeds of
which are excluded from the calculation set forth in Section 10.2.3(a)(3).

Excluded Deposit Accounts: as defined in the Pledge and Security Agreement and
the Canadian Security Agreement.

Excluded Equity: (i) Disqualified Stock, (ii) any Equity Interests issued or
sold to a Restricted Subsidiary of Intermediate Holdings or any employee stock
ownership plan or trust established by Intermediate Holdings or any of its
Subsidiaries (to the extent such employee stock ownership plan or trust has been
funded by Intermediate Holdings or any Restricted Subsidiary) and (iii) any
Equity Interest that has already been used or designated as (or the proceeds of
which have been used or designated as) Cash Contribution Amount, Designated
Preferred Stock, Excluded Contribution or Refunding Capital Stock, to increase
the amount available under Section 10.2.3(b)(vi)(A) or clause (14) of the
definition of “Permitted Investments.”

Excluded Subsidiary: any Subsidiary that is (a) a Foreign Subsidiary, other than
a Canadian Subsidiary (with respect to any Guarantee of Obligations of the
Canadian Borrower), that is a CFC or any Subsidiary of a CFC, (b) an
Unrestricted Subsidiary, (c) not wholly owned directly by Intermediate Holdings
or one or more of its wholly owned Restricted Subsidiaries, (d)

 

27



--------------------------------------------------------------------------------

an Immaterial Subsidiary, (e) a charitable Subsidiary, (f) any Subsidiary that
is prohibited by applicable law, rule or regulation or by any Contractual
Obligation existing on the Second Restatement Date and not entered into in
contemplation hereof from guaranteeing the Obligations or which would require
governmental and/or regulatory consent, approval, license or authorization to
provide such guarantee, unless such consent, approval, license or authorization
has been received, or which would result in adverse tax consequences to
Intermediate Holdings and/or any of its Subsidiaries as reasonably determined by
Intermediate Holdings, (g) any Receivables Subsidiary, (h) any Subsidiary that
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted hereunder, if such new Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, provided that such
Subsidiary shall only be an Excluded Subsidiary for the period immediately prior
to such acquisition and (i) any Subsidiary that has no material assets other
than the Capital Stock of CFCs.

Excluded Swap Obligation: with respect to any Loan Party, each Swap Obligation
as to which, and only to the extent that, a Loan Party’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because such Loan Party does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
Section 5.10 and any other keepwell, support or other agreement for the benefit
of such Loan Party, and all guarantees of Swap Obligations by other Loan
Parties) when such guaranty or grant of Lien becomes effective with respect to
the Swap Obligation. If a Hedging Agreement governs more than one Swap
Obligation, only the Swap Obligation(s) or portions thereof described in the
foregoing sentence shall be Excluded Swap Obligation(s).

Excluded Tax: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income or net profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 12.10) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.8, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.9 and (d) any
U.S. federal withholding Taxes imposed under FATCA. Notwithstanding the
foregoing, United States withholding Taxes shall not be “Excluded Taxes” if such
withholding Taxes arise on or after the implementation of the transactions
contemplated by the Reallocation Agreement.

Existing Letters of Credit: means the letters of credit set forth on Schedule
1.1(c).

Existing Loan Agreement: as defined in the Recitals to this Agreement.

 

28



--------------------------------------------------------------------------------

Existing Notes: means (i) the U.S. Borrower’s 8.500% Senior Notes due 2018 and
(ii) the Parent’s 7.375% PIK Toggle Notes due 2018.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of a Loan Party, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Loan Party,
any representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental consultants’ fees, wages and salaries paid to employees of
any Loan Party or independent contractors in liquidating any Collateral, and
travel expenses.

Facility Commitment: with respect to the commitment of a U.S. Lender, its
U.S./European Revolver Commitment and, with respect to a Canadian Lender, its
Canadian Revolver Commitment; and the term “Facility Commitments” means,
collectively, the Facility Commitments of U.S. Lenders and the Facility
Commitments of Canadian Lenders. To the extent any Lender has both a U.S.
Revolver Commitment and a Canadian Revolver Commitment, such Commitments shall
be considered as separate Commitments for purposes of this definition.

Facility Commitment Increase Effective Date: as defined in Section 2.1.4(f).

Facility Termination Date: March 1, 2018.

Fair Market Value: with respect to any asset or property, the price which could
be negotiated in an arm’s-length, free market transaction, for cash, between a
willing seller and a willing and able buyer, neither of whom is under undue
pressure or compulsion to complete the transaction (as determined in good faith
by the Loan Party Agent).

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Rate: for any date, (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the

 

29



--------------------------------------------------------------------------------

average rate (rounded up, if necessary, to the nearest 1/100 of 1%) charged to
Bank of America on the applicable day on such transactions, as determined by
Agent.

Financial Administration Act: Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Financial Covenant Trigger Period: the period (a) commencing on the day that an
Event of Default occurs, or Average Period Availability (for a one-day period)
is less than the greater of (i) $15,000,000 and (ii) 10% of the Commitments at
such time; and (b) continuing until, during the preceding thirty
(30) consecutive days, no Event of Default has existed and Average Period
Availability has been greater than the greater of (i) $15,000,000 and (ii) 10%
of the Commitments at such time.

Fixed Asset Collateral: as defined in the Intercreditor Agreement.

Fixed Asset Facility: (i) the term loan facility with respect to the senior
secured term B credit facility entered into on the Second Restatement Date among
Intermediate Holdings, Holdings, the financial institutions named therein and
Deutsche Bank AG New York Branch, as administrative agent and collateral agent,
as amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such facility or agreements or indenture or indentures or any successor or
replacement facility or indenture or indentures or increasing the amount loaned
or issued thereunder or altering the maturity thereof, and (ii) whether or not
the credit agreement referred to in clause (i) remains outstanding, if
designated by Holdings to be included in the definition of “Fixed Asset
Facility,” one or more (A) debt facilities, indentures or commercial paper
facilities providing for revolving credit loans, term loans, notes, debentures,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, increased, replaced or
refunded in whole or in part from time to time; provided, that any Fixed Asset
Facility shall be subject to the Intercreditor Agreement, any amendment,
supplement, modification, extension, restructuring, renewal, refinancing,
restatement, increase, replacement or refunding thereto shall be permitted by
the Intercreditor Agreement.

Fixed Asset Facility Collateral Agent: the collateral agent for the holders of
the Fixed Asset Facility.

Fixed Charge Coverage Ratio: for Intermediate Holdings and its Restricted
Subsidiaries on any date of determination, the ratio, determined on a
consolidated basis for the most recent twelve (12) calendar month period then
ended on such date of determination, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Revolver Loans), and cash
taxes paid (net of cash tax refunds received during such period), in each case
during such period to (b) Fixed Charges during such period.

 

30



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio Test Period: with respect to each calendar month,
the immediately preceding twelve (12) calendar month period ending on the last
day of the prior calendar month.

Fixed Charges: for any period and for Intermediate Holdings and its Restricted
Subsidiaries included in any applicable calculation of Fixed Charge Coverage
Ratio, the sum of (calculated on a consolidated basis solely with respect to
those Persons specified to be included in such calculation), without
duplication:

(a) cash interest expense (net of any interest income);

(b) Receivables Fees;

(c) scheduled principal payments in respect of Borrowed Money, as determined on
the first day of the applicable period (or if such Indebtedness was incurred on
a subsequent date, on such date); but excluding, for the avoidance of doubt,
(i) payments made on Revolving Loans and Swingline Loans during such period and
(ii) voluntary and mandatory prepayments of other Indebtedness permitted by this
Agreement;

(d) all regularly scheduled Distributions made by Holdings in cash (including
without limitation any regularly scheduled Distributions to a Parent Entity to
meet the debt service obligations of such Parent Entity); and

(e) mandatory cash contributions made to any Pension Plan less (without
duplication) the profit and loss statement charge (or benefit with respect to
such pension funding obligations for such period).

Floating Rate Loan: a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a
Canadian Base Rate Loan, as the context requires.

Flood Insurance Laws: collectively, (i) the National Flood Insurance Act of 1968
in effect on the Second Restatement Date or thereafter or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as on the Second
Restatement Date or thereafter in effect or any successor statute thereto,
(iii) the National Flood Insurance Reform Act of 1994 as of the Second
Restatement Date or thereafter in effect or any successor statute thereto,
(iv) the Flood Insurance Reform Act of 2004 as of the Second Restatement Date or
thereafter in effect or any successor statute thereto and (v) Biggert-Waters
Flood Insurance Reform Act of 2012 as of the Second Restatement Date or
thereafter in effect or any successor statute thereto.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Collateral: the ABL Collateral of any Loan Party that is not a Foreign
Subsidiary.

Foreign Plan: as defined in Section 9.1.18(d).

Foreign Plan Event: (i) the failure of Intermediate Holdings any of its
Restricted Subsidiaries to make its required contributions in respect of any
Foreign Plan; (ii) the failure of Intermediate Holdings or any of its Restricted
Subsidiaries to administer any Foreign Plan in accordance with its terms and all
applicable laws; (iii) the occurrence of an act or omission in respect of any
Foreign Plan which could give rise to the imposition on Intermediate Holdings or

 

31



--------------------------------------------------------------------------------

any of its Restricted Subsidiaries of fines, penalties or related charges under
applicable laws; (iv) the assertion of a material claim (other than a routine
claim for benefits) against Intermediate Holdings or any of its Restricted
Subsidiaries in respect of a Foreign Plan; (v) the imposition of a Lien in
respect of any Foreign Plan; or (vi) any event or condition which might
constitute grounds for termination, in whole or in part, of any Foreign Plan or
the appointment of a trustee to administer any Foreign Plan.

Foreign Subsidiary: a Restricted Subsidiary not organized or existing under the
laws of the United States of America, any state thereof or the District of
Columbia thereof and any direct or indirect Subsidiary of such Restricted
Subsidiary.

FRB: the Board of Governors of the Federal Reserve System of the United States.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent allocated to other Lenders
under Section 4.2 or, in the case of LC Obligations, Cash Collateralized by the
Defaulting Lender.

FSCO: The Financial Services Commission of Ontario or like body in any other
province of Canada with whom a Canadian Pension Plan is registered in accordance
with applicable Law and any other Governmental Authority succeeding to the
functions thereof.

Full Payment: with respect to any Obligations (other than indemnity obligations
that are not currently due and payable): (a) the full and indefeasible cash
payment thereof in the applicable currency required hereunder, including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding) and (b) if such Obligations are LC
Obligations consisting of undrawn Letters of Credit, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral). No Loans shall be deemed
to have been paid in full until all Commitments related to such Loans have
expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States,
from time to time, applied consistently.

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Facility Loan Party, an “intangible” as defined in the
PPSA).

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, all Governmental Authorities.

Governmental Authority: any nation or government, any state, province, territory
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether it is or is not associated with the United States, a state, district or
territory thereof, Canada, a province or territory thereof, or the Netherlands.

Guarantor Payment: as defined in Section 5.10.3.

Government Scheme or Arrangement: as defined in Section 9.1.18(d).

 

32



--------------------------------------------------------------------------------

Guarantee: each guarantee agreement (including this Agreement and the Canadian
Facility Guarantee) executed by a Guarantor in favor of Agent guaranteeing all
or any portion of any Canadian Facility Obligation or U.S./European Facility
Obligation.

Guarantors: Canadian Facility Guarantors, U.S./European Facility Guarantors, and
each other Person (if any) who guarantees payment or performance of any
Obligations.

Hazardous Materials: petroleum or petroleum distillates, asbestos or
asbestos-containing materials or any other chemical, material, substance, waste,
pollutant or contaminant or compound which is regulated pursuant to any
Environmental Law.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward (excluding contracts for the acquisition of raw materials in the
ordinary course of business), cross right or obligation, or combination thereof
or similar transaction, with respect to interest rate, foreign exchange,
currency, commodity, credit or equity risk.

Hedging Obligations: with respect to any Person, the obligations of such Person
under any Hedging Agreement.

Holdings: as defined in the Recitals to this Agreement.

Immaterial Subsidiary: any Subsidiary of Intermediate Holdings that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 10.1.1(a) and (c), does not have assets (together with the assets of
all other Immaterial Subsidiaries) in excess of 1.5% of Consolidated Total
Assets or annual revenues of Intermediate Holdings and its consolidated
Subsidiaries.

Incremental Equivalent Debt: has the meaning set forth in
Section 10.2.2(b)(xxxi).

Incur: with respect to any Indebtedness or Capital Stock, issue, assume,
Guarantee, incur or otherwise become liable for such Indebtedness or Capital
Stock, as applicable; provided, however, that any Indebtedness or Capital Stock
of a Person existing at the time such Person becomes a Subsidiary (whether by
merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred
by such Person at the time it becomes a Subsidiary.

Indebtedness: with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations, (e) representing any
Hedging Obligations or (f) under or in respect of Permitted Receivables
Financings, if and to the extent that any of the foregoing Indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

 

33



--------------------------------------------------------------------------------

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;

provided that Contingent Obligations Incurred in the ordinary course of business
shall not be deemed to constitute Indebtedness.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding or proposal commenced by or
against a Person under any state, provincial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the U.S.
Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada) and the CCAA; (b) the appointment of a Creditor Representative or other
custodian for such Person or any part of (i) the ABL Collateral or (ii) any
material potion of its property not constituting ABL Collateral; or (c) an
assignment or trust mortgage for the benefit of creditors.

Insurance Assignment: each collateral assignment of insurance pursuant to which
a Loan Party assigns to Agent such Loan Party’s rights under any insurance
policies as Agent deems appropriate, as security for the Obligations.

Intellectual Property: all intellectual property rights and similar property of
a Person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, domain names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases, all
embodiments or fixations of any of the foregoing; all related documentation; all
applications and registrations thereof; and all licenses or other rights to use,
or otherwise relating to, any of the foregoing; and all books and records
relating to any of the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that (i) a Loan Party’s or Restricted Subsidiary’s ownership, use,
marketing, sale or distribution of any Intellectual Property or other property
infringes, misappropriates, dilutes or otherwise violates another Person’s
Intellectual Property or (ii) any Intellectual Property owned by a Loan Party or
a Restricted Subsidiary is invalid or unenforceable, in whole or in part.

Intellectual Property Security Agreement: collectively, the patent security
agreement, substantially in the form of Exhibit C to the Pledge and Security
Agreement, the copyright security agreement, substantially in the form of
Exhibit D to the Pledge and Security Agreement

 

34



--------------------------------------------------------------------------------

and the trademark security agreement, substantially in the form of Exhibit E to
the Pledge and Security Agreement, in each case dated as of the Second
Restatement Date, together with each intellectual property security agreement
supplement executed and delivered pursuant to Section 4.8(x) of the Pledge and
Security Agreement.

Intercompany Subordination Agreement: means an intercompany subordination
agreement, in substantially the form of Exhibit L hereto, or otherwise in form
and substance reasonably satisfactory to Agent.

Intercreditor Agreement: means that certain Intercreditor Agreement, dated as of
the date hereof, among Holdings, Intermediate Holdings, the U.S. Borrower, the
other U.S./European Facility Guarantors party thereto, Agent and the Fixed Asset
Facility Collateral Agent in substantially the form attached hereto as Exhibit
J, as the same may be amended, supplemented, replaced, restated or otherwise
modified from time to time.

Intermediate Holdings: as defined in the Recitals to this Agreement; provided,
that after giving effect to the merger contemplated by Section 10.2.7(b)(iii),
all references herein and in the other Loan Documents to “Intermediate Holdings”
shall be deemed to be references to the U.S. Borrower.

Interest Period: as defined in Section 3.1.4.

Interest Period Loan: a LIBOR Loan or a Canadian BA Rate Loan.

Inventory: as defined in the UCC and the PPSA, as applicable, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding equipment).

Inventory Reserve: reserves established by Agent in its Permitted Discretion, to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

Investment Grade Securities:

(1) securities issued or directly and fully guaranteed or insured by the U.S. or
Canadian government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,

(2) securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized rating agency,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

 

35



--------------------------------------------------------------------------------

(4) corresponding instruments in countries other than the United States or
Canada customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

Investments: with respect to any Person, all investments by such Person in other
Persons (including Affiliates) in the form of loans (including Guarantees),
advances or capital contributions (excluding accounts receivable, trade credit
and advances to customers and commission, travel and similar advances to
officers, employees and consultants made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet of Intermediate
Holdings in the same manner as the other investments included in this definition
to the extent such transactions involve the transfer of cash or other property.
If Intermediate Holdings or any Restricted Subsidiary sells or otherwise
disposes of any Equity Interests of any Restricted Subsidiary, or any Restricted
Subsidiary issues any Equity Interests, in either case, such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary of
Intermediate Holdings, Intermediate Holdings shall be deemed to have made an
Investment on the date of any such sale or other disposition equal to the Fair
Market Value of the Equity Interests of and all other Investments in such Person
retained. In no event shall a Guarantee of an operating lease of Intermediate
Holdings or any Restricted Subsidiary be deemed an Investment. For purposes of
the definition of “Unrestricted Subsidiary” and Section 10.2.3:

(1) “Investments” shall include the portion (proportionate to Intermediate
Holdings’ equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of Intermediate Holdings at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, Intermediate
Holdings shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary equal to an amount (if positive) equal to:

(a) Intermediate Holdings’ “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to Intermediate Holdings’ equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of Intermediate Holdings.

The amount of an Investment will be determined at the time the Investment is
made and without giving effect to subsequent changes in value (determined, in
the case of any Investment made with assets of Intermediate Holdings or any
Restricted Subsidiary, based on the Fair Market Value of the assets invested).

Investors: any funds or accounts managed by Capital Research and Management
Company, Lord, Abbett & Co., Oak Hill Advisors, L.P., Silver Point Capital,
L.P., TCW Asset Management Company and TD Asset Management Inc.

 

36



--------------------------------------------------------------------------------

IRS: the United States Internal Revenue Service.

Issuing Bank Indemnitees: Issuing Banks and their officers, directors,
employees, Affiliates, agents and attorneys.

Issuing Banks: U.S. Issuing Bank and Canadian Issuing Bank.

Joint Venture: (a) any Person which would constitute an “equity method investee”
of Intermediate Holdings or any of its Subsidiaries, and (b) any Person in whom
Intermediate Holdings or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.

Junior Indebtedness: Indebtedness that is either (i) unsecured and expressly
subordinated to the Obligations or (ii) secured solely by Collateral with a Lien
having Junior Lien Priority on the Collateral relative to the Obligations. For
the avoidance of doubt, Permitted Secured Debt shall not constitute Junior
Indebtedness.

Junior Lien Priority: relative to specified Indebtedness, having a junior Lien
priority on specified Collateral and either subject to the Intercreditor
Agreement on a basis that is no more favorable than the provisions applicable to
the holders of Permitted Secured Debt (in the case of ABL Collateral) or subject
to intercreditor agreements providing holders of Indebtedness with Junior Lien
Priority at least the same rights and obligations as the holders of Permitted
Secured Debt (in the case of the ABL Collateral) have pursuant to the
Intercreditor Agreement as to the specified Collateral.

Laws: collectively, all applicable international, foreign, federal, state,
provincial, territorial and local statutes, statutory instruments, acts,
treaties, rules, guidelines, regulations, directives, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

LC Application: an application by Loan Party Agent on behalf of a Borrower to an
Issuing Bank for issuance of a Letter of Credit, in form and substance
satisfactory to such Issuing Bank.

LC Conditions: the following conditions necessary for the issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6.2 (or with respect
to Letters of Credit issued on the Second Restatement Date, in Section 6.1);
(b) after giving effect to the issuance of a Letter of Credit for the account of
the U.S. Borrower or the European Borrower, total U.S. LC Obligations (excluding
amounts specified in clause (c) of each such definition) do not exceed the
U.S./European Letter of Credit Sublimit and no U.S./European Overadvance exists
or would result therefrom; (c) after giving effect to the issuance of a Letter
of Credit for the account of the Canadian Borrower, total Canadian LC
Obligations (excluding amounts specified in clause (c) of such definition) do
not exceed the Canadian Letter of Credit Sublimit and no Canadian Overadvance
exists or would result therefrom; (d) the expiration date of such Letter of
Credit is (i) no more than three hundred sixty five (365) days from issuance, in
the case of standby Letters of Credit; provided that such Letters of Credit may
contain automatic extension provisions in accordance with Section 2.2.1(e) or
Section 2.3.1(e), as applicable, (ii) no more than one hundred twenty (120) days
from issuance, in the case of documentary Letters of Credit, and (iii)

 

37



--------------------------------------------------------------------------------

at least fifteen (15) Business Days prior to the Facility Termination Date;
(e) with respect the issuance of Letters of Credit for the account of the U.S.
Borrower, the Letter of Credit and payments thereunder are denominated in
Dollars, Euros or Sterling; (f) with respect the issuance of Letters of Credit
for the account of the European Borrower, the Letter of Credit and payments
thereunder are denominated in Euros; (g) with respect to the issuance of Letters
of Credit for the account of the Canadian Borrower, the Letter of Credit and
payments thereunder are denominated in Dollars or Canadian Dollars; (h) with
respect to the issuance of a Letter of Credit for the account of the European
Borrower, the applicable Specified Transaction Conditions have been satisfied,
and (i) the form of the proposed Letter of Credit is reasonably satisfactory to
Agent and the applicable Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Loan Party Agent on behalf of a Borrower or by
any other Person to an Issuing Bank or Agent in connection with issuance,
amendment or renewal of, or payment under, any Letter of Credit.

LC Obligations: U.S. LC Obligations, European LC Obligations and Canadian LC
Obligations.

LC Request: a request for issuance of a Letter of Credit, to be provided by Loan
Party Agent on behalf of a Borrower to an Issuing Bank, in form satisfactory to
Agent and such Issuing Bank.

Lead Arrangers: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche
Bank Securities Inc. and J.P. Morgan Securities LLC.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys (for the avoidance of doubt, such definition
includes any such Person acting in its capacity as “arranger”, “bookrunner”
and/or “syndication agent”).

Lenders: as defined in the preamble to this Agreement and shall include Agent in
its capacity as a provider of Swingline Loans, U.S. Lenders and Canadian Lenders
and their respective permitted successors and assigns and, where applicable,
Issuing Banks, and any other Person who hereafter becomes a “Lender” pursuant to
an Assignment and Acceptance or a joinder agreement entered into pursuant to
Section 2.1.4.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Loan Party Agent.

Letter of Credit: any U.S. Letters of Credit, European Letters of Credit or
Canadian Letters of Credit; and each Existing Letter of Credit shall be deemed
to be a “Letter of Credit” for all purposes of this Agreement.

LIBOR: for any Interest Period, the per annum rate of interest (rounded up, if
necessary, to the nearest 1/100th of 1%), determined by Agent at approximately
11:00 a.m. (London time) two (2) Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
ICE Benchmark Administration LIBOR Rate (or the successor thereto if such
association is no longer making such rate available) for the relevant currency,
as published by Reuters (or other commercially available source designated by
Agent); or (b) if the rate described in clause (a) is unavailable for any
reason, the interest rate at which

 

38



--------------------------------------------------------------------------------

deposits in the relevant currency and approximate amount of the Loan would be
offered by Agent’s London branch to major banks in the London interbank
Eurocurrency market.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR;
provided, however, that a U.S. Base Rate Loan bearing interest as set forth in
clause (c) of the definition of U.S. Base Rate shall not constitute a LIBOR
Revolver Loan.

License: any license or agreement under which a Loan Party or Restricted
Subsidiary is authorized to use Intellectual Property in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
property or any other conduct of its business.

Licensor: any Person from whom a Loan Party or Restricted Subsidiary obtains the
right to use any Intellectual Property.

Lien: any Person’s interest in property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, security transfers,
security assignments, hypothecations, secured claims, statutory trusts, deemed
trusts, reservations of title, exceptions, encroachments, easements, servitudes,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting property, but excluding for the avoidance
of doubt, any licenses granted with respect to Intellectual Property.

List of Closing Documents: the List of Closing Documents attached hereto as
Schedule 6.1.

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.

Loan Documents: this Agreement, the Other Agreements and the Security Documents.

Loan Parties: the Canadian Facility Loan Parties and the U.S./European Facility
Loan Parties, collectively and “Loan Party” means any of the Loan Parties,
individually.

Loan Party Agent: as defined in Section 4.4.

Loan Party Group: a group consisting of (i) Canadian Facility Loan Parties or
(ii) U.S./European Facility Loan Parties.

Loan Party Group Obligations: (i) with respect to the Canadian Borrower and the
other Canadian Facility Loan Parties, the Canadian Facility Obligations,
(ii) with respect to the U.S. Borrower and the other U.S. Facility Loan Parties,
the U.S./European Facility Obligations and (iii) with respect to the European
Borrower, the European Facility Obligations.

Loan Year: each twelve (12) month period commencing on the Second Restatement
Date and on each anniversary of the Second Restatement Date.

 

39



--------------------------------------------------------------------------------

Margin Stock: as defined in Regulation U of the FRB.

Material Adverse Effect: (a) a material adverse effect on the business, assets,
liabilities (actual or contingent), financial condition or results of operations
of Intermediate Holdings and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective obligations under the Loan Documents to which
Intermediate Holdings or any of the Loan Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under the Loan
Documents.

Material Contract: any agreement or arrangement to which a Loan Party or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract in respect of Intermediate Holdings and its
Restricted Subsidiaries, taken as a whole, under any securities law applicable
to such Loan Party or Restricted Subsidiary, including the Securities Act of
1933; or (b) for which breach, termination, nonperformance or failure to renew
could reasonably be expected to have a Material Adverse Effect.

Material Real Property: any parcel of real property (other than a parcel with a
fair market value of less than (a) in the case of any such real property located
in the State of Tennessee, $15,000,000 and (b) in any other case, (x) as of the
Second Restatement Date, $2,000,000 or (y) after the Second Restatement Date
$7,500,000) owned in fee by a U.S. Domiciled Loan Party.

Maximum Canadian Facility Amount: on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) $20,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments pursuant to Section 2.1.4); it being acknowledged and agreed
that at no time can the sum of the Maximum Canadian Facility Amount plus the
Maximum U.S./European Facility Amount exceed the Maximum Facility Amount in
effect at such time.

Maximum European Subline Amount: on any date of determination, the lesser of
(a) the Dollar Equivalent of $50,000,000 and (b) an amount equal to the (i) the
U.S. Borrowing Base on such date of determination minus (ii) the U.S. Revolver
Exposure on such date of determination; it being acknowledged and agreed that at
no time can the sum of the Maximum European Subline Amount plus the U.S.
Revolver Exposure on such date of determination exceed the Maximum U.S./European
Facility Amount in effect at such time.

Maximum Facility Amount: $150,000,000, or such greater or lesser amount as shall
then be in effect after giving effect to any increase or reduction in the
Commitments pursuant to Section 2.1.4.

Maximum U.S./European Facility Amount: on any date of determination, the lesser
of (i) the U.S./European Revolver Commitments on such date and (ii) $130,000,000
(or such greater or lesser amount after giving effect to any increases or
reductions in the Commitments pursuant to Section 2.1.4); it being acknowledged
and agreed that at no time can the sum of the Maximum U.S./European Facility
Amount plus the Maximum Canadian Facility Amount exceed the Maximum Facility
Amount in effect at such time.

Moody’s: Moody’s Investors Service, Inc. and any successor thereto.

Mortgage: collectively, the deeds of trust, trust deeds, collateral/charge
mortgages, deed of immovable hypothec and mortgages, in each case as may be
amended from time to time, made

 

40



--------------------------------------------------------------------------------

by the U.S. Domiciled Loan Parties in favor or for the benefit of Agent on
behalf of the Secured Parties (with such changes as may be customary to account
for local law matters) in form and substance reasonably satisfactory to Agent.

Mortgaged Properties: the Material Real Properties identified on Schedule
9.1.6(b) and any other Material Real Property with respect to which a Mortgage
is required pursuant to Section 10.1.11 or 10.1.13.

Multiemployer Plan: any employee benefit plan defined in Section 4001(a)(3) of
ERISA and subject to Title IV of ERISA, to which Intermediate Holdings or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions, but
excluding, for greater certainty, any Canadian Multi-Employer Plan.

Net Proceeds: with respect to an Asset Sale, proceeds (including, when received,
any deferred or escrowed payments) received by a Loan Party or Restricted
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Indebtedness
secured by a Permitted Lien senior to Agent’s Liens on Collateral sold;
(c) transfer or similar taxes; and (d) reserves and escrows for indemnities and
any other contingent liabilities, until such reserves are no longer needed
(after which, any such amounts previously held as reserves or escrows shall
become Net Proceeds when received).

New Term Facility: a “New Term Facility” defined in the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage of the Value of Inventory expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Inventory performed by an appraiser and on terms reasonably satisfactory to
Agent; it being acknowledged that there may be different NOLV Percentages for
different segments of Inventory (e.g., raw materials, intermediate goods,
finished goods).

Non-Public Lender: shall mean

(i) until the implementation of CRD IV into Dutch law:

(a) an entity that provides repayable funds to the European Borrower for a
minimum amount of EUR 100,000 (or its equivalent in another currency), and

(b) to the extent the amount of EUR 100,000 (or its equivalent in another
currency) does not result in such entity not qualifying as forming part of the
public, such other amount or such criterion as a result of which such entity
shall qualify as not forming part of the public;

(ii) following implementation of CRD IV into Dutch law, but prior to the
publication of any interpretation of “public” by the relevant authority/ies:
(a) or (b) as set out under (i) above; and

 

41



--------------------------------------------------------------------------------

(iii) following implementation of CRD IV and following the publication of any
interpretation of “public” by the relevant authority/ies: such amount or such
criterion as a result of which such entity shall qualify as not forming part of
the public.

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notes Refinancing: the refinancing of the entire outstanding amount of the
Existing Notes, including applicable call premiums and accrued and unpaid
interest (collectively, using proceeds of the Term Loans under the Fixed Asset
Facility).

Notice of Borrowing: a Notice of Borrowing to be provided by Loan Party Agent to
request a Borrowing of Loans, in the form attached hereto as Exhibit B or
otherwise in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Loan Party Agent to request a conversion or continuation of any
Loans as LIBOR Loans or Canadian BA Rate Loans, in the form attached hereto as
Exhibit C or otherwise in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) U.S. LC
Obligations and other obligations of the U.S. Facility Loan Parties with respect
to Letters of Credit issued for the account of the U.S. Borrower, (c) European
LC Obligations and other obligations of the U.S./European Facility Loan Parties
with respect to Letters of Credit issued for the account of the European
Borrower, (d) Canadian LC Obligations and other obligations of the Canadian
Facility Loan Parties with respect to Letters of Credit issued for the account
of the Canadian Borrower, (e) interest, expenses, fees and other sums payable by
the Loan Parties under the Loan Documents, (f) obligations of the Loan Parties
under any indemnity for Claims, (g) Extraordinary Expenses, (h) Secured Bank
Product Obligations, (i) Indebtedness, obligations and liabilities of any kind
owing by the Loan Parties with respect to any Designated Foreign Guaranty and
(j) other Indebtedness, obligations and liabilities of any kind owing by the
Loan Parties pursuant to the Loan Documents, whether now existing or hereafter
arising, whether evidenced by a note or other writing, whether allowed in any
Insolvency Proceeding, whether arising from an extension of credit, issuance of
a letter of credit, acceptance, loan, guarantee, indemnification or otherwise,
and whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several; provided, that Obligations of a Loan
Party shall not include its Excluded Swap Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Officer’s Certificate: a certificate signed on behalf of Intermediate Holdings
by an Officer of Intermediate Holdings.

Organization Documents: (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust, unlimited liability company or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, memorandum of association,
instrument, filing or notice with respect thereto filed in

 

42



--------------------------------------------------------------------------------

connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

Original Closing Date: May 27, 2010.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreements: each: Note; LC Document; Agent Fee Letter; Collateral Access
Agreement; the Intercreditor Agreement; the Intercompany Subordination
Agreement; Borrowing Base Certificate, Compliance Certificate; or other document
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by or on behalf of a Loan Party or other Person to Agent or a Lender
in connection with any transactions relating hereto.

Other Connection Taxes: with respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a Lien under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

Other Pari Passu Lien Obligations: any Indebtedness or other obligations
(including Hedging Obligations) having Pari Passu Lien Priority relative to the
applicable Loans with respect to the applicable Collateral and not secured by
any other assets and, in the case of Indebtedness for borrowed money, having a
stated maturity that is not prior to the Facility Termination Date; provided
that an authorized representative of the holders of such Indebtedness shall have
entered into an intercreditor agreement in a form customary for intercreditor
agreements or collateral trust agreements in light of then prevailing market
conditions.

Other Taxes: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 12.10).

Overadvance: a Canadian Overadvance or U.S./European Overadvance, as the context
requires.

Overadvance Loan: a Canadian Overadvance Loan and/or a U.S./European Overadvance
Loan, as the context requires.

Parent: Cooper Standard Holdings, Inc.

Parent Entity: means the meaning specified in the definition of Permitted
Parent.

Pari Passu Lien Priority: means, relative to specified Indebtedness, having
equal Lien priority on specified Collateral and either subject to the
Intercreditor Agreement on a substantially identical basis as the holders of
such specified Indebtedness or subject to intercreditor agreements providing
holders of the Indebtedness intended to have Pari Passu Lien

 

43



--------------------------------------------------------------------------------

Priority with substantially the same rights and obligations that the holders of
such specified Indebtedness have pursuant to the Intercreditor Agreement as to
the specified Collateral.

Participant: as defined in Section 13.2.1.

Participating Member State: each state so described in any EMU Legislation.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

PBA: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefit standards legislation pursuant to which any Canadian
Pension Plan is registered.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code and is sponsored or maintained by
Intermediate Holdings, any Subsidiary or any ERISA Affiliate or to which
Intermediate Holdings, any Subsidiary or any ERISA Affiliate contributes or has
an obligation to contribute (or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years), and, for greater certainty, excludes
any Canadian Pension Plan or any Canadian Multi-Employer Plan.

Perfection Certificate: a certificate in the form of Exhibit F or any other form
approved by Agent.

Permitted Collateral Lien: the Liens described in clause (1), (2), (3), (6),
(13), (14), (20), (23), (28), (30), (31), (32) and (33) of the definition of
Permitted Liens.

Permitted Discretion: a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment, following either (x) consultation with the Loan Party Agent or (y) two
(2) Business Days’ advance notice to the Borrowers.

Permitted Holders: means each of (i)(a)(x) the Investors and (y) members of
management of Intermediate Holdings (or any Parent Entity) who are holders of
Equity Interests of Intermediate Holdings (or any Parent Entity) on the Second
Restatement Date representing not more than 10% of the total voting power of the
Voting Stock of Intermediate Holdings and (b) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members; provided that in the case
of such group, without giving effect to such group, Persons specified in clause
(i)(a) must collectively beneficially own a greater amount of the total voting
power of the Voting Stock of the Parent than the amount of the total voting
power of the Voting Stock of the Parent beneficially owned by any other member
of such group and (ii) any Permitted Parent.

 

44



--------------------------------------------------------------------------------

Permitted Investments:

(1) any Investment in cash, Cash Equivalents or Investment Grade Securities;

(2) any Investment in Intermediate Holdings or any Restricted Subsidiary
(including guarantees of obligations of Restricted Subsidiaries), so long as, in
the case of any such Investment made in a Restricted Subsidiary that is not a
Guarantor, Intermediate Holdings shall be able to Incur at least $1.00 of
additional Indebtedness pursuant to Section 10.2.2(a) after giving effect to
such Investment;

(3) any Investment by Subsidiaries of Intermediate Holdings that are not
Restricted Subsidiaries in other Subsidiaries of Intermediate Holdings that are
not Restricted Subsidiaries;

(4) (i) any Investment by Intermediate Holdings or any Restricted Subsidiary of
Intermediate Holdings in a Person that is engaged in a Similar Business if as a
result of such Investment (a) such Person becomes a Restricted Subsidiary of
Intermediate Holdings, or (b) such Person, in one transaction or a series of
related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys all or substantially all of its assets to, or is liquidated
into, Intermediate Holdings or a Restricted Subsidiary of Intermediate Holdings,
so long as, in the case of any such acquisition of a Restricted Subsidiary that
is not a Guarantor or any merger, consolidation or amalgamation of any such
Person into a Restricted Subsidiary that is not a Guarantor, Intermediate
Holdings shall be able to Incur at least $1.00 of additional Indebtedness
pursuant to Section 10.2.3(a) after giving effect to such Investment, and
(ii) in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(5) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
disposition of assets;

(6) any Investment (x) existing on the Second Restatement Date and listed on
Schedule 1.1(d) hereto, (y) made pursuant to binding commitments in effect on
the Second Restatement Date and (z) that replaces, modifies, refinances,
refunds, renews or extends any Investment described under either of the
immediately preceding clauses (x) or (y); provided that the amount of any such
Investment may be increased in such replacement, modification, refinancing,
refunding, renewal, reinvestment or extension only (A) as required by the terms
of such Investment or binding commitment as in existence on the Second
Restatement Date (including as a result of the accrual or accretion of interest
or original issue discount or the issuance of pay-in-kind securities) or (B) as
otherwise permitted hereunder;

(7) advances to, or guarantees of Indebtedness of, employees not in excess of
$5,000,000 outstanding at any one time in the aggregate;

(8) loans and advances to officers, directors, managers and employees for
business-related travel expenses, moving and relocation expenses, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests of Intermediate Holdings or any Parent Entity;

 

45



--------------------------------------------------------------------------------

(9) any Investment (including debt obligations and Capital Stock) (x) acquired
by Intermediate Holdings or any Restricted Subsidiaries (a) in exchange for any
other Investment or accounts receivable held by Intermediate Holdings or any
such Restricted Subsidiary in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of the issuer of such other
Investment or accounts receivable, including trade creditors, customers and
suppliers or (b) as a result of a foreclosure by Intermediate Holdings or any
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default and (y) received in
compromise or resolution of (a) obligations of trade creditors, customers or
suppliers that were incurred in the ordinary course of business of Intermediate
Holdings or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor, customer or supplier, or (b) litigation, arbitration or other
disputes;

(10) Hedging Obligations permitted under Section 10.2.13;

(11) any Investment by Intermediate Holdings or any Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (11) that are at the time
outstanding, not to exceed the greater of (x) $50,000,000 and (y) 2.5% of
Consolidated Total Assets at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value) at any one time outstanding; provided,
however, that if any Investment pursuant to this clause (11) is made in any
Person that is not a Restricted Subsidiary of Intermediate Holdings at the date
of the making of such Investment and such Person becomes a Restricted Subsidiary
of Intermediate Holdings after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (11) for so long as such Person continues to
be a Restricted Subsidiary;

(12) Investments in Joint Ventures of Intermediate Holdings or any Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (12) that are at the time outstanding, not to
exceed the greater of (x) $125,000,000 and (y) 6.25% of Consolidated Total
Assets at the time of such Investment at any one time outstanding; provided,
that the Investments permitted pursuant to this clause (12) may be increased by
the amount of distributions from Joint Ventures, without duplication of
dividends or distributions increasing amounts available pursuant to Section
10.2.3(a)(3);

(13) additional Investments by Intermediate Holdings or any Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (13) that are at the time
outstanding, not to exceed the greater of (x) $125,000,000 and (y) 6.25% of
Consolidated Total Assets, at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value), at any one time outstanding; provided,
however, that if any Investment pursuant to this clause (13) is made in any
Person that is not a Restricted Subsidiary of Intermediate Holdings at the date
of the making of such Investment and such Person becomes a Restricted Subsidiary
of Intermediate Holdings after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (2) above and shall cease to have
been made pursuant to this clause (13) for so long as such Person continues to
be a Restricted Subsidiary;

 

46



--------------------------------------------------------------------------------

(14) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to the this
clause (14) that are at that time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash, Cash Equivalents or marketable securities, not to exceed the
greater of (x) $50,000,000 and (y) 2.5% of Consolidated Total Assets, at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value), at any one time outstanding; provided, however, that any Investment
pursuant to this clause (14) made in any Person that is an Unrestricted
Subsidiary of Intermediate Holdings at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (2) above and
shall cease to have been made pursuant to this clause (14) for so long as such
Person continues to be a Restricted Subsidiary;

(15) Investments the payment for which consists of Equity Interests (other than
Excluded Equity) of Intermediate Holdings or any Parent Entity, as applicable;
provided, however, that such Equity Interests will not increase the amount
available for Restricted Payments under Section 10.2.3(a)(3);

(16) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials, equipment or other similar assets or purchases of contract
rights or licenses or leases of intellectual property, in each case in the
ordinary course of business;

(18) any Investment in a Receivables Subsidiary or any Investment in any other
Person in connection with a Permitted Receivables Financing or any repurchases
in connection therewith, including Investments of funds held in accounts
permitted or required by the arrangements governing such Permitted Receivables
Financing or any related Indebtedness;

(19) Investments of a Restricted Subsidiary of Intermediate Holdings acquired
after the Second Restatement Date or of an entity merged into or consolidated
with a Restricted Subsidiary of Intermediate Holdings in a transaction that is
not prohibited by Section 10.2.7 after the Second Restatement Date to the extent
that such Investments were not made in contemplation of such acquisition, merger
or consolidation and were in existence on the date of such acquisition, merger
or consolidation;

(20) Guarantees of Indebtedness permitted to be incurred Section 10.2.2 and
performance Guarantees in the ordinary course of business;

(21) [Intentionally Omitted];

(22) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with Section 10.2.15(b) (except transactions
described in clauses (i), (ii), (iv), (v), (vi), (viii), (ix), (xi), (xiii),
(xiv), (xv), (xxi) and (xxiii) thereof);

(23) advances, loans or extensions of trade credit in the ordinary course of
business by Intermediate Holdings or any of the Restricted Subsidiaries;

 

47



--------------------------------------------------------------------------------

(24) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures incurred in the ordinary course of business in connection with the cash
management operations of Intermediate Holdings and its Subsidiaries;

(25) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(26) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices; and

(27) Investments made with the proceeds from the sale of the Thermal and
Emissions Business and the Tecalemit Business.

Notwithstanding the foregoing provisions of this definition, if assets acquired
in any acquisition are intended to be included in the U.S. Borrowing Base or the
Canadian Borrowing Base, prior to any such inclusion, (1) Agent and the
Applicable Lenders shall be provided with such information as they shall
reasonably request to complete their evaluation of any such Collateral and
(2) the Asset Review and Approval Conditions shall have been satisfied.

Permitted Joint Venture: with respect to any specified Person, a joint venture
in any other Person engaged in a Similar Business in respect of which
Intermediate Holdings or a Restricted Subsidiary beneficially owns at least 10%
of the shares of Equity Interests of such Person.

Permitted Liens: with respect to any Person:

(1) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law constituting carriers’, warehousemen’s and mechanics’
Liens, in each case for sums that are not overdue by more than 60 days or are
being Properly Contested;

(3) Liens for taxes, assessments or other governmental charges (i) which are not
yet due or payable or (ii) which are being Properly Contested;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties

 

48



--------------------------------------------------------------------------------

which were not Incurred in connection with Indebtedness and which do not
materially impair their use in the operation of the business of such Person;

(6) Liens Incurred to secure obligations in respect of Indebtedness permitted to
be Incurred pursuant to clause (b)(i), (iv), (xvii), (xx) or (xxxi) of
Section 10.2.2; provided that,(w) in the case of clause (b)(i), such Lien is
subject to the Intercreditor Agreement, (x) in the case of clause (b)(iv), such
Lien extends only to the assets and/or Capital Stock, the acquisition, lease,
construction, repair, replacement or improvement of which is financed thereby
and any income or profits thereof; and (y) in the case of clause (b)(xx), such
Lien does not extend to the property or assets (or income or profits therefrom)
of any Restricted Subsidiary other than assets of a Foreign Subsidiary not
constituting ABL Collateral and (z) in the case of clause (b)(xxxi), such Lien
is subject to the applicable intercreditor agreement;

(7) Liens existing on the Second Restatement Date and listed on Schedule 10.2.1;

(8) Liens on assets of, or Equity Interest in, a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other assets of Intermediate Holdings or any Restricted Subsidiary of
Intermediate Holdings;

(9) Liens on assets at the time of Intermediate Holdings or a Restricted
Subsidiary of Intermediate Holdings acquired the assets, including any
acquisition by means of a merger or consolidation with or into Intermediate
Holdings or any Restricted Subsidiary of Intermediate Holdings; provided,
however, that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that the Liens
may not extend to any other assets owned by Intermediate Holdings or any
Restricted Subsidiary of Intermediate Holdings;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to Intermediate Holdings or another Restricted Subsidiary of Intermediate
Holdings permitted to be Incurred in accordance with Section 10.2.2;

(11) Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of Intermediate Holdings or any of its
Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Intermediate Holdings and its
Restricted Subsidiaries in the ordinary course of business;

(15) Liens in favor of Intermediate Holdings or any Guarantor;

 

49



--------------------------------------------------------------------------------

(16) Liens on accounts receivable and Receivables Assets Incurred in connection
with a Permitted Receivables Financing;

(17) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) grants of software and other technology licenses in the ordinary course of
business;

(20) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
Properly Contested;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens Incurred to secure Bank Products owed to a Lender or an Affiliate
thereof in the ordinary course of business;

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), (10) and (11);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9), (10) and (11) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;

(24) Liens in respect of Junior Indebtedness of Intermediate Holdings or any
Guarantor, subject to the applicable intercreditor agreement; provided that the
Consolidated Senior Secured Debt Ratio, on a pro forma basis after giving effect
thereto, does not exceed 3.50 to 1.00;

(25) other Liens on assets (other than ABL Collateral) securing obligations
Incurred in the ordinary course of business that do not exceed the greater of
(x) $75,000,000 and (y) 3.75% of Consolidated Total Assets at the time of
Incurrence of such obligation, at any one time outstanding;

(26) Liens on the assets of a Joint Venture to secure Indebtedness of such Joint
Venture Incurred pursuant to clause (xxi) of Section 10.2.2(b);

(27) Liens on equipment of Intermediate Holdings or any Restricted Subsidiary of
Intermediate Holdings granted in the ordinary course of business to Intermediate
Holdings’ or such Restricted Subsidiary’s client at which such equipment is
located;

(28) Liens created solely for the benefit of (or to secure) all of the
Obligations;

 

50



--------------------------------------------------------------------------------

(29) Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited hereby;

(30) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(32) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of Intermediate Holdings or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Intermediate Holdings and its Restricted Subsidiaries; or (iii) relating to
purchase orders and other agreements entered into with customers of Intermediate
Holdings or any of its Restricted Subsidiaries in the ordinary course of
business; and

(33) statutory Liens arising under the PBA, other than statutory liens that
could reasonably be expected to result in a Material Adverse Effect.

Permitted Parent: (a) any Person (other than a Person formed in connection with,
or in contemplation of, a Change of Control transaction that results in a
modification of the beneficial ownership of Intermediate Holdings) that
beneficially owns, directly or indirectly, 100% of the issued and outstanding
Voting Stock of Intermediate Holdings; provided that the ultimate beneficial
ownership of Intermediate Holdings has not been modified by the transaction by
which such Person became the beneficial owner of, directly or indirectly, 100%
of the Voting Stock of the U.S. Borrower (such Person, a “Parent Entity”) and
(b) the Parent (or direct Wholly-Owned Subsidiary of the Parent that owns no
material assets other than the Equity Interest of Intermediate Holdings) to the
extent and until such time as any Person or group is deemed to be or become a
beneficial owner of Voting Stock of the Parent representing 50% or more of the
total voting power of the Voting Stock of the Parent.

Permitted Receivables Financing: any transaction or series of transactions that
may be entered into by any Foreign Subsidiary pursuant to which it may sell,
convey, contribute to capital or otherwise transfer (which sale, conveyance,
contribution to capital or transfer may include or be supported by the grant of
a security interest) accounts receivable or interests therein and all collateral
securing such receivables, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such receivables, any guarantees, indemnities, warranties or other obligations
in respect of such receivables, any other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables similar
to such receivables and any collections or proceeds of any of the foregoing
(collectively, the “Receivables Assets”) (i) to a trust, partnership,
corporation or other Person (other than

 

51



--------------------------------------------------------------------------------

Holdings or any of its Subsidiary, other than a Subsidiary formed solely for the
purpose of, and that engages only in, Permitted Receivables Financing, a
“Receivables Subsidiary”), which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such receivables and Receivables Assets or interests
in such receivables and Receivables Assets, or (ii) directly to one or more
investors or other purchasers (other than Holdings or any of its Subsidiary), it
being understood that a Permitted Receivables Financing may involve (A) one or
more sequential transfers or pledges of the same receivables and Receivables
Assets, or interests therein (such as a sale, conveyance or other transfer to an
Receivables Subsidiary followed by a pledge of the transferred receivables and
Receivables Assets to secure Indebtedness incurred by the Receivables
Subsidiary), and all such transfers, pledges and Indebtedness incurrences shall
be part of and constitute a single Permitted Receivables Financing, and
(B) periodic transfers or pledges of receivables and/or revolving transactions
in which new receivables and Receivables Assets, or interests therein, are
transferred or pledged upon collection of previously transferred or pledged
receivables and Receivables Assets, or interests therein; provided that any such
transactions shall provide for recourse to such Foreign Subsidiary (other than
any Receivables Subsidiary) only in respect of the cash flows in respect of such
receivables and Receivables Assets and to the extent of other customary
securitization undertakings (as determined in good faith by the Board of
Directors of the appropriate Receivables Subsidiary) in the jurisdiction
relevant to such transactions (such undertakings, “Standard Securitization
Undertakings”); provided that, for the avoidance of doubt, (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of any Foreign
Subsidiary or Receivables Subsidiary is guaranteed by any Loan Party, is
recourse to or obligates any Loan Party, or subjects any property or asset of
any Loan Party, directly or indirectly (other than with respect to its equity
ownership interest in any Foreign Subsidiary), contingently or otherwise, to the
satisfaction of obligations incurred in such transactions; and (2) no Loan Party
has any obligation to maintain or preserve the financial condition of a
Receivables Subsidiary or cause such entity to achieve certain levels of
operating results. The “amount” or “principal amount” of any Permitted
Receivables Financing shall be deemed at any time to be (1) the aggregate
principal or stated amount of the Indebtedness, fractional undivided interests
(which stated amount may be described as a “net investment” or similar term
reflecting the amount invested in such undivided interest) or other securities
incurred or issued pursuant to such Permitted Receivables Financing, in each
case outstanding at such time, or (2) in the case of any Permitted Receivables
Financing in respect of which no such Indebtedness, fractional undivided
interests or securities are incurred or issued, the cash purchase price paid by
the buyer in connection with its purchase of receivables less the amount of
collections received in respect of such receivables and paid to such buyer,
excluding any amounts applied to purchase fees or discount or in the nature of
interest.

Permitted Secured Debt: the Indebtedness and other obligations under any Fixed
Asset Facility.

Permitted Secured Debt Collateral Agent: (i) with respect to the Fixed Asset
Facility, the Fixed Asset Facility Collateral Agent and (ii) with respect to any
other Permitted Secured Debt, any collateral agent, collateral trustee, or
similar representative of holders of Permitted Secured Debt under and pursuant
to the applicable Permitted Secured Debt Document.

 

52



--------------------------------------------------------------------------------

Permitted Secured Debt Documents: all agreements and documents entered into and
evidencing Permitted Secured Debt.

Person: any individual, corporation, partnership, limited liability company,
unlimited liability company, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.

Plan: any material “employee benefit plan” (as defined in Section 3(3) of
ERISA), and any material payroll practice and other material employee benefit
plan, policy, program, agreement or arrangement, including retirement, pension,
profit sharing, employment, individual consulting or other compensation
agreement, collective bargaining agreement, bonus or other incentive
compensation, retention, stock purchase, equity or equity-based compensation,
deferred compensation, change of control, severance, sick leave, vacation,
loans, salary continuation, hospitalization, health, life insurance, educational
assistance, or other fringe benefit or perquisite plan, policy, agreement which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Loan Party or Affiliate thereof or with respect to which
a Loan Party or ERISA Affiliate has or could have any obligation or liability,
contingent or otherwise, in any case, that is subject to U.S. law (and not other
foreign jurisdictions) and excluding, for greater certainty, Canadian Pension
Plans and Foreign Plans.

Platform: as defined in Section 14.3.3.

Pledge and Security Agreement: collectively, Revolving Credit Facility Pledge
and Security Agreement dated as of the Second Restatement Date and executed by
Holdings, Intermediate Holdings, the U.S. Borrower and each U.S./European
Facility Guarantor, substantially in the form of Exhibit K, together with any
security agreement and security agreement supplement executed and delivered
pursuant to the Pledge and Security Agreement.

Pledge and Security Agreement Collateral: collectively, all property pledged or
granted (or purported to be pledged or granted) as collateral pursuant to the
Pledge and Security Agreement (a) on the Second Restatement Date or
(b) thereafter pursuant to the terms thereof.

Pledge Supplement: has the meaning specified in the Pledge and Security
Agreement.

Pledged Debt: has the meaning specified in the Pledge and Security Agreement.

Pledged Equity Interests: has the meaning specified in the Pledge and Security
Agreement.

PPSA: the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral of
any Canadian Domiciled Loan Party are governed by the personal property security
laws of any jurisdiction other than Ontario, PPSA shall mean those personal
property security laws (including the Civil Code of Quebec) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

Preferred Stock: any Equity Interest with preferential right of payment of
dividends or upon liquidation, dissolution or winding up.

 

53



--------------------------------------------------------------------------------

Pro Forma Basis: in connection with any calculation of compliance with any
financial covenant or financial term under this Agreement, (a) such compliance
with the Fixed Charge Coverage Ratio shall be calculated giving effect to any
acquisition, investment or other pro forma event as if such transaction (and all
other such transactions consummated or made since the first (1st) day of the
Fixed Charge Coverage Ratio Test Period most recently ended) happened on the
first (1st) day of the Fixed Charge Coverage Ratio Test Period most recently
ended, including (i) the incurrence of any Indebtedness by any Loan Party or any
of their Restricted Subsidiaries in connection with any such transaction,
(ii) any repayment or redemption of other Indebtedness of any Loan Party or any
of their Restricted Subsidiaries in connection with any such transaction and
(iii) the making of any Distribution by any Loan Party or any of their
Restricted Subsidiaries in connection with any such transaction,
(b) determinations of EBITDA shall be made giving pro forma effect to any
acquisition consummated since the first (1st) day of the Fixed Charge Coverage
Ratio Test Period most recently ended, with such EBITDA to be determined as if
such acquisition was consummated on the first (1st) day of the Fixed Charge
Coverage Ratio Test Period most recently ended, and (c) maintenance of
Availability shall be calculated giving effect to such transaction, including
(i) any disposition of Collateral in any such transaction and (ii) the
acquisition of any additional Collateral in any such transaction which is
approved by Agent for inclusion in the calculation of the Canadian Borrowing
Base or the U.S. Borrowing Base, to the extent applicable. In calculating
interest expense on Indebtedness incurred under clause (a) (i) of the
immediately preceding sentence, such Indebtedness shall be deemed to have borne
interest (a) in the case of fixed rate Indebtedness, at the rate applicable
thereto or (b) in the case of floating rate Indebtedness, at the rates which
were or would have been applicable thereto during the period when such
Indebtedness was or was deemed to be outstanding, in each case as reasonably
calculated by Loan Party Agent.

Pro Rata: (a) when used with reference to a Lender’s (i) share on any date of
(A) the total Facility Commitments to a Borrower or (B) Loans to be made to a
Borrower, (ii) participating interests in LC Obligations (excluding amounts
specified in clause (c) of such definition) to such Borrower, (iii) share of
payments made by such Borrower with respect to such Borrower’s Obligations,
(iv) increases or reductions to the Canadian Revolver Commitments or the
U.S./European Revolver Commitments pursuant to Section 2.1.4, and (v) obligation
to pay or reimburse Agent for Extraordinary Expenses owed by or in respect of
such Borrower or to indemnify any Indemnitees for Claims relating to such
Borrower, a percentage (expressed as a decimal, rounded to the ninth decimal
place) derived by dividing the amount of the Facility Commitment of such Lender
to such Borrower on such date by the aggregate amount of the Facility
Commitments of all Lenders to such Borrower on such date (or if such Facility
Commitments have been terminated, by reference to the respective Facility
Commitments as in effect immediately prior to the termination thereof) or
(b) when used for any other reason, a percentage (expressed as a decimal,
rounded to the ninth (9th) decimal place) derived by dividing the aggregate
amount of Lender’s Commitments on such date by the aggregate amount of the
Commitments of all Lenders on such date (or if any such Commitments have been
terminated, such Commitments as in effect immediately prior to the termination
thereof).

Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

 

54



--------------------------------------------------------------------------------

Properly Contested: with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or such Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; and
(d) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review or covered
by insurance.

Protective Advances: as defined in Section 2.1.6.

Qualified ECP: a Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act, as amended, (42 U.S.C. §§
6991-6991i).

RDPRM: Quebec Register of Personal and Movable Real Rights or Registre des
droits personnels et reels mobiliers du Quebec.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real property or any buildings, structures, parking areas or other
improvements thereon.

Reallocation Agreement: the amended and restated reallocation agreement dated as
the date hereof, among Agent, the Lenders and each Issuing Bank transferring
ownership of debt among the Lenders after a Designation Date, as amended,
modified or supplemented from time to time.

Receivables Assets: has the meaning set forth in the definition of “Permitted
Receivables Financing”.

Receivables Fees: distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

Receivables Subsidiary: has the meaning set forth in the definition of
“Permitted Receivables Financing”.

Recipient: means (a) Agent, (b) any Lender, (c) any Issuing Bank and (d) any
other recipient of any payment made by or on account of any Loan Party under any
Loan Document.

Refinance: in respect of any Indebtedness, Disqualified Stock or Preferred
Stock, to refinance, extend, renew, refund, repay, prepay, purchase, redeem,
defease or retire, or to issue other Indebtedness, Disqualified Stock or
Preferred Stock in exchange or replacement for, such Indebtedness, Disqualified
Stock or Preferred Stock, in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.

Registered Equivalent Notes: with respect to any notes originally issued in an
offering pursuant to Rule 144A under the Securities Act of 1933 or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees)

 

55



--------------------------------------------------------------------------------

issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

Regulation S-X: Regulation S-X under the Securities Act of 1933, as amended.

Release: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Material) into, onto, under, from or through the Environment or into, onto,
under, from or through any building or structure subject to human occupation.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30-day notice period has been waived.

Required Facility Lenders: at any date of determination thereof, Lenders having
Facility Commitments to a Borrower representing more than 50% of the aggregate
Facility Commitments to such Borrower at such time; provided, however, that if
and for so long as any such Lender shall be a Defaulting Lender, the term
“Required Facility Lenders” shall mean Lenders (excluding each Defaulting
Lender) having Facility Commitments to such Borrower representing more than 50%
of the aggregate Facility Commitments to such Borrower (excluding the Facility
Commitments of each Defaulting Lender) at such time; provided further, however,
that if all of the Facility Commitments to such Borrower have been terminated,
the term “Required Facility Lenders” shall mean Lenders to such Borrower holding
Revolver Loans to, and participating interest in LC Obligations (excluding
amounts specified in clause (c) of such definition) owing by, such Borrower
representing more than 50% of the aggregate outstanding principal amount of
Revolver Loans and LC Obligations (excluding amounts specified in clause (c) of
such definition) owing by such Borrower at such time. Notwithstanding the
foregoing, for purposes of this definition, any Fronting Exposure related to a
Defaulting Lender shall be deemed held as a Loan or LC Commitment by the Lender
that funded or issued the applicable Loan or Letter of Credit.

Required Lenders: at any date of determination thereof, Lenders having Facility
Commitments representing more than 50% of the aggregate Facility Commitments at
such time; provided, however, that for so long as any Lender shall be a
Defaulting Lender, the term “Required Lenders” shall mean Lenders (excluding
such Defaulting Lender) having Commitments representing more than 50% of the
aggregate Commitments (excluding the Commitments of each Defaulting Lender) at
such time; provided further, however, that if any of the Facility Commitments
have been terminated, the term “Required Lenders” shall be calculated using
(x) in lieu of such Lender’s terminated Facility Commitment, the outstanding
principal amount of the Revolver Loans by such Lender to, and participation
interests in LC Obligations (excluding amounts specified in clause (c) of such
definition) owing by, such Borrower and (y) in lieu of the aggregate Commitments
under such terminated Facility Commitment, the aggregate outstanding Revolver
Loans to, and LC Obligations (excluding amounts specified in clause (c) of such
definition) owing by such Borrower. Notwithstanding the foregoing, for purposes
of this definition, any Fronting Exposure related to a Defaulting

 

56



--------------------------------------------------------------------------------

Lender shall be deemed held as a Loan or LC Commitment by the Lender that funded
or issued the applicable Loan or Letter of Credit.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/100th of 1%) applicable to member banks under regulations
issued by the FRB for determining the maximum reserve requirement for
Eurocurrency liabilities.

Responsible Officer: the chief executive officer, president, any vice president,
chief financial officer, treasurer or assistant treasurer, secretary or
assistant secretary or other similar officer of a Loan Party (or, in each case,
with respect to the European Borrower, any similarly designated officer or
director under local practice). Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

Restatement Date: April 8, 2013.

Restricted Investment: an Investment other than a Permitted Investment.

Restricted Subsidiary: any Subsidiary of a Person other than an Unrestricted
Subsidiary of such Person. Unless otherwise indicated, all references to
Restricted Subsidiaries shall mean Restricted Subsidiaries of Intermediate
Holdings.

Restrictive Agreement: an agreement that conditions or restricts the right of
any Loan Party or Restricted Subsidiary to grant Liens on any assets securing
the Obligations or to declare or make dividends or similar distributions.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Notes: collectively, the U.S. Revolver Notes, the European Revolver
Notes and the Canadian Revolver Notes.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Loan Party or a Restricted Subsidiary under a License.

S&P: Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

Sanction: any country-wide international economic sanction administered or
enforced by the United States Government (including OFAC), the Canadian Federal
Government, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.

SEC: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

Secured Bank Product Obligations: Indebtedness, obligations and other
liabilities with respect to Bank Products owing by a Borrower or Affiliate of a
Borrower to a Secured Bank

 

57



--------------------------------------------------------------------------------

Product Provider; provided, that Secured Bank Product Obligations of a Loan
Party shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product.

Secured Incremental Equivalent Debt: Incremental Equivalent Debt that is
secured.

Secured Incremental Equivalent Debt Collateral Agent: any collateral agent,
collateral trustee, or similar representative of holders of Secured Incremental
Equivalent Debt under and pursuant to the applicable Secured Incremental
Equivalent Debt Document.

Secured Incremental Equivalent Debt Documents: any agreements and documents
entered into and evidencing Secured Incremental Equivalent Debt.

Secured Parties: Canadian Facility Secured Parties and/or U.S./European Facility
Secured Parties, as the context requires.

Security Documents: this Agreement, the Pledge and Security Agreement,
Mortgages, the Guarantees, Insurance Assignments, Canadian Security Agreements,
Deposit Account Control Agreements, the Intellectual Property Security
Agreements, the Pledge Supplements, security agreements, pledge agreements or
other similar agreements delivered to Agent pursuant to the Pledge and Security
Agreement and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.

Settlement Report: a report delivered by Agent to the Applicable Lenders
summarizing the Loans and, if applicable, participations in U.S. LC Obligations
(excluding amounts specified in clause (c) of such definition) of the U.S.
Borrower, European LC Obligations (excluding amounts specified in clause (c) of
such definition) of the European Borrower and Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition) of the Canadian Borrower
outstanding as of a given settlement date, allocated to the Applicable Lenders
on a Pro Rata basis in accordance with their Commitments.

Similar Business: any business engaged in by Intermediate Holdings or any
Restricted Subsidiaries on the Second Restatement Date and any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
Intermediate Holdings and its Restricted Subsidiaries are engaged on the Second
Restatement Date.

Solvent: as to any Person, such Person (a) owns property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for the business in which it is engaged or about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates; and (g) as
to any Person incorporated or

 

58



--------------------------------------------------------------------------------

organized under the laws of Canada or any province or territory of Canada, is
not an “insolvent person” as defined in the Bankruptcy and Insolvency Act
(Canada). “Fair salable value” means the amount that could be obtained for
assets within a reasonable time, either through collection or through sale under
ordinary selling conditions by a capable and diligent seller to an interested
buyer who is willing (but under no compulsion) to purchase.

Specified Loan Party: a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Specified Transaction: any of the following: (a) any Revolver Loan made to the
European Borrower pursuant to Section 2.1, (b) any Letter of Credit issued for
the account of the European Borrower pursuant to Section 2.2, or (c) any
Restricted Payment described in Section 10.2.3(a)(i), (a)(ii), (b)(vi) or
(b)(x).

Specified Transaction Conditions: with respect to the permissibility hereunder
of any Specified Transaction, the satisfaction of the following conditions
(except as indicated): (a) no Default or Event of Default exists at the time of
or would result from the making of such Specified Transaction, (b) immediately
after giving effect to such Specified Transaction, Intermediate Holdings and its
Restricted Subsidiaries shall, on a consolidated basis, have a Fixed Charge
Coverage Ratio of not less than 1.00:1.00 as calculated on a Pro Forma Basis for
the Fixed Charge Coverage Ratio Test Period then most recently ended and
(c) immediately after giving effect to such Specified Transaction, Availability
(on the date of such action or proposed action) and, if an Average Availability
Test Trigger exists at the time of such Specified Transaction, Average Period
Availability (for the 30-day period ending on the date of such action or
proposed action) as calculated on a Pro Forma Basis, shall not be less than the
greater of (i) $22,500,000 and (ii) 15% of the Commitments at such time;
provided, further, that such Specified Transaction shall be permitted
irrespective of clause (b) of this definition so long as Availability (on the
date of such action or proposed action) and, if an Average Availability Test
Trigger exists at the time of such Specified Transaction, Average Period
Availability (for the 30-day period ending on the date of such action or
proposed action) as calculated on a Pro Forma Basis, shall not be less than the
greater of (i) $30,000,000 and (ii) 20% of the Commitments at such time.

Standard Securitization Undertakings: has the meaning set forth in the
definition of “Permitted Receivables Financing”.

Stated Maturity: with respect to any installment of interest or principal on any
series of Indebtedness, the date on which such payment of interest or principal
was scheduled to be paid in the documentation governing such Indebtedness, and
shall not include any contingent obligations to repay, redeem or repurchase any
such interest or principal prior to the date originally scheduled for the
payment thereof.

Sterling or £: the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

Superintendent: as defined in the PBA.

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by any Loan Party or any combination of the Loan Parties
(including indirect ownership by any Loan Party through other entities in which
any Loan Party directly or indirectly owns 50%

 

59



--------------------------------------------------------------------------------

of the voting securities or Equity Interests). Unless the context otherwise
requires, each reference to Subsidiaries herein shall be a reference to
Subsidiaries of Intermediate Holdings.

Supermajority Required Facility Lenders: at any date of determination thereof,
Lenders having Facility Commitments to a Borrower representing more than 66 2/3%
of the aggregate Facility Commitments to such Borrower at such time; provided,
however, that if and for so long as any such Lender shall be a Defaulting
Lender, the term “Supermajority Required Facility Lenders” shall mean Lenders
(excluding each Defaulting Lender) having Facility Commitments to such Borrower
representing more than 66 2/3% of the aggregate Facility Commitments to such
Borrower (excluding the Facility Commitments of each Defaulting Lender) at such
time; provided further, however, that if all of the Facility Commitments to such
Borrower have been terminated, the term “Supermajority Required Facility
Lenders” shall mean Lenders to such Borrower holding Revolver Loans to, and
participating interest in LC Obligations (excluding amounts specified in clause
(c) of such definition) owing by, such Borrower representing at least 66 2/3% of
the aggregate outstanding principal amount of Revolver Loans and LC Obligations
(excluding amounts specified in clause (c) of such definition) owing by such
Borrower at such time. Notwithstanding the foregoing, for purposes of this
definition, any Fronting Exposure related to a Defaulting Lender shall be deemed
held as a Loan or LC Commitment by the Lender that funded or issued the
applicable Loan or Letter of Credit.

Swap Obligations: with respect to any Loan party, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

Swingline Loan: a U.S. Swingline Loan or a Canadian Swingline Loan, as
applicable.

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euros.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loans: the “Term Loans” as defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

Term Loan EBITDA: the “EBITDA” as defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.

Term Loan Fixed Charge Coverage Ratio: the “Fixed Charge Coverage Ratio” as
defined in the term loan credit agreement governing the Fixed Asset Facility
incurred on the date hereof as such agreement is in effect on the date hereof.

Term Loan Pro Forma Basis: with respect to the incurrence of any applicable
Indebtedness under this Agreement, the incurrence of such Indebtedness on a “pro
forma basis”

 

60



--------------------------------------------------------------------------------

as described in Section 7.03(a) of the term loan credit agreement governing the
Fixed Asset Facility incurred on the date hereof as such agreement is in effect
on the date hereof.

Thermal and Emissions Business: the business division of Intermediate Holdings
and its Subsidiaries which manage and control vapors / coolant to increase
powertrain performance, improve passenger comfort while enabling reduced
emissions to aid in meeting increasing regulations.

Termination Event: (a) the wind up, or the filing of a notice of intended wind
up with the Superintendent, of a Canadian Pension Plan by a Canadian Facility
Loan Party; (b) the wind up of a Canadian Pension Plan by the Superintendent,
FSCO or other Governmental Authority; or (c) the institution of proceedings by
any Governmental Authority to terminate in whole or in part or have a trustee or
an administrator appointed to administer a Canadian Pension Plan.

Total Revolver Exposure: as of any date of determination the sum of the Canadian
Revolver Exposure, the European Revolver Exposure and the U.S. Revolver Exposure
on such date of determination.

Transactions: collectively, (a) the entering into by the Loan Parties of the
Loan Documents to which they are or are intended to be a party, and the
borrowings hereunder and thereunder on the Second Restatement Date and
application of the proceeds as contemplated hereby and thereby, (b) the closing
of the Fixed Asset Facility and the issuance of the Term Loan thereunder (c) the
Notes Refinancing and (d) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing that are required to be paid
on or around the Second Restatement Date.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Type: any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, Canadian BA
Rate Loan, Canadian Base Rate Loan, or Canadian Prime Rate Loan).

Unfunded Pension Liability: means the excess of the present value of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA or a Canadian
Pension Plan’s benefit liability under the PBA (or other equivalent pension
legislation), over the current value of the assets of that Pension Plan or
Canadian Pension Plan, as applicable, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or the Canadian Pension Plan pursuant to the PBA (or other equivalent
pension legislation) for the applicable plan year and an ‘Unfunded Pension
Liability’ also includes any unfunded going concern deficit or solvency
deficiency as identified in the valuations prepared in respect of a Pension Plan
or Canadian Pension Plan, as applicable.

Uniform Commercial Code or “UCC”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

Unrestricted Subsidiary: (a) any Subsidiary of Intermediate Holdings that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors of such Person in the manner provided below; and (b) any
Subsidiary of an Unrestricted Subsidiary. The

 

61



--------------------------------------------------------------------------------

Board of Directors of Intermediate Holdings may designate any Subsidiary of
Intermediate Holdings (including any newly acquired or newly formed Subsidiary
of Intermediate Holdings but excluding Intermediate Holdings and any Borrower)
to be an Unrestricted Subsidiary unless such Subsidiary or any of its
Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds any
Lien on any property of, Intermediate Holdings or any other Subsidiary of
Intermediate Holdings that is not a Subsidiary of the Subsidiary to be so
designated; provided that the Subsidiary to be so designated and its
Subsidiaries do not at the time of designation have and do not thereafter Incur
any Indebtedness pursuant to which the lender has recourse to any of the assets
of Intermediate Holdings or any of its Restricted Subsidiaries; provided further
that either:

(i) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(ii) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 10.2.3(a)(iv).

The Board of Directors of Intermediate Holdings may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, however, that immediately
after giving effect to such designation:

(x) (1) Intermediate Holdings could Incur $1.00 of additional Indebtedness
pursuant to Section 10.2.2, or

(2) the Term Loan Fixed Charge Coverage Ratio for Intermediate Holdings and its
Restricted Subsidiaries would be equal to or greater than the Term Loan Fixed
Charge Coverage Ratio for Intermediate Holdings and its Restricted Subsidiaries
immediately prior to such designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of Intermediate Holdings shall be
evidenced to Agent by promptly delivering to Agent a copy of the resolution of
the Board of Directors of Intermediate Holdings giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

U.S. Availability: as of any date of determination, the U.S. Borrowing Base as
of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than in connection with the making of any Revolver Loan to the
European Borrower pursuant to Section 2.1 or the issuance of any Letter of
Credit for the account of the European Borrower pursuant to Section 2.2), the
U.S./European Suppressed Amount on such date of determination plus the U.S.
Designated Cash Amount on such date of determination minus the U.S. Revolver
Exposure (calculated without duplication of any amounts reserved under the
U.S./European LC Reserve) on such date of determination.

U.S. Bank Product Reserve: the aggregate amount of reserves, as established by
Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the U.S. Facility Loan

 

62



--------------------------------------------------------------------------------

Parties and their Restricted Subsidiaries (or any other Affiliate thereof
requested by the U.S. Borrower and approved by Agent).

U.S. Bankruptcy Code: Chapter 11 of the United States Bankruptcy Code (11 U.S.C.
§§101-1532, as amended.

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a thirty (30) day interest period as of such day, plus
1.0%.

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

U.S. Borrower: as defined in the preamble to this Agreement.

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Maximum U.S./European Facility Amount minus (x) the Canadian
Overadvance Loan Balance, if any, outstanding on such date minus (y) the
U.S./European LC Reserve minus (z) the European Revolver Exposure (calculated
without duplication of any amounts reserved under the U.S./European LC Reserve)
on such date of determination; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the U.S. Borrower; plus (y) the lesser of (i) 70% of the
Value of Eligible Inventory of the U.S. Borrower; and (ii) 85% of the NOLV
Percentage of the Value of Eligible Inventory of the U.S. Borrower, minus
(2) the U.S./European Availability Reserve.

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the Secured Parties and shall be subject to Agent’s Liens securing the
Obligations.

U.S. Collateral: all of the Collateral other than the Foreign Collateral.

U.S. Designated Cash Amount: the aggregate amount of cash of the U.S. Domiciled
Loan Parties deposited in segregated DACA Deposit Accounts with Agent (excluding
any portion thereof which is subject to a Lien in favor of a Person other than
Agent or is otherwise restricted).

U.S. Designated Foreign Guaranty Reserve: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a U.S. Lender and/or an
Affiliate of a U.S. Lender.

U.S. Domiciled Loan Party: Holdings and each U.S. Subsidiary of Holdings (other
than the Excluded Subsidiaries), in each case, now or hereafter party hereto as
a Loan Party; and “U.S. Domiciled Loan Parties” means all such Persons,
collectively.

U.S. Dominion Account: a special account established by the U.S. Facility Loan
Parties at Bank of America or another bank reasonably acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes.

U.S./European Auto-Extension Letter of Credit: as defined in Section 2.2.1(e).

 

63



--------------------------------------------------------------------------------

U.S./European Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the U.S. Borrower’s Inventory; (b) the
U.S./European Rent and Charges Reserve; (c) the U.S./European LC Reserve;
(d) the U.S. Bank Product Reserve; (e) the aggregate amount of liabilities
secured by Liens upon the U.S./European Facility Collateral that are senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (f) the Canadian Overadvance Loan Balance, if any,
outstanding on such date; (g) the U.S. Designated Foreign Guaranty Reserve;
(h) the European Bank Product Reserve and (i) such additional reserves
(including, without limitation, dilution reserves), in such amounts and with
respect to such matters, as Agent in its Permitted Discretion may establish.

U.S./European Facility Collateral: Collateral that now or hereafter secures (or
is intended to secure) any of the U.S./European Facility Obligations.

U.S./European Facility Guarantee: each guarantee agreement (including this
Agreement) at any time executed by a U.S./European Facility Guarantor in favor
of Agent guaranteeing all or any portion of the U.S./European Facility
Obligations.

U.S./European Facility Guarantor: each U.S. Domiciled Loan Party and each other
Person (if any) who guarantees payment and performance of any U.S./European
Facility Obligations.

U.S./European Facility Loan Party: the U.S. Borrower, the European Borrower and
each U.S./European Facility Guarantor.

U.S./European Facility Obligations: (without duplication) the U.S. Facility
Obligations and the European Facility Obligations.

U.S./European Facility Secured Parties: Agent, U.S. Issuing Bank, U.S. Lenders
and Secured Bank Product Providers of Bank Products to U.S./European Facility
Loan Parties and the Lead Arrangers.

U.S./European LC Obligations: the aggregate amount of all U.S. LC Obligations
and European LC Obligations.

U.S./European LC Reserve: the aggregate of all U.S./European LC Obligations,
other than (a) those that have been Cash Collateralized; and (b) if no Default
or Event of Default exists, amounts specified in clause (c) of the definition of
U.S. LC Obligations and European LC Obligations.

U.S./European Letter of Credit Sublimit: $59,500,000.

U.S./European Letters of Credit: the U.S. Letters of Credit and/or the European
Letters of Credit, as applicable.

U.S./European Non-Extension Notice Date: as defined in Section 2.2.1(e).

U.S./European Overadvance: as defined in Section 2.1.5 hereof.

U.S./European Overadvance Loan: a U.S. Base Rate Loan made to the U.S. Borrower
when a U.S./European Overadvance exists or is caused by the funding thereof.

 

64



--------------------------------------------------------------------------------

U.S./European Reimbursement Date: as defined in Section 2.2.2(a).

U.S./European Rent and Charges Reserve: the aggregate of (a) all past due rent
and other past due amounts owing by any U.S. Facility Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any U.S./European Facility
Collateral or could assert a Lien on any such U.S./European Facility Collateral;
plus (b) a reserve at least equal to three (3) months (or such shorter period as
Agent determines in its Permitted Discretion as it will take to liquidate the
ABL Collateral at such location) rent and other charges that could reasonably be
expected to be payable to any such Person who possesses any U.S./European
Facility Collateral or could reasonably be expected to assert a Lien thereon
under applicable Law, unless, in any such case, such Person has executed a
Collateral Access Agreement.

U.S./European Revolver Commitment: for any U.S. Lender, its obligation to make
U.S./European Revolver Loans and to issue U.S./European Letters of Credit, in
the case of U.S. Issuing Bank, or participate in U.S./European LC Obligations
(excluding amounts specified in clause (c) of such definition), in the case of
the other U.S. Lenders, to the U.S. Borrower and the European Borrower up to the
maximum principal amount, in each case, shown on Schedule 1.1(a), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such U.S./European Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Section 2.1.4 or 11.2. “U.S./European
Revolver Commitments” means the aggregate amount of such commitments of all U.S.
Lenders.

U.S./European Revolver Commitment Termination Date: the earliest of (a) the
Facility Termination Date, (b) the date on which Loan Party Agent terminates or
reduces to zero (0) the U.S./European Revolver Commitments pursuant to
Section 2.1.4, and (c) the date on which the U.S./European Revolver Commitments
are terminated pursuant to Section 11.2.

U.S./European Revolver Loan: a U.S. Revolver Loan or a European Revolver Loan,
as applicable.

U.S./European Suppressed Amount: to the extent that the amount calculated
pursuant to clause (b) of the U.S. Borrowing Base definition exceeds the
then-current U.S./European Revolver Commitment as of any date of determination,
the amount of any such excess designated in writing by Loan Party Agent to Agent
as “U.S./European Suppressed Amount” under this Agreement; provided, that in no
event shall the U.S./European Suppressed Amount exceed $5,000,000 less the
Canadian Suppressed Amount as of such date of determination.

U.S./European Unused Line Fee Rate: a rate per annum equal to (a) .25% when the
U.S. Revolver Exposure plus the European Revolver Exposure is greater than 50%
of the U.S./European Revolver Commitments and (b) .375% at all other times.

U.S. Facility Loan Party: the U.S. Borrower and each U.S./European Facility
Guarantor.

U.S. Facility Obligations: all applicable Obligations of the U.S. Facility Loan
Parties (including, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Loan Parties as guarantors of the Canadian Facility Obligations and
the European Facility Obligations).

U.S. Issuing Bank: (a) Bank of America or an Affiliate of Bank of America, as an
issuer of Letters of Credit under this Agreement, (b) Deutsche Bank AG, New York
Branch or an

 

65



--------------------------------------------------------------------------------

Affiliate of Deutsche Bank AG, New York Branch, as an issuer of Letters of
Credit under this Agreement, and (c) Deutsche Bank Trust Company Americas, in
its capacity as the issuer of the Existing Letters of Credit. With respect to
any Letter of Credit, “U.S. Issuing Bank” shall mean the issuer thereof.

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
the U.S. Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of the U.S.
Borrower; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of the U.S. Borrower.

U.S. Lenders: Bank of America and each other Lender (other than the Canadian
Lenders) party hereto, including Agent in its capacity as a provider of U.S.
Swingline Loans.

U.S. Letters of Credit: as defined in Section 2.2.1 hereof.

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its U.S. prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.

U.S. Revolver Exposure: on any date, an amount equal to the sum of the Dollar
Equivalent of the U.S. Revolver Loans outstanding on such date plus the U.S. LC
Obligations (excluding amounts specified in clause (c) of such definition) on
such date.

U.S. Revolver Loan: a Revolver Loan made by a U.S. Lender to the U.S. Borrower
pursuant to Section 2.1.1(a), and any U.S. Swingline Loan, which Loan shall be
denominated in Dollars or Euros and shall be either a U.S. Base Rate Loan or a
LIBOR Loan, in each case as selected by Agent or Loan Party Agent.

U.S. Revolver Notes: collectively, each promissory note, if any, executed by the
U.S. Borrower in favor of a U.S. Lender to evidence the U.S. Revolver Loans
funded from time to time by such U.S. Lender, which shall be in the form of
Exhibit A-2 to this Agreement, together with any replacement or successor notes
therefor.

U.S. Subsidiary: a Subsidiary of Holdings that is organized under the laws of a
state of the United States or the District of Columbia.

U.S. Swingline Loan: any Borrowing of Base Rate U.S. Revolver Loans made to the
U.S. Borrower pursuant to Section 4.1.3(a).

Value: without duplication of any item enumerated in the definition of Eligible
Inventory or Eligible Account: (a) for Inventory, its Dollar Equivalent value
determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrowers, the other Loan Parties and their
Affiliates; and (b) for an Account, its Dollar Equivalent face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

 

66



--------------------------------------------------------------------------------

Voting Stock: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the Board of Directors of such Person.

Wage Earner Protection Act Reserve: on any date of determination, a reserve
established from time to time by Agent in its Permitted Discretion in such
amount as Agent determines reflects the amounts that may become due under the
Wage Earner Protection Program Act with respect to the employees of any Loan
Party employed in Canada which would give rise to a Lien with priority under
applicable Law over the Lien of Agent.

Weighted Average Life to Maturity: when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

Wholly-Owned Restricted Subsidiary: any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

Wholly Owned Subsidiary: of any Person means a Subsidiary of such Person 100% of
the outstanding Capital Stock or other ownership interests of which (other than
directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

Withholding Agent: means Agent and any Loan Party.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Loan Parties delivered to Agent before the Second
Restatement Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if the
Loan Parties’ certified public accountants concur in such change and the change
is disclosed to Agent. The Loan Party Agent, Lenders and Agent shall negotiate
in good faith to amend Section 10.3 to preserve the original intent in light of
such change in GAAP; provided, that until so amended Section 10.3 shall continue
to be computed in accordance with GAAP prior to such change therein.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation” and, as such terms relate to any such property of any Canadian
Domiciled Loan Party, such terms shall refer to such property as defined in the
PPSA. In addition, other terms relating to Collateral used and not otherwise
defined herein that are defined in the UCC and/or the PPSA shall have the
meanings set forth in the UCC and/or the PPSA, as applicable

 

67



--------------------------------------------------------------------------------

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include, unless otherwise specified, all
related rules, regulations, interpretations, amendments and successor
provisions; (b) any document, instrument or agreement includes any amendments,
waivers and other modifications, extensions or renewals (to the extent not
prohibited by the Loan Documents); (c) any section mean, unless the context
otherwise requires, a section of this Agreement; (d) any exhibits or schedules
mean, unless the context otherwise requires, exhibits and schedules attached
hereto, which are hereby incorporated by reference; (e) any Person includes its
successors and assigns; (f) time of day means time of day at Agent’s notice
address under Section 14.3.1; or (g) except as expressly provided, discretion of
Agent, Issuing Bank or any Lender mean the sole and absolute discretion of such
Person. All calculations of Value, fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in Dollars (except as otherwise
expressly provided herein) and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). The Loan Parties shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, any Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of a Loan Parties’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Responsible Officer of a Loan Party. Whenever any payment,
certificate, notice or other delivery shall be stated to be due on a day other
than a Business Day, the due date for such payment or delivery shall be extended
to the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any LIBOR Loan to be made in the next calendar month, such payment
shall be made on the immediately preceding Business Day.

1.5 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q) “personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s) “tangible
property” shall be deemed to include “corporeal property”, (t) “intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (v) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression

 

68



--------------------------------------------------------------------------------

shall be deemed to include a “right of compensation”, (y) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (z) an “agent” shall
be deemed to include a “mandatory”.

SECTION 2. CREDIT FACILITIES

2.1 Commitment.

2.1.1 Revolver Loans.

(a) U.S. Revolver Loans to the U.S. Borrower; European Revolver Loans to the
European Borrower. Each U.S. Lender agrees, severally and not jointly with the
other U.S. Lenders, upon the terms and subject to the conditions set forth
herein, to make (i) U.S. Revolver Loans to the U.S. Borrower and (ii) so long as
the applicable Specified Transaction Conditions have been satisfied with respect
thereto, European Revolver Loans to the European Borrower, in each case, on any
Business Day during the period from the Second Restatement Date to the
U.S./European Revolver Commitment Termination Date, not to exceed in aggregate
principal amount outstanding at any time such U.S. Lender’s U.S./European
Revolver Commitment at such time, which U.S./European Revolver Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that such U.S. Lenders shall have no obligation to the U.S.
Borrower or the European Borrower whatsoever to honor any request for a U.S.
Revolver Loan or a European Revolver Loan, as applicable, (x) on or after the
U.S./European Revolver Commitment Termination Date, (y) if the amount of the
proposed U.S. Revolver Loan exceeds U.S. Availability on the proposed funding
date for such U.S. Revolver Loan or (z) if the amount of the proposed European
Revolver Loan exceeds the Maximum European Subline Amount on the proposed
funding date for such European Revolver Loan. Each Borrowing of U.S./European
Revolver Loans shall be funded by U.S. Lenders on a Pro Rata basis. The
U.S./European Revolver Loans shall bear interest as set forth in Section 3.1.
Each U.S. Revolver Loan shall, at the option of the U.S. Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of U.S. Base Rate Loans or
LIBOR Loans. Each European Revolver Loan shall consist entirely of LIBOR Loans.
The U.S./European Revolver Loans shall be repaid in accordance with the terms of
this Agreement and shall be secured by all of the U.S./European Facility
Collateral. Each U.S. Revolver Loan shall be funded in Dollars or, at the option
of the U.S. Borrower, Euros and repaid in the same currency as the underlying
U.S. Revolver Loan was made; provided, however, that the aggregate amount of
U.S. Revolver Loans that may be denominated in Euros shall not exceed the Dollar
Equivalent of $50,000,000 less the Dollar Equivalent of the outstanding U.S. LC
Obligations (excluding amounts specified in clause (c) of such definition)
denominated in Euros and Sterling; provided, further, however, U.S. Revolver
Loans denominated in Euros shall consist entirely of LIBOR Loans. Each European
Revolver Loan shall be funded in Euros and repaid in Euros.

(b) Canadian Revolver Loans to Canadian Borrower. Each Canadian Lender agrees,
severally and not jointly with the other Canadian Lenders, upon the terms and
subject to the conditions set forth herein, to make Canadian Revolver Loans to
the Canadian Borrower on any Business Day during the period from the Second
Restatement Date to the Canadian Revolver Commitment Termination Date, not to
exceed in aggregate principal amount outstanding at any time, such Canadian
Lender’s Canadian Revolver Commitment at such time, which Canadian Revolver
Loans may be repaid and reborrowed in accordance with the provisions of this

 

69



--------------------------------------------------------------------------------

Agreement; provided, however, that Canadian Lenders shall have no obligation to
the Canadian Borrower whatsoever to honor any request for a Canadian Revolver
Loan on or after the Canadian Revolver Commitment Termination Date or if the
amount of the proposed Canadian Revolver Loan exceeds Canadian Availability on
the proposed funding date for such Canadian Revolver Loan. Each Borrowing of
Canadian Revolver Loans shall be funded by Canadian Lenders on a Pro Rata basis.
The Canadian Revolver Loans shall bear interest as set forth in Section 3.1.
Each Canadian Revolver Loan shall, at the option of the Canadian Borrower, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Canadian Prime
Rate Loans or Canadian BA Rate Loans if denominated in Canadian Dollars, or
Canadian Base Rate Loans or LIBOR Loans if denominated in Dollars. The Canadian
Revolver Loans shall be repaid in accordance with the terms of this Agreement
and shall be secured by all of the Canadian Facility Collateral. Each Canadian
Revolver Loan shall be funded in Canadian Dollars or, at the option of the
Canadian Borrower, Dollars and repaid in the same currency as the underlying
Canadian Revolver Loan was made.

(c) Cap on Total Revolver Exposure. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Loan (and
after giving effect thereto and the application of the proceeds thereof and all
pending requests for Loans), the Total Revolver Exposure exceeds (or would
exceed) the lesser of the Maximum Facility Amount and the Commitments.

2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, the Borrower to which such Lender has extended
Commitments shall deliver a Revolver Note to such Lender in the amount of such
Lender’s aggregate U.S./European or Canadian Revolver Commitment, as applicable.

2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by the
Borrowers solely (a) to issue standby or commercial letters of credit, and
(b) to finance ongoing working capital needs and other lawful general corporate
purposes of the Borrowers and their Restricted Subsidiaries. No part of the
proceeds of any Loan shall, nor shall any Letter of Credit, in any case, be used
directly or indirectly in violation of any Anti-Terrorism Laws or Sanctions.

2.1.4 Reduction or Termination of Commitments; Increase of Commitments.

(a) The Canadian Revolver Commitments shall terminate on the Canadian Revolver
Commitment Termination Date and the U.S./European Revolver Commitments shall
terminate on the U.S./European Revolver Commitment Termination Date, in each
case, unless sooner terminated in accordance with this Agreement. Upon at least
three (3) Business Days’ prior written notice to Agent from Loan Party Agent,
(i) the U.S. Borrower may, at its option, terminate the U.S./European Revolver
Commitments and this credit facility and/or (ii) the Canadian Borrower may, at
its option, terminate the Canadian Revolver Commitment, in each case, without
premium or penalty (other than funding losses payable pursuant to Section 3.9).
If the U.S. Borrower elects to reduce to zero (0) or terminate the U.S./European
Revolver Commitments pursuant to the previous sentence, the Canadian Revolver
Commitments shall automatically terminate concurrently with the termination of
the U.S./European Revolver Commitments. Any notice of termination given by the
Borrowers pursuant to this Section 2.1.4

 

70



--------------------------------------------------------------------------------

shall be irrevocable; provided, however, that notice may be contingent on the
occurrence of a refinancing or the consummation of a sale, transfer, lease or
other disposition of assets and may be revoked or the termination date deferred
if the refinancing or sale, transfer, lease or other disposition of assets does
not occur. On the Canadian Revolver Commitment Termination Date, the Canadian
Borrower (and other Canadian Facility Loan Parties, if applicable) shall make
Full Payment of all Canadian Facility Obligations. On the U.S./European Revolver
Commitment Termination Date, the U.S. Borrower (and other U.S. Facility Loan
Parties, if applicable) shall make Full Payment of all U.S. Facility
Obligations. On the U.S./European Revolver Commitment Termination Date, the
European Borrower shall make Full Payment of all European Facility Obligations.

(b) So long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) no U.S./European Overadvance or Canadian Overadvance then exists
or would result therefrom, and (iii) after giving effect thereto, U.S.
Availability would exceed $10,000,000, Loan Party Agent may permanently and
irrevocably reduce the Maximum Facility Amount by giving Agent at least three
(3) Business Days’ prior irrevocable written notice thereof from a Responsible
Officer of Loan Party Agent, which notice shall (1) specify the date (which
shall be a Business Day) and amount of such reduction (which shall be in a
minimum amount of $5,000,000 and increments of $1,000,000 in excess thereof),
(2) specify the allocation of such reduction to, and the corresponding
reductions of, each of the Maximum Canadian Facility Amount and/or the Maximum
U.S./European Facility Amount (and the respective Canadian Revolver Commitments
and the U.S./European Revolver Commitments in respect thereof, each of which
shall be allocated to Lenders among the Borrowers on a Pro Rata basis at the
time of such reduction) and (3) certify the satisfaction of the conditions
specified in the foregoing clauses (i) and (ii) and this clause (iii) (including
calculations thereof in reasonable detail) as of the effective date of any such
proposed reduction; provided, however, that such notice may be contingent on the
occurrence of a refinancing or incurrence of Indebtedness permitted under
Section 10.2.2 or consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the reduction date deferred if the refinancing,
incurrence or sale, transfer, lease or other disposition of assets does not
occur. Without limiting the foregoing, (A) each reduction in the Maximum
Canadian Facility Amount and the Canadian Revolver Commitments shall in no event
exceed Canadian Availability and be in a minimum amount of $5,000,000, and
(B) each reduction in the Maximum U.S./European Facility Amount and the
U.S./European Revolver Commitments shall in no event exceed U.S. Availability
and be in a minimum amount of $5,000,000.

(c) Provided no Default or Event of Default then exists or would result
therefrom, upon notice to Agent (which shall promptly notify all Applicable
Lenders), the Loan Party Agent may from time to time, request an increase in the
U.S./European Revolver Commitments or the Canadian Revolver Commitments, as
applicable, by an amount not exceeding $105,000,000 in the aggregate (resulting
in maximum total Facility Commitments of $255,000,000) during the term of this
Agreement; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 and (ii) the Loan Party Agent may make a maximum of
two (2) such requests in the aggregate (resulting in a maximum of two (2) total
increases) during the term of this Agreement. At the time of sending such
notice, a requesting Borrower (in consultation with Agent) shall specify the
time period within which the Applicable Lenders are requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to such Lenders).

 

71



--------------------------------------------------------------------------------

(d) Each Applicable Lender shall notify Agent within such time period whether or
not it agrees to increase its Facility Commitment to the Loan Party Agent and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Applicable Lender not responding within
such time period shall be deemed to have declined to increase its Facility
Commitment.

(e) Agent shall notify the Loan Party Agent and each Applicable Lender of such
Applicable Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, and subject to the approval of Agent and
the applicable Issuing Bank (which approvals, so long as no Event of Default
shall have occurred and be continuing, shall not be unreasonably withheld), the
Loan Party Agent may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
Agent and its counsel.

(f) If the U.S./European Revolver Commitments or the Canadian Revolver
Commitments are increased in accordance with this Section, Agent and the Loan
Party Agent shall determine the effective date (the “Facility Commitment
Increase Effective Date”) and the final allocation of such increase. Agent shall
promptly notify the Loan Party Agent and the Applicable Lenders (and any
additional Lender added pursuant to Section 2.1.4(e)) of the final allocation of
such increase and the Facility Commitment Increase Effective Date.

(g) As a condition precedent to such increase, the Loan Party Agent shall
deliver to Agent a certificate of each Loan Party dated as of the Facility
Commitment Increase Effective Date (in sufficient copies for each Lender) signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 9 and the other Loan Documents are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) on and as of the Facility Commitment Increase
Effective Date (except for representations and warranties that expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (or, with respect to representations
and warranties qualified by materiality, in all respects) as of such earlier
date), and except that for purposes of this Section 2.1.4, the representations
and warranties contained in Section 9.1.8(a) shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (c) of
Section 10.1.1, and (B) no Default exists. The requesting Borrower shall prepay
any Revolving Loans of such Borrower outstanding on the Facility Commitment
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.9) to the extent necessary to keep the outstanding Revolving Loans of
such Borrower ratable with any revised Pro Rata Share arising from any
nonratable increase in the Facility Commitments under this Section.

(h) No consent shall be required of any Lender not increasing its Facility
Commitments in connection with an increase of the Facility Commitments in
accordance with this Section 2.1.4, and the Borrowers, Agent and each Lender
shall enter into such amendments to the Loan Documents as may be reasonably
requested by the Loan Party Agent and Agent to make conforming changes
consistent with this Section 2.1.4.

(g) This Section shall supersede any provisions in Section 14.1 to the contrary.

 

72



--------------------------------------------------------------------------------

2.1.5 Overadvances.

(a) If at any time (a) the Canadian Revolver Exposure exceeds the Canadian
Borrowing Base (a “Canadian Overadvance”) or (b) the sum of the U.S. Revolver
Exposure plus the European Revolver Exposure exceeds the U.S. Borrowing Base
(the U.S. Borrowing Base calculated solely for this purpose without subtraction
of the European Revolver Exposure) (a “U.S./European Overadvance”), the excess
amount shall, subject to Section 5.2 and this Section 2.1.5, be immediately due
and payable by the Canadian Borrower or the U.S. Borrower, as applicable on
demand by Agent. Agent may require the Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrower to cure
an Overadvance, (a) when no Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than thirty (30) consecutive days
(and no Overadvance may exist for at least five (5) consecutive days thereafter
before further Overadvance Loans are required), and (ii) the Overadvance is not
known by Agent to exceed $2,500,000, with respect to the Canadian Borrower, or
$5,000,000 in the aggregate, with respect to the U.S. Borrower and the European
Borrower; and (b) regardless of whether an Event of Default exists, if Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than
$2,500,000, with respect to the Canadian Borrower or $5,000,000 in the
aggregate, with respect to the U.S. Borrower and the European Borrower, and
(ii) does not continue for more than thirty (30) consecutive days. In no event
shall Overadvance Loans be required that would cause (i) the Canadian Revolver
Exposure to exceed the aggregate Canadian Revolver Commitments or (ii) the U.S.
Revolver Exposure plus the European Revolver Exposure to exceed the aggregate
U.S./European Revolver Commitments. All Canadian Overadvance Loans shall
constitute Canadian Facility Obligations secured by the Canadian Facility
Collateral and shall be entitled to all benefits of the Loan Documents. All
U.S./European Overadvance Loans shall constitute U.S./European Facility
Obligations secured by the U.S./European Facility Collateral and shall be
entitled to all benefits of the Loan Documents. No Overadvance shall result in
an Event of Default due to a Borrower’s failure to comply with Section 2.1.1 for
so long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. In no
event shall any Borrower or other Loan Party be deemed a beneficiary of this
Section nor authorized to enforce any of its terms. Agent agrees to use its
commercially reasonable best efforts to promptly notify the Lenders of the
issuance of an Overadvance Loan; provided, that Agent shall have no liability
for any failure to provide any such notice.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make U.S. Base Rate
Loans and Canadian Prime Rate Loans, as applicable (each a “Protective Advance”)
(a) up to an aggregate amount of $2,500,000, with respect to the Canadian
Borrower, or $5,000,000, with respect to the U.S. Borrower, outstanding at any
time, if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectability or repayment of Obligations; or
(b) to pay any other amounts chargeable to the Loan Parties under any Loan
Documents, including costs, fees and expenses. Each Applicable Lender shall
participate in each Protective Advance on a Pro Rata basis. In no event shall
Protective Advances be required that would cause (x) the outstanding
U.S./European Revolver Loans and U.S./European LC Obligations to exceed the
aggregate U.S./European Commitments or (y) the outstanding Canadian Revolver
Loans and Canadian LC Obligations to exceed the aggregate Canadian Commitments.
Required Facility Lenders may at any time revoke Agent’s authority to make
further Protective Advances

 

73



--------------------------------------------------------------------------------

to the applicable Borrower by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive. All Protective Advances made by Agent with respect to U.S.
Facility Loan Parties shall be U.S. Facility Obligations, secured by the
U.S./European Facility Collateral and shall be treated for all purposes as
Extraordinary Expenses and all Protective Advances made by Agent with respect to
Canadian Facility Loan Parties shall be Canadian Facility Obligations, secured
by the Canadian Facility Collateral and shall be treated for all purposes as
Extraordinary Expenses. Agent agrees to use its commercially reasonable best
efforts to promptly notify the Lenders of the extension of a Protective Advance;
provided, that Agent shall have no liability for any failure to provide any such
notice.

2.1.7 Prepayments. If Intermediate Holdings or any Restricted Subsidiary
consummates one or more Asset Sales of Fixed Asset Collateral which result in
realization or receipt by Intermediate Holdings or such Restricted Subsidiary of
aggregate Net Proceeds in excess of $20,000,000 in any fiscal year, Intermediate
Holdings shall (1) give written notice to Agent thereof promptly after the date
of the realization or receipt of such Net Proceeds and (2) except to the extent
Intermediate Holdings is required to repay the Fixed Asset Facility with such
Net Proceeds or is permitted under the Fixed Asset Facility to reinvest such Net
Proceeds in assets used or useful in the business, prepay an aggregate principal
amount of Loans in an amount equal to 100% of all Net Proceeds received from
such Asset Sale within five (5) Business Days of receipt thereof by Intermediate
Holdings or such Restricted Subsidiary or the end of such reinvestment period,
whichever is later.

2.2 U.S. and European Letter of Credit Facility.

2.2.1 Issuance of Letters of Credit. U.S. Issuing Bank agrees to issue Letters
of Credit for the account of (x) the U.S. Borrower (“U.S. Letters of Credit”)
and (y) so long as the applicable Specified Transaction Conditions have been
satisfied with respect thereto, the European Borrower (“European Letters of
Credit”) from time to time until fifteen (15) days prior to the Facility
Termination Date (or until the U.S./European Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a) Each of the U.S. Borrower and European Borrower acknowledge that U.S.
Issuing Bank’s willingness to issue any U.S. Letter of Credit or European Letter
of Credit is conditioned upon U.S. Issuing Bank’s receipt of an LC Application
with respect to the requested U.S. Letter of Credit or European Letter of
Credit, as applicable, as well as such other instruments and agreements as U.S.
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. U.S. Issuing Bank shall have no obligation to issue any
U.S. Letter of Credit or European Letter of Credit unless (i) U.S. Issuing Bank
receives an LC Request and LC Application at least three (3) Business Days prior
to the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a U.S. Lender exists, such Defaulting
Lender or the U.S. Borrower or European Borrower, as applicable, have entered
into arrangements satisfactory to Agent and U.S. Issuing Bank to eliminate any
Fronting Exposure associated with such Lender (it being understood that Cash
Collateralization of a Defaulting Lender’s Pro Rata share of the requested U.S.
Letter of Credit or European Letter of Credit, as applicable, is satisfactory to
Agent and U.S. Issuing Bank). If, in sufficient time to act, U.S. Issuing Bank
receives written notice from the Required Facility Lenders that a LC Condition
has not been satisfied, U.S. Issuing Bank shall not issue the requested U.S.
Letter of Credit or European Letter of Credit, as applicable. Prior to receipt
of

 

74



--------------------------------------------------------------------------------

any such notice, U.S. Issuing Bank shall not be deemed to have knowledge of any
failure of LC Conditions.

(b) Letters of Credit may be requested by the U.S. Borrower and the European
Borrower to support obligations incurred in the ordinary course of business, or
as otherwise approved by Agent. The renewal or extension of any U.S. Letter of
Credit or European Letter of Credit shall be treated as the issuance of a new
U.S. Letter of Credit or European Letter of Credit, as applicable, except that
delivery of a new LC Application may be required at the discretion of U.S.
Issuing Bank.

(c) Each of the U.S. Borrower and the European Borrower assume all risks of the
acts, omissions or misuses by the beneficiary of any U.S. Letter of Credit or
European Letter of Credit, as applicable. In connection with issuance of any
U.S. Letter of Credit or European Letter of Credit, none of Agent, U.S. Issuing
Bank or any U.S. Lender shall be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a U.S.
Letter of Credit, European Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and the U.S. Borrower or the European Borrower, as
applicable; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any U.S. Letter of Credit or European Letter
of Credit, as applicable, or the proceeds thereof; or any consequences arising
from causes beyond the control of U.S. Issuing Bank, Agent or any U.S. Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of U.S. Issuing Bank under the Loan Documents shall be cumulative. U.S.
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against the U.S. Borrower and the European Borrower are
discharged with proceeds of any U.S. Letter of Credit issued for the account of
the U.S. Borrower or any European Letter of Credit issued for the account of the
European Borrower, as applicable.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, U.S. Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by U.S. Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. U.S. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
U.S. Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e) If the U.S. Borrower or the European Borrower so requests in any applicable
Letter of Credit application, U.S. Issuing Bank may, in its discretion, agree to
issue a Letter of

 

75



--------------------------------------------------------------------------------

Credit that has automatic extension provisions (each, a “U.S./European
Auto-Extension Letter of Credit”); provided that any such U.S./European
Auto-Extension Letter of Credit must permit U.S. Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “U.S./European Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by U.S. Issuing Bank,
the U.S. Borrower and the European Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once a
U.S./European Auto-Extension Letter of Credit has been issued, the U.S. Lenders
shall be deemed to have authorized (but may not require) U.S. Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date at
least 15 Business Days prior to the Facility Termination Date; provided,
however, that U.S. Issuing Bank shall not permit any such extension if (A) U.S.
Issuing Bank has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the U.S./European Non-Extension Notice Date (1) from Agent that the Required
Lenders have elected not to permit such extension or (2) from Agent, any Lender
or the U.S. Borrower or the European Borrower, as applicable, that one or more
of the applicable conditions specified in Section 6.2 is not then satisfied, and
in each such case directing U.S. Issuing Bank not to permit such extension.

(f) By their execution of this Agreement, the parties hereto agree that on the
Second Restatement Date (without any further action by any Person), the Existing
Letters of Credit as listed on Schedule 1(c) shall be deemed to have been issued
by U.S. Issuing Bank under this Agreement and the rights and obligations of U.S.
Issuing Bank and the account party thereunder shall be subject to the terms
hereof.

2.2.2 U.S. Letters of Credit and European Letters of Credit: Reimbursement and
Participations.

(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit or European Letter of Credit, the U.S. Borrower or the European Borrower,
as applicable, shall pay to U.S. Issuing Bank, on the same day (“U.S./European
Reimbursement Date”), the amount paid by U.S. Issuing Bank under (i) such U.S.
Letter of Credit, together with interest at the interest rate for U.S. Base Rate
Loans or (ii) such European Letter of Credit, together with interest at the
interest rate for LIBOR Revolver Loans, in each case, from the U.S./European
Reimbursement Date until payment by the U.S. Borrower or the European Borrower,
as applicable. The obligation of the U.S. Borrower and the European Borrower to
reimburse U.S. Issuing Bank for any payment made under a U.S. Letter of Credit
or European Letter of Credit, as applicable, shall be absolute, unconditional
and irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any such U.S. Letter of Credit or European Letter of Credit or
the existence of any claim, setoff, defense or other right that the U.S.
Borrower, the European Borrower, or any other U.S. Domiciled Loan Parties may
have at any time against the beneficiary, as applicable. Whether or not Loan
Party Agent submits a Notice of Borrowing, (i) the U.S. Borrower shall be deemed
to have requested a Borrowing of U.S. Base Rate Loans or (ii) the European
Borrower shall be deemed to have requested a Borrowing of LIBOR Revolver Loans,
in each case, in an amount necessary to pay all amounts due U.S. Issuing Bank on
any U.S./European Reimbursement Date and each U.S. Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the U.S./European Revolver

 

76



--------------------------------------------------------------------------------

Commitments have terminated, any U.S./European Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a U.S. Letter of Credit or a European Letter of Credit, or
in the case of the Existing Letters of Credit, on the Second Restatement Date,
each U.S. Lender shall be deemed to have irrevocably and unconditionally
purchased from U.S. Issuing Bank, without recourse or warranty, an undivided Pro
Rata interest and participation in all U.S. LC Obligations or European LC
Obligations, as applicable, (in each case, excluding amounts specified in clause
(c) of such definition) relating to such U.S. Letter of Credit or European
Letter of Credit. If U.S. Issuing Bank makes any payment under a U.S. Letter of
Credit or a European Letter of Credit for the account of the U.S. Borrower or
the European Borrower, as applicable, and the U.S. Borrower or the European
Borrower, as applicable, does not reimburse such payment on the U.S./European
Reimbursement Date, Agent shall promptly notify U.S. Lenders and each U.S.
Lender shall promptly (within one (1) Business Day) and unconditionally pay to
Agent, for the benefit of U.S. Issuing Bank, such U.S. Lender’s Pro Rata share
of such payment. Upon request by a U.S. Lender, U.S. Issuing Bank shall furnish
copies of any Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment under a U.S.
Letter of Credit or a European Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
U.S. Letter of Credit or a European Letter of Credit having been determined to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Loan Party may have with respect to any Obligations.
U.S. Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by the U.S. Borrower, the European Borrower or any
other Person of any obligations under any LC Documents. U.S. Issuing Bank does
not make to U.S. Lenders any express or implied warranty, representation or
guarantee with respect to the U.S./European Facility Collateral, LC Documents,
any U.S. Facility Loan Party or the European Borrower. U.S. Issuing Bank shall
not be responsible to any U.S. Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
U.S./European Facility Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any U.S./European Facility Loan Party.

(d) No Issuing Bank Indemnitee shall be liable to any Loan Party or other Person
for any action taken or omitted to be taken in connection with any U.S. Letter
of Credit, European Letter of Credit or LC Document except as a result of U.S.
Issuing Bank’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. U.S. Issuing Bank
may refrain from taking any action with respect to a U.S. Letter of Credit or
European Letter of Credit until it receives written instructions from Required
Facility Lenders of the U.S. Borrower or the European Borrower, as applicable.

 

77



--------------------------------------------------------------------------------

2.2.3 Cash Collateral. If any U.S. LC Obligations or the European LC
Obligations, whether or not then due or payable, shall for any reason be
outstanding at any time (a) that an Event of Default exists, (b) that a
U.S./European Overadvance exists, (c) after the U.S./European Revolver
Commitment Termination Date, or (d) within twenty (20) Business Days prior to
the Facility Termination Date, then the U.S. Borrower or the European Borrower,
as applicable, shall, at U.S. Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account of the U.S. Borrower or the European Borrower, as applicable, and
pay to U.S. Issuing Bank the amount of all other U.S. LC Obligations or European
LC Obligations, as applicable. The U.S. Borrower and the European Borrower
shall, on demand by U.S. Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender. If the U.S. Borrower or the European Borrower fails to provide any Cash
Collateral as required hereunder, U.S. Lenders may (and shall upon direction of
Agent) advance, as U.S. Revolver Loans or European Revolver Loans, as
applicable, the amount of the Cash Collateral required (whether or not the
U.S./European Revolver Commitments have terminated, any U.S./European
Overadvance exists or is created thereby or the conditions in Section 6 are
satisfied). For the avoidance of doubt, it is understood and agreed that the
European Borrower will not repay or Cash Collateralize any U.S. LC Obligations.

2.2.4 Resignation of U.S. Issuing Bank. U.S. Issuing Bank may resign at any time
upon notice to Agent and Loan Party Agent. On and after the effective date of
such resignation, U.S. Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any U.S. Letter of Credit or European Letter
of Credit, but shall continue to have all rights and other obligations of an
U.S. Issuing Bank hereunder relating to any U.S. Letter of Credit and European
Letter of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement U.S. Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Loan Party Agent.

2.3 Canadian Letter of Credit Facility.

2.3.1 Issuance of Letters of Credit. Canadian Issuing Bank agrees to issue
Letters of Credit for the account of the Canadian Borrower (“Canadian Letters of
Credit”) from time to time until fifteen (15) days prior to the Facility
Termination Date (or until the Canadian Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a) The Canadian Borrower acknowledges that Canadian Issuing Bank’s willingness
to issue any Canadian Letter of Credit is conditioned upon Canadian Issuing
Bank’s receipt of an LC Application with respect to the requested Canadian
Letter of Credit, as well as such other instruments and agreements as Canadian
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. Canadian Issuing Bank shall have no obligation to issue
any Canadian Letter of Credit unless (i) Canadian Issuing Bank receives an LC
Request and LC Application at least three (3) Business Days prior to the
requested date of issuance; (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Canadian Lender exists, such Defaulting Lender or
the Canadian Borrower have entered into arrangements satisfactory to Agent and
Canadian Issuing Bank to eliminate any Fronting Exposure associated with such
Lender (it being understood that Cash Collateralization of a Defaulting Lender’s
Pro Rata share of the requested Canadian Letter of Credit is satisfactory to
Agent and Canadian Issuing Bank). If, in sufficient time to act, Canadian
Issuing Bank receives written notice from Required

 

78



--------------------------------------------------------------------------------

Facility Lenders that a LC Condition has not been satisfied, Canadian Issuing
Bank shall not issue the requested Canadian Letter of Credit. Prior to receipt
of any such notice, Canadian Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

(b) Letters of Credit may be requested by Loan Party Agent for the account of
Canadian Borrower to support obligations incurred in the ordinary course of
business, or as otherwise approved by Agent. The renewal or extension of any
Canadian Letter of Credit shall be treated as the issuance of a new Canadian
Letter of Credit, except that delivery of a new LC Application may be required
at the discretion of Canadian Issuing Bank.

(c) The Canadian Borrower assumes all risks of the acts, omissions or misuses by
the beneficiary of any Canadian Letter of Credit. In connection with issuance of
any Canadian Letter of Credit, none of Agent, Canadian Issuing Bank or any
Canadian Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and the Canadian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Canadian Issuing Bank,
Agent or any Canadian Lender, including any act or omission of a Governmental
Authority. The rights and remedies of Canadian Issuing Bank under the Loan
Documents shall be cumulative. Canadian Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against the Canadian
Borrower are discharged with proceeds of any Canadian Letter of Credit issued
for the account of the Canadian Borrower.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Canadian Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Canadian Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. Canadian Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Canadian Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

(e) If the Canadian Borrower so requests in any applicable Letter of Credit
application, Canadian Issuing Bank may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, a “Canadian
Auto-Extension Letter of Credit”); provided that any such Canadian
Auto-Extension Letter of Credit must permit Canadian Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing

 

79



--------------------------------------------------------------------------------

with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Canadian Non-Extension Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by Canadian Issuing Bank,
the Canadian Borrower shall not be required to make a specific request to the
Issuing Bank for any such extension. Once a Canadian Auto-Extension Letter of
Credit has been issued, the Canadian Lenders shall be deemed to have authorized
(but may not require) Canadian Issuing Bank to permit the extension of such
Letter of Credit at any time to an expiry date at least 15 Business Days prior
to the Facility Termination Date; provided, however, that Canadian Issuing Bank
shall not permit any such extension if (A) Canadian Issuing Bank has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is seven Business Days before the Canadian
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Lender or the Canadian
Borrower that one or more of the applicable conditions specified in Section 6.2
is not then satisfied, and in each such case directing Canadian Issuing Bank not
to permit such extension.

2.3.2 Canadian Letters of Credit: Reimbursement and Participations.

(a) If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, the Canadian Borrower shall pay to Canadian Issuing Bank, on
the same day (“Canadian Reimbursement Date”), the amount paid by Canadian
Issuing Bank under such Canadian Letter of Credit, together with interest at the
interest rate for Canadian Base Rate Loans from the Canadian Reimbursement Date
until payment by the Canadian Borrower. The obligation of the Canadian Borrower
to reimburse Canadian Issuing Bank for any payment made under a Canadian Letter
of Credit shall be absolute, unconditional and irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any Canadian Letter
of Credit or the existence of any claim, setoff, defense or other right that the
Canadian Borrower or the Canadian Domiciled Loan Parties may have at any time
against the beneficiary. Whether or not Loan Party Agent submits a Notice of
Borrowing, the Canadian Borrower shall be deemed to have requested a Borrowing
of Canadian Base Rate Loans in an amount necessary to pay all amounts due
Canadian Issuing Bank on any Canadian Reimbursement Date and each Canadian
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Canadian Revolver Commitments have terminated, any Canadian Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from Canadian Issuing
Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations (excluding amounts specified in
clause (c) of such definition) relating to such Canadian Letter of Credit. If
Canadian Issuing Bank makes any payment under a Canadian Letter of Credit for
the account of the Canadian Borrower and the Canadian Borrower does not
reimburse such payment on the Canadian Reimbursement Date, Agent shall promptly
notify Canadian Lenders and each Canadian Lender shall promptly (within one
(1) Business Day) and unconditionally pay to Agent, for the benefit of Canadian
Issuing Bank, such Canadian Lender’s Pro Rata share of such payment. Upon
request by a Canadian Lender, Canadian Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.

 

80



--------------------------------------------------------------------------------

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations. Canadian Issuing Bank does
not assume any responsibility for any failure or delay in performance or any
breach by the Canadian Borrower or any other Person of any obligations under any
LC Documents. Canadian Issuing Bank does not make to Canadian Lenders any
express or implied warranty, representation or guarantee with respect to the
Canadian Facility Collateral, LC Documents or any Canadian Facility Loan Party.
Canadian Issuing Bank shall not be responsible to any Canadian Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Canadian Facility Collateral or the perfection of
any Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Canadian Facility
Loan Party.

(d) No Issuing Bank Indemnitee shall be liable to any Loan Party or other Person
for any action taken or omitted to be taken in connection with any Canadian
Letter of Credit or LC Documents except as a result of Canadian Issuing Bank’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. Canadian Issuing Bank may refrain
from taking any action with respect to a Canadian Letter of Credit until it
receives written instructions from Required Facility Lenders of the Canadian
Borrower.

2.3.3 Cash Collateral. If any Canadian LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that a Canadian Overadvance exists, (c) after the Canadian
Revolver Commitment Termination Date, or (d) within 20 Business Days prior to
the Facility Termination Date, then the Canadian Borrower shall, at Canadian
Issuing Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Letters of Credit issued for the account of Canadian Borrower and
pay to Canadian Issuing Bank the amount of all other Canadian LC Obligations.
The Canadian Borrower shall, on demand by Canadian Issuing Bank or Agent from
time to time, Cash Collateralize the Fronting Exposure of any Defaulting Lender
that is a Canadian Lender. If the Canadian Borrower fails to provide any Cash
Collateral as required hereunder, Canadian Lenders may (and shall upon direction
of Agent) advance, as Canadian Revolver Loans, the amount of the Cash Collateral
required (whether or not the Canadian Revolver Commitments have terminated, any
Canadian Overadvance exists or is created thereby or the conditions in Section 6
are satisfied).

2.3.4 Resignation of Canadian Issuing Bank. Canadian Issuing Bank may resign at
any time upon notice to Agent and Loan Party Agent. On and after the effective
date of such resignation, Canadian Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Canadian Letter of Credit,
but shall continue to have all rights and other obligations of a Canadian
Issuing Bank hereunder relating to any Canadian Letter of Credit

 

81



--------------------------------------------------------------------------------

issued by it prior to such date. Agent shall promptly appoint a replacement
Canadian Issuing Bank, which, as long as no Default or Event of Default exists,
shall be reasonably acceptable to Loan Party Agent.

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations (excluding Obligations of the type specified in clause
(g) of such definition) shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin, (iv) if a Canadian Base
Rate Loan, at the Canadian Base Rate in effect from time to time, plus the
Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA Rate for
the applicable Interest Period, plus the Applicable Margin, (vi) if any other
U.S. Facility Obligation that is then due and payable (including, to the extent
permitted by law, interest not paid when due), at the U.S. Base Rate in effect
from time to time, plus the Applicable Margin for U.S. Base Rate Loans; (vii) if
any other European Facility Obligation that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at LIBOR in effect
at such time, plus the Applicable Margin for LIBOR Revolver Loans; and (viii) if
any other Canadian Facility Obligation that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at the Canadian
Prime Rate in effect from time to time, plus the Applicable Margin for Canadian
Prime Rate Loans. Interest shall accrue from the date the Loan is advanced or
the Obligation is incurred or payable, until paid by the applicable Borrower. If
a Loan is repaid on the same day made, one (1) day’s interest shall accrue.

(b) Interest on the Revolver Loans shall be payable in the currency (i.e.,
Dollars, Canadian Dollars or Euros, as the case may be) of the underlying
Revolver Loan.

(c) Overdue principal, interest and other amounts not paid when due shall bear
interest at the Default Rate; provided, however, that during the continuation of
any Event of Default, if Required Lenders in their discretion so elect, all
Obligations shall bear interest at the Default Rate (whether before or after any
judgment); provided further, however, that upon the occurrence and during the
continuance of an Event of Default under Section 11.1(a) or 11.1(i), the Default
Rate shall become immediately applicable to all Obligations without any election
of the Required Lenders. Each Loan Party acknowledges that the cost and expense
to Agent and Lenders due to an Event of Default are difficult to ascertain and
that the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders therefor.

(d) Interest accrued on the Loans shall be due and payable in arrears, (i) for
any U.S. Base Rate Loan, Canadian Base Rate Loan or Canadian Prime Rate Loan, on
the first (1st) day of each month; (ii) for any LIBOR Loan or Canadian BA Rate
Loan, on the last day of its Interest Period and (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid. In
addition, interest accrued on the Canadian Revolver Loans shall be due and
payable in arrears on the Canadian Revolver Commitment Termination Date and
interest accrued on the U.S./European Revolver Loans shall be due and payable in
arrears on the

 

82



--------------------------------------------------------------------------------

U.S./European Revolver Commitment Termination Date. Interest accrued on any
other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Each Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of the U.S. Base Rate Loans or the Canadian Base Rate Loans, as applicable to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During the continuance of any Event of Default, Agent may (and shall at
the direction of Required Facility Lenders of the applicable Borrower) declare
that no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever a Borrower shall desire to convert or continue Loans as LIBOR
Loans, Loan Party Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three (3) Business Days prior to the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Applicable Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one (1) month if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Loan Party Agent shall have
failed to deliver a Notice of Conversion/Continuation with respect thereto as
required above, the applicable Borrower shall be deemed to have elected to
convert such Loans into U.S. Base Rate Loans (if owing by the U.S. Borrower) or
Canadian Base Rate Loans (if owing by the Canadian Borrower).

3.1.3 Application of Canadian BA Rate to Outstanding Loans.

(a) The Canadian Borrower may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to convert
any portion of the Canadian Prime Rate Loans, or to continue any Canadian BA
Rate Loan at the end of its Interest Period as a Canadian BA Rate Loan;
provided, however that such Canadian BA Rate Loans may only be so converted at
the end of the Interest Period applicable thereto. During the continuance of any
Default or Event of Default, Agent may (and shall at the direction of Required
Facility Lenders of the Canadian Borrower) declare that no Loan may be made,
converted or continued as a Canadian BA Rate Loan.

(b) Whenever the Canadian Borrower desires to convert or continue Loans as
Canadian BA Rate Loans, Loan Party Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three (3) Business
Days prior to the requested conversion or continuation date. Promptly after
receiving any such notice, Agent shall notify each Canadian Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be one (1) month if not specified). If, upon the
expiration of any Interest Period in respect of any Canadian BA Rate Loans, Loan
Party Agent shall have failed to deliver a Notice of Conversion/Continuation
with respect thereto as required above, the

 

83



--------------------------------------------------------------------------------

Canadian Borrower shall be deemed to have elected to convert such Loans into
Canadian Prime Rate Loans.

3.1.4 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Loan Party Agent, on
behalf of the applicable Borrower, shall select an interest period to apply (the
“Interest Period”), which interest period shall be thirty (30), sixty (60) or
ninety (90) days; provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and shall expire
on the numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

(c) if any Interest Period would expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

(d) no Interest Period shall extend beyond the Facility Termination Date (or, in
the case of any Loan owing by the Canadian Borrower, the Canadian Revolver
Commitment Termination Date, if earlier).

3.1.5 Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining LIBOR, due to any circumstance affecting the London interbank
market, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then Agent shall immediately notify Borrower of such
determination. Until Agent notifies Borrower that such circumstance no longer
exists, the obligation of Lenders to make LIBOR Loans shall be suspended, and no
further Loans may be converted into or continued as LIBOR Loans.

3.2 Fees.

3.2.1 Unused Line Fee.

(a) The Canadian Borrower shall pay to Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Canadian Unused Line Fee Rate times the
average daily amount by which the Canadian Revolver Commitments exceed the
Canadian Revolver Exposure during any month. Such fee shall be payable in
arrears, on the first (1st) day of each month and on the Canadian Revolver
Commitment Termination Date.

(b) The U.S. Borrower shall pay to Agent, for the Pro Rata benefit of U.S.
Lenders, an aggregate fee equal to the U.S./European Unused Line Fee Rate times
the average daily amount by which the U.S./European Revolver Commitments exceed
the sum of (i) the U.S. Revolver Exposure plus (ii) the European Revolver
Exposure during any month. Such fee shall be payable in arrears, on the first
(1st) day of each month and on the U.S./European Revolver Commitment Termination
Date.

3.2.2 U.S. LC Facility Fees. The U.S. Borrower shall pay (a) to Agent, for the
Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of the
Applicable Margin in

 

84



--------------------------------------------------------------------------------

effect for LIBOR Loans times the average daily outstanding amount of U.S.
Letters of Credit, which fee shall be payable monthly in arrears, on the first
(1st) day of each month; (b) to the applicable U.S. Issuing Bank, for its own
account, a fronting fee equal to .125% per annum on the outstanding amount of
each U.S. Letter of Credit issued by such U.S. Issuing Bank, which fee shall be
payable monthly in arrears, on the first (1st) day of each month; and (c) to the
applicable U.S. Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of U.S. Letters of Credit, which charges shall be
paid as and when incurred; provided that, for the avoidance of doubt, all
amounts payable pursuant to this clause (c) with respect to the Existing Letters
of Credit shall be determined in accordance with the applicable documentation
thereto. During an Event of Default, if the Required Lenders so elect (pursuant
to Section 3.1.1(c)) the fee payable under clause (a) shall be increased by
2% per annum.

3.2.3 European LC Facility Fees. The European Borrower shall pay (a) to Agent,
for the Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of
the Applicable Margin in effect for LIBOR Loans times the average daily
outstanding amount of European Letters of Credit, which fee shall be payable
monthly in arrears, on the first (1st) day of each month; (b) to the applicable
U.S. Issuing Bank, for its own account, a fronting fee equal to .125% per annum
on the outstanding amount of each European Letter of Credit issued by such U.S.
Issuing Bank, which fee shall be payable monthly in arrears, on the first
(1st) day of each month; and (c) to the applicable U.S. Issuing Bank, for its
own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of U.S. Letters of
Credit, which charges shall be paid as and when incurred During an Event of
Default, if the Required Lenders so elect (pursuant to Section 3.1.1(c)) the fee
payable under clause (a) shall be increased by 2% per annum.

3.2.4 Canadian LC Facility Fees. The Canadian Borrower shall pay (a) to Agent,
for the Pro Rata benefit of Canadian Lenders, a fee equal to the per annum rate
of the Applicable Margin in effect for LIBOR Loans times the average daily
outstanding amount of Canadian Letters of Credit, which fee shall be payable
monthly in arrears, on the first (1st) day of each month; (b) to the applicable
Canadian Issuing Bank, for its own account, a fronting fee equal to .125% per
annum on the outstanding amount of each Canadian Letter of Credit issued by such
Canadian Issuing Bank, which fee shall be payable monthly in arrears, on the
first (1st) day of each month; and (c) to the applicable Canadian Issuing Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Canadian Letters of Credit, which charges shall be paid as and when incurred.
During an Event of Default if the Required Lenders so elect (pursuant to
Section 3.1.1(c)), the fee payable under clause (a) shall be increased by 2% per
annum.

3.2.5 Other Fees. The Borrowers shall pay such other fees as described in the
Agent Fee Letter and the Joint Fee Letter.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of three hundred sixty (360) days, or,
in the case of interest based on the Canadian Prime Rate or Canadian BA Rate, on
the basis of a three hundred sixty five (365) day year. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under

 

85



--------------------------------------------------------------------------------

Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate setting forth in reasonable detail amounts payable by any
Borrower under Section 3.4, 3.7, 3.9, 5.8.2, 5.8.3 or 10.1.9(b), submitted to
Loan Party Agent by Agent or the affected Lender or affected Issuing Bank, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and the applicable Borrower shall pay such amounts to the
appropriate party within ten (10) days following receipt of the certificate. For
the purposes of the Interest Act (Canada), the yearly rate of interest to which
any rate calculated on the basis of a period of time different from the actual
number of days in the year (three hundred sixty (360) days, for example) is
equivalent is the stated rate multiplied by the actual number of days in the
year (three hundred sixty five (365) or three hundred sixty six (366), as
applicable) and divided by the number of days in the shorter period (three
hundred sixty (360) days, in the example), and the parties hereto acknowledge
that there is a material distinction between the nominal and effective rates of
interest and that they are capable of making the calculations necessary to
compare such rates and that the calculations herein are to be made using the
nominal rate method and not on any basis that gives effect to the principle of
deemed reinvestment of interest.

3.4 Reimbursement Obligations. Each Borrower shall reimburse Agent for all
Extraordinary Expenses incurred by Agent in reference to such Borrower or its
related Loan Party Group Obligations or Collateral of its related Loan Party
Group. In addition to such Extraordinary Expenses, each Borrower shall also
reimburse Agent for all invoiced out-of-pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral for its Obligations, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any such Collateral, to maintain any insurance required hereunder or to
verify such Collateral; and (c) each inspection, audit or appraisal with respect
to any Loan Party within such Borrower’s related Loan Party Group or Collateral
securing such Loan Party Group’s Obligations, whether prepared by Agent’s
personnel or a third party (subject to Section 10.1.9(b)). If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and the Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by the Borrowers under this Section 3.4 shall
be due and payable in accordance with Section 3.3.

3.5 Illegality. If any Lender determines that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon LIBOR
or the Canadian BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, or Canadian Dollars through
bankers’ acceptances then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue Interest Period Loans or to
convert Floating Rate Loans to Interest Period Loans shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, the affected
Borrower shall prepay or, if applicable, convert all Interest Period Loans of
such Lender to Floating Rate

 

86



--------------------------------------------------------------------------------

Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Interest Period Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such Interest
Period Loans. Upon any such prepayment or conversion, the affected Borrower
shall also pay accrued interest on the amount so prepaid or converted.

3.6 Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, an Interest Period Loan that (a) Dollar deposits or bankers’
acceptances are not being offered to, as regards LIBOR, banks in the London
interbank Eurodollar market or, as regards Canadian BA Rate, Persons in Canada,
for the applicable amount and Interest Period of such Loan, (b) adequate and
reasonable means do not exist for determining LIBOR or the Canadian BA Rate for
the requested Interest Period, or (c) LIBOR or the Canadian BA Rate for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Loan Party
Agent and each Applicable Lender. Thereafter, the obligation of the Applicable
Lenders to make or maintain affected Interest Period Loans, shall be suspended
until Agent (upon instruction by Required Lenders) revokes such notice. Upon
receipt of such notice, Loan Party Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of an Interest Period Loan or,
failing that, will be deemed to have submitted a request for a Floating Rate
Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR or the Canadian BA
Rate) or any Issuing Bank;

(b) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in the definition of Excluded Taxes and (C) Connection
Income Taxes) with respect to or on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c) impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such Issuing Bank, the Borrower to
which such Lenders or such Issuing Bank has a Commitment shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered, in each case, in accordance
with Section 3.3.

 

87



--------------------------------------------------------------------------------

3.7.2 Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Lending Office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, such Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, such Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Bank’s and holding company’s policies
with respect to capital adequacy or liquidity), then from time to time the
Borrower to which such Lenders or such Issuing Bank has a Commitment will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered, in each case, in accordance with Section 3.3.

3.7.3 Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but a Borrower shall not be
required to compensate a Lender to such Borrower or Issuing Bank to such
Borrower for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or Issuing Bank notifies Loan
Party Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if a Borrower is required to pay additional
amounts or make indemnity payments with respect to a Lender under Section 5.8,
then such Lender shall use reasonable efforts to designate a different Lending
Office or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender or unlawful.
The affected Borrower shall pay all reasonable costs and expenses (including all
Indemnified Taxes and Other Taxes) incurred by any Lender that has issued a
Commitment to such Borrower in connection with any such designation or
assignment.

3.9 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, an Interest Period Loan does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of an Interest Period Loan occurs on a day other than the end of its
Interest Period, (c) any Borrower fails to repay an Interest Period Loan when
required hereunder, or (d) a Lender (other than a Defaulting Lender) is required
to assign an Interest Period Loan prior to the end of its Interest Period
pursuant to Section 13.4, then such Borrower shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. All amounts payable by the Borrowers under this Section 3.9
shall be due and payable in

 

88



--------------------------------------------------------------------------------

accordance with Section 3.3. Lenders shall not be required to purchase Dollar
deposits in any interbank offshore Dollar market to fund any LIBOR Loan, but
this Section shall apply as if each Lender had purchased such deposits.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Domiciled
Loan Party to make any payment of interest with respect to the Canadian Facility
Obligations in an amount or calculated at a rate which would be prohibited by
applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows: (i) first,
by reducing the amount or rates of interest required to be paid by the Canadian
Facility Loan Parties to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Facility Loan Parties to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Facility Loan Parties shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Facility Loan Party. Any amount or rate of interest with respect to the
Canadian Facility Obligations referred to in this Section 3.10 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Canadian Revolver Loans to the Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro rated over that period of time and otherwise be
pro rated over the period from the Second Restatement Date to the date of Full
Payment of the Canadian Facility Obligations, and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by
Agent shall be conclusive for the purposes of such determination.

 

89



--------------------------------------------------------------------------------

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notice of Borrowing.

(a) Whenever a Borrower desires funding of a Borrowing of Revolver Loans, Loan
Party Agent shall give Agent a Notice of Borrowing. Such notice must be received
by Agent (i) on the Business Day of the requested funding date, in the case of
Floating Rate Loans to the U.S. Borrower, (ii) at least one (1) Business Day
prior to the requested funding date, in the case of Floating Rate Loans to the
Canadian Borrower, (iii) at least three (3) Business Days prior to the requested
funding date, in the case of LIBOR Loans, and (iv) at least three (3) Business
Days prior to the requested funding date, in the case of Canadian BA Rate Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the
Borrower, and the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as (x) a U.S.
Base Rate Loan or a LIBOR Revolver Loan, in the case of the U.S. Borrower, (y) a
Canadian Base Rate Loan, LIBOR Revolver Loan, Canadian Prime Rate Loan or
Canadian BA Rate Loan, in the case of the Canadian Borrower or (z) a LIBOR
Revolver Loan, in the case of the European Borrower, (D) in the case of Interest
Period Loans, the duration of the applicable Interest Period (which shall be
deemed to be one month if not specified), (E) if such Borrowing is requested for
the U.S. Borrower, whether such Loan is to be denominated in Dollars or Euros
and (F) if such Borrowing is requested for the Canadian Borrower, whether such
Loan is to be denominated in Dollars or Canadian Dollars.

(b) Unless payment is otherwise timely made by a Borrower, the becoming due of
any amount required to be paid with respect to any of the Obligations of the
Loan Party Group to which such Borrower belongs (whether principal, interest,
fees or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Secured Bank Product Obligations) shall be deemed to be a request
for Revolver Loans by such Borrower on the due date, in the amount of such
Obligations and shall bear interest at the per annum rate applicable hereunder
(i) to U.S. Base Rate Loans, in the case of such Obligations owing by any U.S.
Facility Loan Party, (ii) to LIBOR Revolver Loans, in the case of such
Obligations owing by the European Borrower or (iii) to Canadian Prime Rate
Loans, in the case of such Obligations owing by a Canadian Domiciled Loan Party.
The proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such
Obligations of a Loan Party Group against any operating, investment or other
account of a Loan Party within such Loan Party Group maintained with Agent or
any of its Affiliates.

(c) If a Borrower establishes a controlled disbursement account with Bank of
America or any branch or Affiliate of Bank of America, then the presentation for
payment of any check or other item of payment drawn on such account at a time
when there are insufficient funds to cover it shall be deemed to be a request
for Revolver Loans by such Borrower on the date of such presentation, in the
amount of the check and items presented for payment, and shall bear interest at
the per annum rate applicable hereunder (i) to U.S. Base Rate Loans, in the case
of insufficient funds owing by any U.S. Facility Loan Party, (ii) to LIBOR
Revolver Loans, in the case of insufficient funds owing by the European Borrower
or (iii) to Canadian Prime Rate Loans, in the case of insufficient funds owing
by a Canadian Facility Loan Party. The proceeds

 

90



--------------------------------------------------------------------------------

of such Revolver Loans may be disbursed directly to the controlled disbursement
account or other appropriate account.

4.1.2 Fundings by Lenders. Each Applicable Lender shall timely honor its
Facility Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans under such Facility Commitment that is properly requested hereunder;
provided, however that, except as set forth in Section 2.1.5, no Lender shall be
required to honor its Facility Commitment by funding its Pro Rata share of any
Borrowing that would cause the U.S. Revolver Exposure to exceed the U.S.
Borrowing Base, the European Revolver Exposure to exceed the Maximum European
Subline Amount or the Canadian Revolver Exposure to exceed the Canadian
Borrowing Base, as applicable, or, with respect to the European Borrower, if the
applicable Specified Transaction Conditions have not been satisfied with respect
thereto. Except for Borrowings to be made as Swingline Loans, Agent shall use
its commercially reasonable best efforts to notify the Applicable Lenders of
each Notice of Borrowing (or deemed request for a Borrowing) by 12:00 noon on
the proposed funding date for Floating Rate Loans or by 11:00 a.m. at least two
(2) Business Days before any proposed funding of Interest Period Loans. Each
Applicable Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which event each Applicable Lender
shall fund its Pro Rata share by 11:00 a.m. on the next Business Day. Subject to
its receipt of such amounts from the Applicable Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Loan Party Agent. Unless Agent
shall have received (in sufficient time to act) written notice from an
Applicable Lender that it does not intend to fund its Pro Rata share of a
Borrowing or of any settlement pursuant to Section 4.1.3(b), Agent may assume
that such Applicable Lender has deposited or promptly will deposit its share
with Agent, and Agent may disburse a corresponding amount to such Borrower. If
an Applicable Lender’s share of any Borrowing is not received by Agent, then
such Borrower agrees to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.

4.1.3 Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance U.S. Swingline Loans to
the U.S. Borrower up to an aggregate outstanding amount of $21,875,000, unless
the funding is specifically required to be made by all U.S. Lenders hereunder.
Each U.S. Swingline Loan shall constitute a U.S. Revolver Loan for all purposes,
except that payments thereon shall be made to Agent for its own account. The
obligation of the U.S. Borrower to repay U.S. Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note. All
U.S. Swingline Loans shall be denominated in Dollars and shall be U.S. Base Rate
Loans.

(b) Settlement of U.S. Swingline Loans and other U.S./European Revolver Loans
among the U.S. Lenders and Agent shall take place on a date determined from time
to time by Agent (but at least weekly). On each settlement date, settlement
shall be made with each U.S. Lender in accordance with the Settlement Report
delivered by Agent to U.S. Lenders. Between settlement dates, Agent may in its
discretion apply payments on U.S. Revolver Loans to U.S. Swingline Loans
regardless of any designation by the U.S. Borrower or any provision herein to
the contrary. Each U.S. Lender’s obligation to make settlements with Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the U.S./European Revolver Commitments have terminated, a
U.S./European Overadvance exists or

 

91



--------------------------------------------------------------------------------

the conditions in Section 6 are satisfied. If, due to an Insolvency Proceeding
with respect to the U.S. Borrower or otherwise, any U.S. Swingline Loan may not
be settled among U.S. Lenders hereunder, then each U.S. Lender shall be deemed
to have purchased from Agent a Pro Rata participation in each unpaid U.S.
Swingline Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one (1) Business Day after Agent’s request
therefor.

(c) Agent may, but shall not be obligated to, request that Bank of America
(Canada) advance Canadian Swingline Loans to the Canadian Borrower, up to an
aggregate outstanding amount of the Dollar Equivalent of $3,125,000, unless the
funding is specifically required to be made by all Canadian Lenders hereunder.
Each Canadian Swingline Loan shall constitute a Canadian Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for Bank of
America (Canada)’s account. The obligation of the Canadian Borrower to repay
Canadian Swingline Loans shall be evidenced by the records of Agent and need not
be evidenced by any promissory note. All Canadian Swingline Loans shall be
denominated in Canadian Dollars and shall be a Canadian Prime Rate Loan.

(d) Settlement of Canadian Swingline Loans and other Canadian Revolver Loans
among the Canadian Lenders and Agent, on behalf of Bank of America (Canada)
shall take place on a date determined from time to time by Agent (but at least
weekly). On each settlement date, settlement shall be made with each Canadian
Lender in accordance with the Settlement Report delivered by Agent to Canadian
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Canadian Revolver Loans to Canadian Swingline Loans, regardless of any
designation by the Canadian Borrower or any provision herein to the contrary.
Each Canadian Lender’s obligation to make settlements with Agent, on behalf of
Bank of America (Canada), is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Canadian Revolver
Commitments have terminated, a Canadian Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to the
Canadian Borrower or otherwise, any Canadian Swingline Loan may not be settled
among Canadian Lenders hereunder, then each Canadian Lender shall be deemed to
have purchased from Agent a Pro Rata participation in each unpaid Canadian
Swingline Loan and shall transfer the amount of such participation to Agent, in
immediately available funds, within one (1) Business Day after Agent’s request
therefor.

4.1.4 Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of applicable Borrowers based on telephonic or e-mailed instructions by
Loan Party Agent to Agent. Loan Party Agent shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on Loan Party Agent’s behalf.

4.2 Defaulting Lender.

Notwithstanding anything herein to the contrary:

 

92



--------------------------------------------------------------------------------

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding the Commitments and Loans of a Defaulting Lender
from the calculation of Pro Rata shares. A Defaulting Lender shall have no right
to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 14.1.1(c).

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay other Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1 and Section 3.2.2. If any LC Obligations owing to a
Defaulted Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.3 and Section 3.2.4 shall be paid to such Lenders.
Agent shall be paid all fees attributable to LC Obligations that are not
reallocated.

4.2.3 Cure. Agent may determine in its discretion that a Lender constitutes a
Defaulting Lender and the effective date of such status shall be conclusive and
binding on all parties, absent manifest error. Borrowers, Agent and Issuing Bank
may agree in writing that a Lender has ceased to be a Defaulting Lender,
whereupon Pro Rata shares shall be reallocated without exclusion of the
reinstated Lender’s Commitments and Loans, and all outstanding Revolver Loans,
LC Obligations and other exposures under the Revolver Commitments shall be
reallocated among Lenders and settled by Agent (with appropriate payments by the
reinstated Lender) in accordance with the readjusted Pro Rata shares. Unless
expressly agreed by Borrowers, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform obligations hereunder shall not
relieve any other Lender of its obligations under any Loan Document, and no
Lender shall be responsible for default by another Lender.

4.3 Number and Amount of Interest Period Loans; Determination of Rate. For ease
of administration, all Interest Period Loans of the same Type to a Borrower
having the same length and beginning date of their Interest Periods and the same
currency shall be aggregated together, and such Loans shall be allocated among
the Applicable Lenders on a Pro Rata basis. With respect to the U.S. Borrower,
no more than six (6) Borrowings of LIBOR Loans may be outstanding at any time,
and with respect to the European Borrower, no more than six (6) Borrowings of
LIBOR Loans may be outstanding at any time, and each Borrowing of LIBOR Loans
when made, continued or converted shall be in a minimum amount of the Dollar
Equivalent of $1,000,000 or an increment of the Dollar Equivalent of $500,000,
in excess thereof. With respect to the Canadian Borrower, no more than four
(4) Borrowings of Interest Period Loans may be outstanding at any time, and each
Borrowing of Interest Period Loans when made, continued or converted shall be in
a minimum amount of $1,000,000 (or, in the case of Canadian BA Rate Loans,
Cdn$1,000,000) or an increment of $500,000 (or, in the case of Canadian BA Rate
Loans, Cdn$500,000), in excess thereof. Upon determining LIBOR or the

 

93



--------------------------------------------------------------------------------

Canadian BA Rate for any Interest Period requested by a Borrower, Agent shall
promptly notify Loan Party Agent thereof by telephone or electronically and, if
requested by Loan Party Agent, shall confirm any telephonic notice in writing.
Notwithstanding anything to the contrary contained herein, the initial Borrowing
from any Lender and (to the extent provided before such initial Borrowing) any
initial issuance of a Letter of Credit by any Issuing Bank to the European
Borrower shall be provided by a Lender that is a Non-Public Lender.

4.4 Loan Party Agent. Each Loan Party hereby designates Cooper-Standard
Automotive Inc. (“Loan Party Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, any Issuing Bank or any Lender. Loan Party
Agent hereby accepts such appointment. Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) delivered by Loan Party Agent
on behalf of any Loan Party. Agent and Lenders may give any notice or
communication with a Loan Party hereunder to Loan Party Agent on behalf of such
Loan Party. Each of Agent, Issuing Banks and Lenders shall have the right, in
its discretion, to deal exclusively with Loan Party Agent for any or all
purposes under the Loan Documents. Each Loan Party agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Loan Party Agent shall be binding upon and enforceable against it.

4.5 One Obligation. Without in any way limiting the Obligations of any U.S.
Facility Loan Party with respect to its Guarantee of the Obligations of the
Canadian Facility Loan Parties and the European Borrower, the Loan Party Group
Obligations owing by each Loan Party Group shall constitute one (1) general
obligation of the Loan Parties within such Loan Party Group and (unless
otherwise expressly provided in any Loan Document) shall be secured by Agent’s
Lien upon all Collateral of each member of such Loan Party Group; provided,
however, that each Secured Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each Loan Party to the extent of any
Obligations owed by such Loan Party to such Secured Party.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Sections 2.2, 2.3, 3.4,
3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2 and this Section 4.6, and the obligation
of each Loan Party and Lender with respect to each indemnity given by it in any
Loan Document, shall survive Full Payment of the Obligations and any release
relating to this credit facility.

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 12:00 noon on the due date. Any payment after
such time shall be deemed made on the next Business Day. If any payment under
the Loan Documents shall be stated to be due on a day

 

94



--------------------------------------------------------------------------------

other than a Business Day, the due date shall be extended to the next Business
Day and such extension of time shall be included in any computation of interest
and fees. Any payment of an Interest Period Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9. Any
prepayment of Loans by a Borrower shall be applied first to Floating Rate Loans
of such Borrower and then to Interest Period Loans of such Borrower. All
payments with respect to any U.S. Facility Obligations shall be made in Dollars
or, if any portion of such U.S. Facility Obligations is denominated in Euros,
then in Euros or, if any portion of such U.S. Facility Obligations is
denominated in Sterling, then in Sterling. All payments with respect to any
Canadian Facility Obligations shall be made in Canadian Dollars or, if any
portion of such Canadian Facility Obligations is denominated in Dollars, then in
Dollars. All payments with respect to any European Facility Obligations shall be
made in Euros.

5.2 Repayment of Obligations. All Canadian Facility Obligations shall be
immediately due and payable in full on the Canadian Revolver Commitment
Termination Date and all U.S./European Facility Obligations shall be immediately
due and payable in full on the U.S./European Revolver Commitment Termination
Date, in each case, unless payment of such Obligations is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium, subject to, in the case of Interest Period Loans, the payment of costs
set forth in Section 3.9. If any Asset Sale (other than sales of Inventory in
the ordinary course of business) by any Loan Party constitutes the disposition
of ABL Collateral resulting in Net Proceeds received in any single transaction
of greater than $10,000,000, then Net Proceeds equal to the greater of (a) the
net book value of the applicable Accounts and Inventory, or (b) the reduction in
the Borrowing Base of the applicable Borrower upon giving effect to such Asset
Sale, shall be applied to the Revolver Loans of such Borrower; provided, that,
at the election of the applicable Loan Party (as notified by the Loan Party
Agent to Agent on or prior to the date of the receipt of such Net Proceeds), and
so long as no Default shall have occurred and be continuing, the applicable Loan
Party may reinvest all or any portion of such Net Proceeds in operating assets
so long as within 360 days after the receipt of such Net Proceeds, such purchase
shall have been consummated (as certified by the Loan Party Agent in writing to
Agent); and provided further, however, that any Net Proceeds not so reinvested
shall be immediately applied as otherwise set forth in this Section 5.2.
Notwithstanding anything herein to the contrary, if an Overadvance exists
(including as the result of any Asset Sale as specified in the preceding
sentence), the Borrower owing such Overadvance shall, on the sooner of Agent’s
demand or the first (1st) Business Day after such Borrower has knowledge
thereof, repay the outstanding Loans in an amount sufficient to reduce the
principal balance of the related Overadvance Loan to zero.

5.3 Payment of Other Obligations. Obligations shall be paid by the Borrowers as
provided in the Loan Documents or, if no payment date or time for payment is
specified, on demand.

5.4 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Loan Party or against any
Obligations. If any payment by or on behalf of the Borrowers is made to Agent,
any Issuing Bank or any Lender, or Agent, any Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a Creditor Representative or any other Person, then to the extent of
such recovery, the Obligation originally intended to be

 

95



--------------------------------------------------------------------------------

satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.

5.5 Post-Default Allocation of Payments.

5.5.1 Allocation. Notwithstanding anything herein to the contrary, during the
continuance of an Event of Default, Agent shall apply and allocate monies to the
Obligations, whether arising from payments by or on behalf of any Loan Party,
realization on Collateral, setoff or otherwise, as follows:

(a) with respect to monies, payments, property or Collateral of or from any
U.S./European Facility Loan Parties:

(i) first, to all U.S./European Facility Obligations consisting of costs and
expenses, including Extraordinary Expenses, owing to Agent;

(ii) second, to all amounts owing to Agent on U.S. Swingline Loans;

(iii) third, to all amounts owing to U.S. Issuing Bank on U.S. LC Obligations
and European LC Obligations;

(iv) fourth, to all U.S./European Facility Obligations constituting fees
(excluding amounts relating to Secured Bank Product Obligations) owing by the
U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);

(v) fifth, to all U.S./European Facility Obligations constituting interest
(excluding amounts relating to Secured Bank Product Obligations) owing by the
U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);

(vi) sixth, to provide Cash Collateral for outstanding U.S. Letters of Credit
and European Letters of Credit;

(vii) seventh, to all other U.S./European Facility Obligations (exclusive of any
amounts guaranteed by the U.S. Domiciled Loan Parties in respect of Canadian
Facility Obligations), including Secured Bank Product Obligations; provided,
that amounts constituting Secured Bank Product Obligations shall only be repayed
to the extent (x) if applicable, proper notice of such amounts has been provided
pursuant to the definition of Bank Product and (y) an appropriate Reserve shall
have been established with respect thereto;

(viii) eighth, to be applied in accordance with clause (b) below, to the extent
there are insufficient funds for the Full Payment of all Obligations owing by
the Canadian Domiciled Loan Parties;

(ix) ninth, to amounts outstanding under Designated Foreign Guaranties on a pro
rata basis; provided, that such amounts shall only be repayed to the extent
(x) proper notice of such amounts has been provided pursuant to clause (y) of
the definition of Designated Foreign Guaranty and (y) an appropriate Reserve
shall have been established with respect thereto; and

 

96



--------------------------------------------------------------------------------

(x) tenth, after Full Payment of all Obligations, the remainder to Loan Party
Agent for the benefit of the U.S. Domiciled Loan Parties or such other Person(s)
as shall be legally entitled thereto.

(b) with respect to monies, payments, property or Collateral of or from any
Canadian Domiciled Loan Parties, together with any allocations pursuant to
subclause (viii) of clause (a) above:

(i) first, to all Canadian Facility Obligations consisting of costs and
expenses, including Extraordinary Expenses, owing to Agent, to the extent owing
by any Canadian Domiciled Loan Party;

(ii) second, to all amounts owing to Agent on Canadian Swingline Loans;

(iii) third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations;

(iv) fourth, to all Canadian Facility Obligations constituting fees (excluding
amounts relating to Secured Bank Product Obligations);

(v) fifth, to all Canadian Facility Obligations constituting interest (excluding
amounts relating to Secured Bank Product Obligations);

(vi) sixth, to provide Cash Collateral for outstanding Canadian Letters of
Credit;

(vii) seventh, to all other Canadian Facility Obligations, including Secured
Bank Product Obligations; provided, that amounts constituting Secured Bank
Product Obligations shall only be repaid to the extent (x) proper notice of such
amounts has been provided pursuant to the definition of Bank Product and (y) an
appropriate Reserve shall have been established with respect thereto;

(viii) eighth, to amounts outstanding under Designated Foreign Guaranties on a
pro rata basis; provided, that such amounts shall only be repaid to the extent
(x) proper notice of such amounts has been provided pursuant to clause (y) of
the definition of Designated Foreign Guaranty and (y) an appropriate Reserve
shall have been established with respect thereto; and

(ix) ninth, after Full Payment of all Canadian Facility Obligations, the
remainder to Loan Party Agent for the benefit of the Canadian Domiciled Loan
Parties or such other Person(s) as shall be legally entitled thereto.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Monies and proceeds obtained from a Loan Party
shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Loan
Parties to preserve the allocation specified above. Amounts distributed with
respect to any Secured Bank Product Obligations shall be the actual Secured Bank
Product Obligations as calculated using the methodology reported to Agent for
such Obligation (but no greater than the maximum amount reported to Agent).
Agent shall have no obligation to calculate the

 

97



--------------------------------------------------------------------------------

amount of any Secured Bank Product Obligation and may request a reasonably
detailed calculation thereof from the applicable Secured Bank Product Provider.
If the provider fails to deliver the calculation within five days following
request, Agent may assume the amount is zero. The allocations set forth in this
Section 5.5.1 are solely to determine the rights and priorities of Agent and
Lenders as among themselves, and may be changed by agreement among them without
the consent of any Loan Party. This Section is not for the benefit of or
enforceable by any Borrower.

5.5.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6 Application of Payments. The ledger balance in the main Dominion Account of
each applicable Borrower as of the end of a Business Day shall be applied to the
Loan Party Group Obligations of such Borrower at the beginning of the next
Business Day during any Cash Dominion Trigger Period. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of the applicable Borrower and shall be made available to such Borrower as
long as no Event of Default exists. Each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds made pursuant
to Section 5.5, and agrees that Agent shall have the continuing, exclusive right
to apply and reapply same against the Obligations, in such manner as Agent deems
advisable. The amounts in the U.S. Dominion Account will go to the U.S. Facility
Obligations or the European Facility Obligations as determined by Agent.

5.7 Loan Account; Account Stated.

5.7.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
obligations of each Borrower resulting from each Loan made to such Borrower or
issuance of a Letter of Credit for the account of such Borrower from time to
time. Any failure of Agent to record anything in the Loan Account, or any error
in doing so, shall not limit or otherwise affect the obligation of the Borrowers
to pay any amount owing hereunder. Agent may maintain a single Loan Account in
the name of Loan Party Agent, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations of its Loan Party Group or, in the case of the U.S. Borrower, its
guarantee of the Obligations of the Canadian Borrower.

5.7.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within thirty (30) days after receipt or inspection that specific
information is subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Loan Party under any Loan Document shall be made without
deduction or

 

98



--------------------------------------------------------------------------------

withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

5.8.2 Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

5.8.3 Indemnification by Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Loan Party Agent by a Lender (with
a copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

5.8.4 Indemnification by Lenders. Each Lender shall severally indemnify Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified Agent for such Indemnified Taxes and without limiting the obligation
of the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.2.1 relating to the
maintenance of a participant register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 5.8.4.

5.8.5 Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 5.8, such
Loan Party shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

5.8.6 Treatment of Certain Refunds. If a Loan Party makes a payment of
Indemnified Taxes to a Recipient and either (i) the applicable Loan Party
determines that there is a reasonable basis for asserting that such Indemnified
Taxes were not correctly or legally

 

99



--------------------------------------------------------------------------------

imposed or asserted by the relevant Governmental Authority, unless the relevant
Recipient reasonably disagrees with such determination or (ii) the applicable
Recipient has actual knowledge that such Indemnified Taxes are refundable to
such Recipient by the relevant Governmental Authority (in which case such
Recipient shall within a reasonable period of time provide written notice to the
applicable Loan Party of such refundable Indemnified Taxes) then, in each case,
at the applicable Loan Party’s written request and at the applicable Loan
Party’s cost and expense, such Recipient shall make a claim for refund of such
Indemnified Taxes (and any interest and penalties arising therefrom or with
respect thereto) to such Governmental Authority in the manner prescribed by
applicable Law and shall take such other reasonable necessary actions as
required by the applicable Loan Party in pursuit of such refund claim. To the
extent a Recipient actually realizes a refund of any Taxes as to which it has
been indemnified pursuant to this Section 5.8 (including by the payment of
additional amounts pursuant to this Section 5.8), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 5.8.6 (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.8.6, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this Section 5.8.6 the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

5.8.7 Survival. Each party’s obligations under this Section 5.8 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

5.8.8 Defined Terms. For purposes of this Section 5.8 and Section 5.9, the term
“Lender” includes any Issuing Bank and the term “applicable Law” includes FATCA.

5.9 Lender Tax Information.

5.9.1 Generally. Any Lender that is entitled to an exemption from or reduction
of withholding from Tax with respect to payments made under any Loan Document
shall deliver to the Loan Party Agent and Agent, at the time or times reasonably
requested by the Loan Party Agent or Agent, such properly completed and executed
documentation reasonably requested by the Loan Party Agent or Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Loan Party
Agent or Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Loan Party Agent or Agent as will enable the
Loan Party Agent or Agent to determine whether or not such Lender is subject to
backup withholding or information

 

100



--------------------------------------------------------------------------------

reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.2(i),
(ii)(a), (ii)(b), (ii)(c), (ii)(d) and (iii) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

5.9.2 U.S. Borrower. Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States, (i) any Recipient
that is a “United States person” within the meaning of section 7701(a)(30) of
the Code shall deliver to Agent and Loan Party Agent IRS Form W-9 or such other
documentation or information prescribed by applicable Law or reasonably
requested by Agent or Loan Party Agent certifying that such Recipient is exempt
from United States backup withholding and information reporting requirements,
(ii) any Recipient that is not a “United States person” within the meaning of
section 7701(a)(30) of the Code, shall deliver to Agent and Loan Party Agent, on
or prior to the date on which it becomes a party hereunder (and from time to
time thereafter upon reasonable request by Agent or Loan Party Agent, but only
if such Lender is entitled to do so under applicable Law), (a) IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required
supporting documentation; or (d) in the case of a Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, IRS
Form W-8BEN and a certificate showing such Lender is not (x) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of
any Loan Party within the meaning of section 881(c)(3)(B) of the Code, or (z) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code;
and (iii) if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the U.S. Borrower and Agent at the time or times
prescribed by law and at such time or times reasonably requested by the U.S.
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the U.S. Borrower or Agent as may be
necessary for the U.S. Borrower and Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the foregoing clause (iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

5.9.3 Lender Obligations. Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the Loan
Party Agent and Agent in writing of its legal inability to do so.

5.10 Guarantee by U.S. Facility Loan Parties.

5.10.1 Joint and Several Liability. Each U.S. Domiciled Loan Party agrees that
it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements of each other Loan Party under the Loan
Documents. Each U.S. Domiciled Loan Party which is a U.S./European Facility
Guarantor agrees that its guarantee obligations as a U.S./European

 

101



--------------------------------------------------------------------------------

Facility Guarantor and as a Canadian Facility Guarantor hereunder constitute a
continuing guarantee of payment and not of collection, that such guarantee
obligations shall not be discharged until Full Payment of the Obligations, and
that such guarantee obligations are absolute and unconditional, irrespective of
(a) the genuineness, validity, regularity, enforceability, subordination or any
future modification of, or change in, any Obligations or Loan Document, or any
other document, instrument or agreement to which any Loan Party is or may become
a party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section 5.10) or any other Loan Document, or any waiver, consent
or indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guarantee for the Obligations or any action, or
the absence of any action, by Agent or any Lender in respect thereof (including
the release of any security or guarantee); (d) the insolvency of any Loan Party;
(e) any election by Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Loan Party, as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any Lender against any Loan Party for the repayment of
any Obligations under Section 502 of the U.S. Bankruptcy Code or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations. By their execution hereof, each of the Lenders hereby agrees
that Parent is released from its guaranty of the Obligations as of the Second
Restatement Date and is no longer a U.S. Domiciled Loan Party and all related
Liens and security interests on assets of Parent are hereby terminated and
released.

5.10.2 Waivers.

(a) Each U.S. Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Loan Party, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Loan Party.
Each U.S. Domiciled Loan Party waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of all
Obligations. It is agreed among each U.S. Domiciled Loan Party, Agent and
Lenders that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each U.S. Domiciled Loan Party acknowledges that its guarantee pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon the Collateral by judicial
foreclosure or non-judicial sale or enforcement without affecting any rights and
remedies under this Section 5.10. If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any U.S. Domiciled Party or other Person, whether because of any
applicable Laws pertaining to “election of remedies” or otherwise, each U.S.
Domiciled Loan Party consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any U.S.
Domiciled Loan Party might otherwise have had. Any election of remedies that
results in denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any U.S. Domiciled Loan Party shall not impair

 

102



--------------------------------------------------------------------------------

any other U.S. Domiciled Loan Party’s obligation to pay the full amount of the
Obligations. Each U.S. Domiciled Loan Party waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such U.S. Domiciled Loan Party’s rights of subrogation against
any other Person. Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.10, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

5.10.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary (other than as specified in
Section 5.10.6), each U.S. Domiciled Loan Party’s liability under this
Section 5.10 shall be limited to the greater of (i) all amounts for which such
U.S. Domiciled Loan Party is primarily liable, as described below, and (ii) such
U.S. Domiciled Loan Party’s Allocable Amount.

(b) If any U.S. Domiciled Loan Party makes a payment under this Section 5.10 of
any Obligations (other than amounts for which such U.S. Domiciled Loan Party is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Loan Party, exceeds the amount that such U.S. Domiciled Loan Party would
otherwise have paid if each U.S. Domiciled Loan Party had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such U.S. Domiciled Loan Party’s Allocable Amount bore to the total Allocable
Amounts of all U.S. Domiciled Loan Parties, then such U.S. Domiciled Loan Party
shall be entitled to receive contribution and indemnification payments from, and
to be reimbursed by, each other U.S. Domiciled Loan Party for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any U.S.
Domiciled Loan Party shall be the maximum amount that could then be recovered
from such U.S. Domiciled Loan Party under this Section 5.10 without rendering
such payment voidable under Section 548 of the U.S. Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

(c) Nothing contained in this Section 5.10 (other than as specified in
Section 5.10.6) shall limit the liability of any Loan Party to pay Loans made
directly or indirectly to that Loan Party (including Loans advanced to any other
Loan Party and then re-loaned or otherwise transferred to, or for the benefit
of, such Loan Party), LC Obligations relating to Letters of Credit issued to
support such Loan Party’s business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Loan Party shall
be primarily liable for all purposes hereunder.

(d) Each U.S. Domiciled Loan Party that is a Qualified ECP when its guaranty of
or grant of a Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other

 

103



--------------------------------------------------------------------------------

support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and undertakings
under this Section 5.10 voidable under any applicable fraudulent transfer or
conveyance act). The obligations and undertakings of each Qualified ECP under
this Section shall remain in full force and effect until Full Payment of the
Obligations. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Loan Party for
all purposes of the Commodity Exchange Act.

5.10.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to the Borrowers in order to finance the
Borrowers’ business most efficiently and economically. The Borrowers and
Guarantors make up a related organization of various entities constituting a
single economic and business enterprise so that the Borrowers and Guarantors
share an identity of interests such that any benefit received by any one of them
benefits the others. The Borrowers and Guarantors render services to or for the
benefit of the other Borrowers and/or Guarantors, as the case may be, purchase
or sell and supply goods to or from or for the benefit of the others, make
loans, advances and provide other financial accommodations to or for the benefit
of the other Borrowers and Guarantors (including inter alia, the payment by
the Borrowers and Guarantors of creditors of the other Borrowers or Guarantors
and guarantees by the Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors). The Borrowers and Guarantors have centralized accounting and legal
services and certain common officers and directors. The Borrowers acknowledge
and agree that Agent’s and Lenders’ willingness to extend credit to the
Borrowers and to administer the Collateral, as set forth herein, is done solely
as an accommodation to the Borrowers and at the Borrowers’ request.

5.10.5 Subordination. Each Loan Party hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other aLoan Party, howsoever arising, to the Full Payment of
all Obligations.

5.11 Currency Matters. Dollars are the currency of account and payment for each
and every sum at any time due from the Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent.

5.11.1 Each repayment of a Revolver Loan or LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

5.11.2 Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

5.11.3 Each payment of fees by the U.S. Borrower pursuant to Section 3.2 shall
be in Dollars;

 

104



--------------------------------------------------------------------------------

5.11.4 Each payment of fees by the Canadian Borrower pursuant to Section 3.2
shall be in Dollars;

5.11.5 Each payment of fees by the European Borrower pursuant to Section 3.2
shall be in Dollars;

5.11.6 Each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made;

5.11.7 Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars; and

5.11.8 Any amount expressed to be payable in Euros shall be paid in Euros.

5.11.9 Any amount expressed to be payable in Sterling shall be paid in Sterling.

No payment to any Secured Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Secured Party shall have
received Full Payment in the currency in which such obligation or liability is
payable pursuant to the above provisions of this Section 5.11. To the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability actual or contingent
expressed in that currency, such Loan Party (together with the other Loan
Parties within its Loan Party Group or other obligors pursuant to any Guarantee
of the Obligations of such Loan Party Group) agrees to indemnify and hold
harmless such Secured Party, with respect to the amount of the shortfall with
respect to amounts payable by such Loan Party hereunder, with such indemnity
surviving the termination of this Agreement and any legal proceeding, judgment
or court order pursuant to which the original payment was made which resulted in
the shortfall. To the extent that the amount of any such payment to a Secured
Party shall, upon an actual conversion into such currency, exceed such
obligation or liability, actual or contingent, expressed in that currency, such
Secured Party shall return such excess to the affected Loan Party.

5.12 Currency Fluctuations. On each Business Day or such other date determined
by Agent, which date with respect to Letters of Credit issued by Deutsche Bank
Trust Company Americas in currencies other than Dollars shall be the first
Business Day of each calendar month (the “Calculation Date”), Agent shall
determine the Exchange Rate as of such date. The Exchange Rate so determined
shall become effective on the first (1st) Business Day immediately following
such determination (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date. On each Reset Date, Agent shall determine the Dollar
Equivalent of the Canadian Revolver Exposure, the U.S. Revolver Exposure and the
European Revolver Exposure. If, on any Reset Date, (w) the Total Revolver
Exposure exceeds the total amount of the Commitments on such date or (x) the
Canadian Revolver Exposure on such date exceeds the Canadian Borrowing Base on
such date or (y) the U.S. Revolver Exposure on such date exceeds the U.S.
Borrowing Base on such date or (z) the European Revolver Exposure on such date
exceeds the Maximum European Subline Amount on such date (the amount of any such
excess referred to herein as the “Excess Amount”) then (i) Agent shall give
notice thereof to the applicable Borrower and Applicable Lenders and (ii) within
two (2) Business Days thereafter, the applicable Borrower shall cause such
excess to be eliminated, either by repayment of

 

105



--------------------------------------------------------------------------------

Revolver Loans or depositing of Cash Collateral with Agent with respect to LC
Obligations and until such Excess Amount is repaid, the Applicable Lenders shall
not have any obligation to make any Loans.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to the Borrowers
hereunder, until the date (“Second Restatement Date”) that each of the following
conditions has been satisfied (and with respect to deliveries of Loan Documents,
each such delivery shall be fully-executed (where applicable) and in form and
substance satisfactory to Agent and its counsel) (subject to Section 10.1.13):

(a) Notes shall have been executed by each Borrower and delivered to each
Applicable Lender that requests issuance of a Note. Each other Loan Document set
forth on the List of Closing Documents shall have been duly executed (where
applicable) by each of the signatories thereto and delivered to Agent, and each
Loan Party shall be in compliance with all terms thereof. Each other instrument,
document or agreement set forth on the List of Closing Documents shall have been
executed (where applicable) and delivered to Agent.

(b) Agent shall have received satisfactory evidence that Agent shall have a
valid and perfected security interest in the Collateral (including delivery to
Agent of all instruments needed for filings or recordations necessary to perfect
its Liens in the Collateral).

(c) Agent shall have received UCC, PPSA, and Lien searches and other evidence
satisfactory to Agent that its Liens are the only Liens upon the ABL Collateral,
except Permitted Liens.

(d) All filing and recording fees and taxes shall have been duly paid or
arrangements satisfactory to Agent shall have been made for the payment thereof.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a Responsible Officer of each Loan Party certifying that, after
giving effect to the Transactions and the initial Loans and transactions
hereunder, (i) the Canadian Borrower and its consolidated Restricted
Subsidiaries, taken as a whole, and the U.S. Borrower and its consolidated
Restricted Subsidiaries, taken as a whole, are Solvent; (ii) no Default or Event
of Default exists; (iii) the representations and warranties set forth in
Section 9 with respect to such Loan Party are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) (except for representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of such earlier date); and (iv) such Loan Party has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.

(f) Agent shall have received a certificate of a duly authorized officer of or
other person authorized to represent each Loan Party, certifying (i) that
attached copies of such Loan Party’s Organization Documents are true and
complete, and in full force and effect, without amendment except as shown;
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents to which such Loan Party is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended,

 

106



--------------------------------------------------------------------------------

modified or revoked, and constitute all resolutions adopted with respect to this
credit facility; (iii) all governmental and other third party approvals and
consents, if any, with respect to this Agreement, the other Transactions and
each other Loan Document have been obtained and are in effect; and (iv) to the
title, name and signature of each Person authorized to sign the Loan Documents
to which such Loan Party is a party. Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Loan Party in
writing.

(g) Agent shall have received satisfactory opinions of counsel to the Loan
Parties, in each case, customary for transactions of this type (which shall
cover, among other things, authority, legality, validity, binding effect and
enforceability of the Loan Documents) and of appropriate local counsel
(including Ontario and Netherlands counsel).

(h) Agent shall have received copies of the charter documents of each Loan
Party, certified by the Secretary of State or other appropriate official of such
Loan Party’s jurisdiction of organization.

(i) Agent shall have received good standing certificates for each Loan Party,
issued by the Secretary of State or other appropriate official of such Loan
Party’s jurisdiction of organization and with respect to the European Borrower,
an original extract from the register of the chamber of commerce.

(j) Since December 31, 2013 no change, occurrence or development shall have
occurred or become known to the Lead Arrangers that could reasonably be expected
to have a Material Adverse Effect.

(k) Agent shall be satisfied with the amount, types and terms and conditions of
all insurance maintained by the Loan Parties and their Restricted Subsidiaries;
and Agent shall have received short form (if available) (i) certificates of
insurance with respect to each Loan Parties’ property and liability insurance,
and (ii) endorsements naming Agent as an additional insured or lender’s loss
payee or mortgagee, as the case may be and as its interests may appear, under
all casualty and business interruption insurance policies to be maintained with
respect to the properties of the Loan Parties forming part of the Collateral, in
each case, in form and substance reasonably satisfactory to Agent.

(l) No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or Governmental Authority that
in the Lenders’ judgment (a) could reasonably be expected to have a Material
Adverse Effect or (b) could reasonably be expected to materially and adversely
affect the credit facilities or transactions contemplated hereby.

(m) All accrued fees and expenses of the Secured Parties (including the fees and
expenses of counsel (including any local counsel) for such Secured Parties) due
from the Loan Parties on or prior to the Second Restatement Date, including all
fees payable to Agent under the Agent Fee Letter, shall have been paid in full
in cash.

(n) All conditions precedent to the closing of the Fixed Asset Facility shall
have been satisfied in accordance with the Permitted Secured Debt Documents to
be executed on the Second Restatement Date. Agent shall have received a
certificate of a Responsible Officer of Loan Party Agent certifying copies of
the material Permitted Secured Debt Documents to be

 

107



--------------------------------------------------------------------------------

executed on the Second Restatement Date attached thereto to be true, correct and
complete copies thereof.

(o) The Notes Refinancing shall have been consummated substantially concurrently
with the Second Restatement Date.

(p) Each Lender shall have received all Patriot Act, anti-money laundering and
“know your client” documentation required in connection with this Agreement from
the Loan Parties.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit to or for the benefit of the Borrowers (including the initial
Loans and Letters of Credit on the Second Restatement Date), unless the
following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding or issuance;

(b) The representations and warranties of each Loan Party in the Loan Documents
shall be true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) on the
date of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) as of such earlier date);

(c) Both immediately before and immediately after giving effect thereto, no
Canadian Overadvance or U.S./European Overadvance shall exist or would result
therefrom and the Total Revolver Exposure would not exceed the Maximum Facility
Amount; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request, except a deemed request in connection with an
Overadvance or a Protective Advance or pursuant to Section 2.2.2(a) or
Section 2.3.2(a)) by Loan Party Agent or any Borrower for funding of a Loan or
issuance of a Letter of Credit shall constitute a representation by all
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding or issuance.

SECTION 7. CASH COLLATERAL

7.1 Cash Collateral. Any Cash Collateral may be invested, at Agent’s discretion,
in Cash Equivalents, but Agent shall have no duty to do so, regardless of any
agreement or course of dealing with any Loan Party, and shall have no
responsibility for any investment or loss. To further secure the prompt payment
and performance of all of its Obligations (including, without limitation, all
Obligations of the Guarantors), each U.S. Domiciled Loan Party hereby grants to
Agent, for the benefit of the Secured Parties, and to further secure the prompt
payment and performance of all Canadian Facility Obligations, each Canadian
Domiciled Loan Party hereby grants to Agent, for the benefit of the Canadian
Facility Secured Parties, in each case, a continuing security interest in and
Lien on all Cash Collateral held by such Loan Party from time

 

108



--------------------------------------------------------------------------------

to time and all proceeds thereof, whether such Cash Collateral is held in a Cash
Collateral Account or elsewhere. Subject to Section 5.6, Agent may apply Cash
Collateral of a U.S. Domiciled Loan Party to the payment of any Obligations, and
may apply Cash Collateral of a Canadian Domiciled Loan Party to the payment of
any Canadian Facility Obligations, in each case, in such order as Agent may
elect, as they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No U.S.
Domiciled Loan Party or other Person claiming through or on behalf of any U.S.
Domiciled Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Obligations, unless if the condition for establishing Cash
Collateral hereunder or under any other Loan Document is in any manner satisfied
or the amount of required Cash Collateral reduced, the applicable Cash
Collateral (or portion thereof) relating to such condition shall at such time be
paid by Agent to the Loan Party Agent. No Canadian Domiciled Loan Party or other
Person claiming through or on behalf of any Canadian Domiciled Loan Party shall
have any right to any Cash Collateral, until Full Payment of all Canadian
Facility Obligations, unless if the condition for establishing Cash Collateral
hereunder or under any other Loan Document is in any manner satisfied or the
amount of required Cash Collateral reduced, the applicable Cash Collateral (or
portion thereof) relating to such condition shall at such time be paid by Agent
to the Loan Party Agent.

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the twentieth (20th) day of each month (or,
during the Cash Dominion Trigger Period, by Wednesday of each week), or in any
such case if such day is not a Business Day, on the next succeeding Business
Day, Loan Party Agent shall deliver to Agent (and Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate with respect to the U.S. Borrower
and Canadian Borrower, in each case, prepared as of the close of business of the
previous month (or, if applicable, previous week), and, if a Default or an Event
of Default has occurred and is continuing, at more frequent times as Agent may
request. All calculations of the applicable Borrowing Base in any Borrowing Base
Certificate shall originally be made by Loan Party Agent and certified by a
Responsible Officer of Loan Party Agent, provided that Agent may from time to
time in its Permitted Discretion, review and adjust any such calculation to
(a) reflect its reasonable estimate of declines in value of any Collateral, due
to collections received in the Dominion Account or otherwise; (b) to adjust
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the U.S./European
Availability Reserve and/or the Canadian Availability Reserve. Each Borrowing
Base Certificate shall set forth the calculation of the U.S. Borrowing Base in
Dollars and of the Canadian Borrowing Base in the Dollar Equivalent.

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Loan Party shall keep accurate and
complete records, in all material respects, of its Accounts, including all
payments and collections thereon, and shall submit to Agent sales, collection,
reconciliation and other reports in form satisfactory to Agent, on such periodic
basis as Agent may reasonably request. Loan Party Agent shall also provide to
Agent, on or before the twentieth (20th) day of each month and, if a Default or
an Event of Default has occurred and is continuing, at more frequent times as
Agent may request, a detailed aged trial balance of all Accounts of each
Borrower as of the end of the preceding month (or shorter applicable period),
specifying, to the extent requested by

 

109



--------------------------------------------------------------------------------

Agent, each Account’s Account Debtor name and address, amount, invoice date and
due date, showing any discount, allowance, credit, authorized return or dispute,
and including such proof of delivery, copies of invoices and invoice registers,
copies of related documents, repayment histories, status reports and other
information as Agent may reasonably request. If, during an Audit Trigger Period,
Accounts of the U.S. Borrower or the Canadian Borrower in an aggregate face
amount of $6,000,000 or more cease to be Eligible Accounts (other than as a
result of the payment thereof), Loan Party Agent shall notify Agent of such
occurrence promptly after any Loan Party has knowledge thereof.

8.2.2 Taxes. If an Account of any Loan Party includes a charge for any Taxes,
Agent is authorized, in its discretion, after a Default or an Event of Default
has occurred and is continuing, to pay the amount thereof to the proper
Governmental Authority for the account of such Loan Party and to charge the Loan
Party Agent therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from the Loan Parties or with respect to
any Collateral.

8.2.3 Account Verification. Agent shall have the right during normal business
hours and with reasonable frequency, in coordination and together with the Loan
Party Agent to verify the validity, amount or any other matter relating to any
material Accounts of the Loan Parties by mail, telephone or otherwise, and the
Loan Party Agent shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. If a Default or Event of
Default has occurred and is continuing, Agent shall have the right at any time
to conduct such verifications, in the name of Agent, Loan Party Agent or any
Loan Party.

8.2.4 Maintenance of DACA Deposit Accounts and Dominion Accounts. The Canadian
Domiciled Loan Parties shall establish a Canadian Dominion Account (including by
designating an existing Deposit Account as a “Canadian Dominion Account”). The
U.S. Facility Loan Parties shall establish the U.S. Dominion Account (including
by designating an existing Deposit Account as a “U.S. Dominion Account”). The
Loan Parties shall (i) require each lockbox servicer of each of any Loan Party’s
lockboxes (if any) in the United States or Canada to deposit all Payment Items
received therein directly to a Deposit Account (other than an Excluded Deposit
Account) at the related financial institution, and (ii) maintain each such
Deposit Account, together with all other Deposit Accounts of the Loan Parties
(other than Excluded Deposit Accounts) as DACA Deposit Accounts by obtaining an
executed Deposit Account Control Agreement from each such lockbox servicer and
each financial institution which maintains Deposit Accounts (other than any
Excluded Deposit Accounts) for any Loan Party, which Deposit Account Control
Agreement (a) establishes Agent’s dominion and control over the subject
lockbox(es), if any, and/or DACA Deposit Account(s) of the Loan Parties
maintained with such servicer or institution, which may be exercised by Agent
during any during any Cash Dominion Trigger Period, (b) requires daily
application of amounts on deposit in the subject DACA Deposit Account to a
Dominion Account at Bank of America as directed by Agent during any Cash
Dominion Trigger Period, and (c) waives offset rights of such servicer or bank,
except for customary administrative charges; it being understood that, with
respect to any Deposit Account which does not at any time comply with the
foregoing requirements specified in this sentence (other than those required to
be delivered on the Second Restatement Date), no funds contained therein shall
be treated as either Canadian Designated Cash Amount or U.S. Designated Cash
Amount for purposes of this Agreement and the Loan Party Agent shall, at Agent’s
request, within thirty (30) days, in coordination with Agent, cause replacement
arrangements to be implemented with respect to the applicable accounts which are
reasonably

 

110



--------------------------------------------------------------------------------

satisfactory to Agent. Neither Agent nor Lenders assume any responsibility to
the Loan Parties for any lockbox arrangement, DACA Deposit Account or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.

8.2.5 Proceeds of Collateral; Payment Items Received. Loan Party Agent shall
take all commercially reasonable steps to ensure that all payments on Accounts
included in the ABL Collateral or otherwise relating to ABL Collateral are made
directly to a DACA Deposit Account (or a lockbox relating to a DACA Deposit
Account) or, during a Cash Dominion Trigger Period, a Dominion Account. If any
Loan Party or Restricted Subsidiary receives cash or Payment Items with respect
to any ABL Collateral or any Payment Item not properly deposited by a lockbox
servicer in accordance with the requirements set forth in Section 8.2.4, it
shall hold same in trust for Agent and promptly deposit same into a DACA Deposit
Account or, during a Cash Dominion Trigger Period, a Dominion Account for
application to the Obligations in accordance with Section 5.5 or 5.6, as
applicable.

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory in the United States and Canada consistent in
all material respects with historical practices, and shall submit to Agent
inventory and reconciliation reports (which reports shall set forth the
Inventory information by location) in form reasonably satisfactory to Agent, on
such periodic basis as Agent may reasonably request. Subject to Section 10.1.9,
Loan Party Agent shall conduct (or shall cause to be conducted) a physical
inventory in the United States and Canada at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
reasonably request. Agent may participate in and observe each physical count.

8.3.2 Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the ordinary course of business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$10,000,000, in aggregate; and (d) any payment received by a Loan Party for a
return is promptly deposited to a DACA Deposit Account or a Dominion Account.

8.3.3 Acquisition, Sale and Maintenance. With respect to Inventory that has been
included in the calculation of the U.S. Borrowing Base or Canadian Borrowing
Base, no Loan Party shall acquire or accept any such Inventory on consignment or
approval and the Loan Parties shall take all commercially reasonable steps to
assure that all Inventory is produced in accordance with applicable Law,
including the FLSA; except in any such case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The Loan Parties
shall use, store and maintain all Inventory with reasonable care and caution, in
accordance with historical practices and in conformity in all material respects
with all applicable Law, and shall make current rent payments (within applicable
grace periods provided for in

 

111



--------------------------------------------------------------------------------

leases) at all locations where any ABL Collateral is located; except in any such
case where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

8.4 [Intentionally Omitted].

8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all lockbox
arrangements and Deposit Accounts (including Dominion Accounts) maintained by
the Loan Parties in the United States and Canada as of the Second Restatement
Date. Each Loan Party shall take all commercially reasonable actions necessary
to establish Agent’s control of each such Deposit Account (other than Excluded
Deposit Accounts) by causing the related deposit account bank to enter into a
Deposit Account Control Agreement; it being understood that, with respect to any
Deposit Account which does not at any time comply with the foregoing
requirements specified in this sentence (other than those required to be
delivered on the Second Restatement Date), the applicable Borrower shall provide
notice of the same to Agent, and no funds contained therein shall be treated as
either Canadian Designated Cash Amount or U.S. Designated Cash Amount for
purposes of this Agreement and the Loan Party Agent shall within thirty
(30) days, at Agent’s request and in coordination with Agent, cause replacement
arrangements to be implemented with respect to the applicable accounts which are
reasonably satisfactory to Agent. The sole account holder of each Deposit
Account shall be a single Loan Party and the Loan Parties shall not allow any
other Person (other than Agent and, subject to the Intercreditor Agreement, the
agent specified therein) to have control (as contemplated by the UCC and the
PPSA) over a DACA Deposit Account or any property deposited therein. Each Loan
Party shall promptly notify Agent of any opening or closing of a Deposit Account
in the United States or Canada, as applicable, and, concurrently with the
opening thereof, shall ensure such account (other than accounts excluded from
the operation of this paragraph above) is subject to a fully executed Deposit
Account Control Agreement, an original copy of which has been delivered to
Agent.

8.6 General Provisions.

8.6.1 Location of Collateral. All material amounts of tangible items of ABL
Collateral, other than Inventory in transit, shall at all times be kept by the
Loan Parties at the Borrowers’ business locations set forth in Schedule 8.6.1,
except that the Loan Parties may (a) make sales or other dispositions of
Collateral in the ordinary course of business; (b) in the case of any U.S.
Facility Loan Party, move Collateral to another location in the continental
United States (so long as notice of such move is provided to Agent concurrently
with delivery of the applicable financial information required pursuant to
Sections 10.1.2(a), (b) or (c), as applicable) or Canada (upon thirty (30) days’
(or such lesser time as Agent shall agree in writing) prior written notice to
Agent), so long as all actions shall have been taken prior to such move to
ensure that Agent has a perfected first priority Lien upon all the ABL
Collateral and (c) in the case of a Canadian Domiciled Loan Party, move
Collateral to another location in Canada (upon thirty (30) days’ (or such lesser
time as Agent shall agree in writing) prior written notice to Agent) or the
United States (so long as notice of such move is provided to Agent concurrently
with delivery of the applicable financial information required pursuant to
Sections 10.1.2(a), (b) or (c), as applicable), so long as all actions shall
have been taken prior to such move to ensure that Agent has a perfected first
priority security interest in and Lien upon all the ABL Collateral, provided,
however, that with respect to the foregoing clauses (b) and (c), if such
Collateral is to be in the possession of a third party at a location not set
forth on Schedule 8.6.1, the applicable Loan

 

112



--------------------------------------------------------------------------------

Party having rights in such Collateral shall use commercially reasonable efforts
to obtain a Collateral Access Agreement with respect thereto.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) (1) Each Loan Party shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A+, unless otherwise approved by Agent) consistent with past
practices. Proceeds under each policy in excess of $10,000,000 per claim, to the
extent arising out of the ABL Collateral, shall be payable to Agent (for
application by Agent (i) in accordance with Section 5.5 or 5.6, if applicable,
(ii) if a Default has occurred and is continuing, to payment of the Revolver
Loans of the applicable Borrower or (iii) so long as no Default or Event of
Default has occurred and is continuing, for payment to Loan Party Agent).
(2) From time to time upon request, Loan Party Agent shall deliver to Agent the
originals or certified copies of its insurance policies. Unless Agent shall
agree otherwise, each policy shall include satisfactory endorsements (i) showing
Agent and its successors as lender’s loss payee, as its interests may appear;
(ii) requiring at least thirty (30) days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Loan Party or the owner of the property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Loan Party fails to provide and pay for any insurance, Agent may
in consultation with the Loan Party Agent, but shall not be required to, procure
the insurance and charge the Loan Parties therefor. Loan Party Agent agrees to
deliver to Agent, promptly as rendered, copies of all material reports made to
insurance companies. While no Event of Default exists, the Loan Parties may
settle, adjust or compromise any insurance claim relating to the ABL Collateral,
as long as the proceeds in excess of $10,000,000 per claim are delivered to
Agent (for application by Agent as specified in the first sentence of this
clause (a)(1)). If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise claims in excess of $500,000 in the aggregate
related to the ABL Collateral.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of, in each case, any
ABL Collateral, or any proceeds or awards that relate to Inventory included in
the ABL Collateral, in any such case in excess of $10,000,000 per claim, to the
extent received by any Loan Party, shall be paid to Agent (for application by
Agent as specified in the first sentence of the foregoing clause (a)(1)).

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of a
Loan Party Group, all Taxes payable with respect to any Collateral of a Loan
Party Group (including any sale thereof), and all other payments required to be
made by Agent to any Person to realize upon any Collateral of a Loan Party
Group, shall be borne and paid by the Loan Parties of such Loan Party Group.
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at the Loan
Parties’ sole risk.

 

113



--------------------------------------------------------------------------------

8.6.4 Defense of Title to Collateral. Each Loan Party shall at all times defend
in a manner consistent with past practices its title to any material Collateral
and Agent’s Liens therein against all Persons, claims and demands whatsoever,
except Permitted Liens.

8.7 Power of Attorney. Each Loan Party hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Loan Party’s true
and lawful attorney (and agent-in-fact), coupled with an interest, for the
purposes and during the times provided in this Section. Agent, or Agent’s
designee, may, without notice and in either its or a Loan Party’s name, but at
the cost and expense of the Loan Parties within such Loan Party’s Loan Party
Group:

(a) Endorse a Loan Party’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) After an Event of Default has occurred and is continuing, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in DACA Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Loan Party’s name to a proof of claim
or other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Loan Party, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Loan Party’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument constituting Collateral for which a Loan Party is
a beneficiary; and (xii) take all other actions as Agent deems appropriate to
fulfill any Loan Party’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Loan Party hereby jointly and severally with the other Loan Parties
represents and warrants that:

9.1.1 Organization and Qualification. Each Loan Party and each of the Restricted
Subsidiaries is duly organized, validly existing and in good standing (or
equivalent) under the laws of the jurisdiction of its organization, except,
other than Holdings, Intermediate Holdings or any Borrower, where failure to be
so could not reasonably be expected to result in a Material Adverse Effect. Each
Loan Party and each of the Restricted Subsidiaries is duly qualified, authorized
to do business and in good standing as a foreign or extra provincial, as the
case may be, corporation, limited liability company, exempted company or other
entity in each

 

114



--------------------------------------------------------------------------------

jurisdiction, except where failure to be so qualified, authorized or in good
standing could not reasonably be expected to result in a Material Adverse
Effect.

9.1.2 Power and Authority. Each Loan Party is duly authorized to execute,
deliver and perform the Loan Documents to which it is a party. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party have been duly authorized by all necessary corporate (or equivalent)
action of such Loan Party, and do not (a) require any consent or approval of any
holders of Equity Interests of such Loan Party or any Governmental Authority, in
each case, other than those already obtained; (b) contravene the Organization
Documents of such Loan Party; (c) violate or cause a default under any material
applicable Law binding on such Loan Party or Material Contract of such Loan
Party, except, with respect to Material Contracts, which could not reasonably be
expected to result in a Material Adverse Effect; (d) require any registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect; or (e) result in or require the imposition of any Lien (other than
Permitted Liens) on any asset or property of any Loan Party or Restricted
Subsidiary.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, subject to bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity, regardless of whether considered in a proceeding in law or in equity.

9.1.4 Corporate Names; Capital Structure. Schedule 9.1.4 shows, for Intermediate
Holdings and each Restricted Subsidiary, its name, its jurisdiction of
organization, its issued Equity Interests, the holders of its Equity Interests,
in each case, as of the Second Restatement Date.

9.1.5 Locations. As of the Second Restatement Date, the chief executive offices
and other places of business of the Loan Parties are shown on Schedule 8.6.1.

9.1.6 Title to Properties; Priority of Liens.

(a) Each Loan Party and each of the Restricted Subsidiaries has good and
marketable title to (or valid leasehold interests in) all of its Real Estate,
and good title to, or rights in, all of its personal tangible property, in each
case with respect to such Real Estate and personal property which is material to
its business, including all property reflected in any financial statements
delivered to Agent or the Lenders, in each case free of Liens except Permitted
Liens.

(b) Schedule 9.1.6(b) contains a complete and accurate list of all Material Real
Property located in the United States and owned by any U.S. Domiciled Loan
Party, as of the Second Restatement Date, showing as of the Second Restatement
Date the street address (to the extent available), county or other relevant
jurisdiction, state and record owner thereof.

9.1.7 Accounts and Inventory. (a) Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by or on
behalf of

 

115



--------------------------------------------------------------------------------

the Borrowers with respect thereto. All Accounts included in the calculation of
Eligible Accounts in any Borrowing Base Certificate are Eligible Accounts as of
the date of such Borrowing Base Certificate. Borrowers warrant, with respect to
each Account at the time it is shown as an Eligible Account in a Borrowing Base
Certificate, that:

(i) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(ii) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(iii) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(iv) it is not subject to any offset, Lien (other than Permitted Liens),
deduction, ongoing defense, dispute or counterclaim, except as arising in the
ordinary course of business or otherwise disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(v) no purchase order, agreement, document or applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or the
PPSA, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;

(vi) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except (i) discounts or
allowances granted in the ordinary course of business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder or (ii) other discounts or allowances reflected in
the Value of such Account; and

(vii) to the best of the applicable Borrower’s knowledge, (A) there are no facts
or circumstances that are reasonably likely to impair the enforceability or
collectability of such Account, (B) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (C) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

(b) Agent may rely, in determining which Inventory is Eligible Inventory, on all
statements and representations made by or on behalf of the Borrowers with
respect thereto. All Inventory included in the calculation of Eligible Inventory
in any Borrowing Base Certificate is Eligible Inventory as of the date of such
Borrowing Base Certificate.

9.1.8 Financial Statements; Solvency; Material Adverse Effect.

(a) The consolidated balance sheets, and related statements of income, cash flow
and shareholder’s equity, of Parent and its Subsidiaries that have been and are
hereafter delivered to Agent and Lenders, in each case, are and will be prepared
in accordance with GAAP, and fairly

 

116



--------------------------------------------------------------------------------

present the financial positions and results of operations of such Persons at the
dates and for the periods indicated, subject to year-end audit adjustments and
the absence of footnotes in the case of statements prepared other than at
year-end. All projections delivered from time to time to Agent and Lenders by or
on behalf of the Loan Parties and Restricted Subsidiaries have been prepared in
good faith, based on assumptions believed by Intermediate Holdings to be
reasonable at the time delivered to Agent, in light of the circumstances at such
time.

(b) Since December 31, 2013, there has been no change in the condition,
financial or otherwise, of Intermediate Holdings and its Restricted
Subsidiaries, taken as a whole, that could reasonably be expected to have a
Material Adverse Effect.

(c) No financial statement delivered to Agent or Lenders by or on behalf of any
of the Loan Parties and the Restricted Subsidiaries at any time contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

(d) After giving effect to the Transactions, the Canadian Borrower and its
consolidated Restricted Subsidiaries and the U.S. Borrower and its consolidated
Restricted Subsidiaries, in each case taken as a whole, are Solvent.

9.1.9 Taxes. Except to the extent it could reasonably be expected to not have a
Material Adverse Effect, Intermediate Holdings and each Restricted Subsidiary
has timely filed all federal and state income tax returns, and all local and
provincial income tax returns and other reports that it is required by law to
file, and has timely paid, or made provision for the payment of, all federal and
state Taxes upon it and all local and provincial and other Taxes upon it, and
its income and its Properties that are due and payable, except to the extent
being Properly Contested.

9.1.10 [Intentionally Omitted]

9.1.11 Intellectual Property. Except as could not reasonably be expected to have
a Material Adverse Effect, each Loan Party and each of the Restricted
Subsidiaries owns or has the lawful right to use all Intellectual Property used,
held for use or otherwise necessary in the conduct of its business, without
conflict with any rights of others. No Intellectual Property owned or used by a
Loan Party or any Restricted Subsidiary that is material to the operations or
business of any Loan Party has been adjudged invalid or unenforceable by a court
of competent jurisdiction or applicable intellectual property registry or been
cancelled, in whole or in part, except where such judgment, decree, ruling or
cancellation could not reasonably be expected to have a Material Adverse Effect.
There is no pending or, to any Loan Party’s knowledge, threatened Intellectual
Property Claim with respect to any Loan Party, any Restricted Subsidiary or any
of their property (including any Intellectual Property), and the operation of
the businesses of each Loan Party and Restricted Subsidiary does not infringe
upon, misappropriate, dilute or otherwise violate the proprietary rights of any
third party, except as could not reasonably be expected to have a Material
Adverse Effect. All material U.S. Intellectual Property owned, used, held for
use or licensed by, or otherwise subject to any interests of, any Loan Party or
Restricted Subsidiary on the Second Restatement Date is shown on Schedule
9.1.11.

 

117



--------------------------------------------------------------------------------

9.1.12 Governmental Approvals. Each Loan Party and each of the Restricted
Subsidiaries has, is in compliance with, and is in good standing with respect
to, all Governmental Approvals necessary to conduct its business and to own,
lease and operate its Properties, except as could not reasonably be expected to
have a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and the Loan Parties and
Restricted Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
such noncompliance could not reasonably be expected to have a Material Adverse
Effect.

9.1.13 Compliance with Laws. Each Loan Party and each of the Restricted
Subsidiaries has duly complied, and its properties and business operations are
in compliance, in each case in all respects, with all applicable Laws (including
Environmental Laws and with respect to Environmental Permits), except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. There have been no citations, notices or orders relating to
noncompliance issued to any Loan Party or Restricted Subsidiary under any
applicable Law, except where such noncompliance would not reasonably be expected
to have a Material Adverse Effect. No Inventory has been produced in violation
of the FLSA, except where such violation could not reasonably be expected to
have a Material Adverse Effect.

9.1.14 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14 or would not reasonably be expected to have a Material Adverse Effect,
(i) no Loan Party’s or Restricted Subsidiary’s present or, to its knowledge,
former operations, Real Estate or other properties are subject to any federal,
state, provincial, territorial or local investigation to determine whether any
remedial action is required under Environmental Law to address any environmental
pollution, Hazardous Material or environmental clean-up, (ii) no Hazardous
Materials are present and there has been no Release or threat of Release of
Hazardous Materials at any current facility, or to the knowledge of any Loan
Party or Restricted Subsidiary, at any former facility, in a manner or condition
that would reasonably be expected to result in Environmental Liability, (iii) no
Loan Party or Restricted Subsidiary has received any Environmental Claim and
(iv) no Loan Party or Restricted Subsidiary knows of any facts, conditions or
circumstances which would reasonably be expected to give rise to any
Environmental Liability.

9.1.15 Burdensome Contracts. No Loan Party or Restricted Subsidiary is a party
or subject to any contract, agreement or charter restriction that has resulted
in or could reasonably be expected to have a Material Adverse Effect. No Loan
Party or Restricted Subsidiary is party or subject to any Restrictive Agreement
other than, (v) the Loan Documents, (w) the Permitted Secured Debt Documents,
(x) customary non-assignment provisions with respect to leases or licensing
agreements entered into by the Loan Parties or any of their Restricted
Subsidiaries in the ordinary course of business, (y) any restriction or
encumbrance with respect to any asset of the Loan Parties or any of their
Restricted Subsidiaries imposed pursuant to an agreement which has been entered
into for the sale or disposition of such assets otherwise permitted under this
Agreement, (z) customary provisions in joint venture agreements and other
similar agreements entered into in the ordinary course of business, (aa)
customary restrictions in connection with a Permitted Receivables Financing, if
any, (bb) Restrictive Agreements relating to Incremental Equivalent Debt
otherwise permitted hereunder, (cc) agreements to which a Foreign Subsidiary
that is not a Loan Party is party to the extent that the restrictions or
conditions therein are imposed only on such Foreign Subsidiary and other

 

118



--------------------------------------------------------------------------------

Subsidiaries that are not Loan Parties and (dd) Restrictive Agreements relating
to Refinancing Indebtedness otherwise permitted hereunder. No Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by a Loan Party or Restricted Subsidiary.

9.1.16 Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Loan Party’s knowledge, threatened against
any Loan Party or Restricted Subsidiary, or any of their businesses, operations,
properties or conditions, that (a) relate to any Loan Document or the
Transactions; or (b) have resulted in or could reasonably be expected to have a
Material Adverse Effect. Except as shown on Schedule 9.1.16, no Loan Party has a
commercial tort claim (other than commercial tort claims for less than
$10,000,000). No Loan Party or Restricted Subsidiary is in default with respect
to any order, injunction or judgment of any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

9.1.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Loan Party or Restricted
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default by
any Loan Party or Restricted Subsidiary, under any Material Contract that could
reasonably be expected to have a Material Adverse Effect.

9.1.18 ERISA.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, each Pension Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws.

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect.

(c) (i) No ERISA Event has occurred and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan;
(ii) no Pension Plan has any Unfunded Pension Liability as of the Pension Plan’s
most recent valuation date; (iii) neither any Loan Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except with respect to each of the foregoing clauses of this
Section 9.1.18(c), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(d) With respect to each scheme or arrangement related to retirement or pension
obligations mandated by a government other than the United States or Canada (a
“Foreign Government Scheme or Arrangement”) and with respect to each retirement
or pension plan maintained or contributed to by Intermediate Holdings or any of
its Restricted Subsidiaries that is not subject to United States or Canadian law
(a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if

 

119



--------------------------------------------------------------------------------

applicable, accrued, in accordance with normal accounting practices, except for
any failure that could not reasonably be expected to have a Material Adverse
Effect;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Second Restatement Date, with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles except for any
underfunding that could not reasonably be expected to have a Material Adverse
Effect; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, except as could not reasonably be expected to have a Material
Adverse Effect.

(e) Except as could not reasonably be expected to result in a Material Adverse
Effect in the case of clauses (i), (ii) or (v), (i) the Canadian Domiciled Loan
Parties are in compliance in all material respects with the requirements of the
PBA with respect to each Canadian Pension Plan and in compliance with any FSCO
order directed specifically at a Canadian Pension Plan; (ii) except as disclosed
on Schedule 9.1.18(e), no Canadian Pension Plan has any Unfunded Pension
Liability as of January 1, 2013 with respect to the Retirement Benefit Agreement
between Cooper-Standard Automotive Canada Limited and the National Automobile,
Aerospace, Transportation and General Workers Union of Canada (C.A.W.) Local 876
and as of January 1, 2013 with respect to the Pension Plan for Salaried
Employees of Cooper-Standard Automotive Canada Limited; (iii) no fact or
situation that may reasonably be expected to result in a Material Adverse Effect
exists in connection with any Canadian Pension Plan; (iv) no Termination Event
has occurred, except where prior written notice of such Termination Event has
been given to Agent in accordance with Section 10.2.16; (v) all contributions
required to be made by any Canadian Domiciled Loan Party or Subsidiary to any
Canadian Pension Plan have been made in a timely fashion in accordance with the
terms of such Canadian Pension Plan and the PBA; (vi) no Lien has arisen, choate
or inchoate, in respect of any Canadian Domiciled Loan Party or their property
in connection with any Canadian Pension Plan (save for contribution amounts not
yet due), other than Permitted Liens and (vii) as of the Second Restatement Date
the FSCO or the Superintendent has not issued any notices of wind up in respect
of any Canadian Pension Plan.

9.1.19 Trade Relations. There exists no actual or, to the knowledge of any Loan
Party, threatened termination, limitation or modification of any business
relationship between any Loan Party or Restricted Subsidiary, on the one hand,
and any customer or supplier, or any group of customers or suppliers, on the
other hand, which individually or in the aggregate could reasonably be expected
to result in a Material Adverse Effect. There exists no condition or
circumstance that has materially impaired or could reasonably be expected to
materially impair the ability of any Loan Party or Restricted Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Second Restatement Date.

 

120



--------------------------------------------------------------------------------

9.1.20 Labor Relations. Except as described on Schedule 9.1.20, on the Second
Restatement Date no Loan Party or Restricted Subsidiary is party to or bound by
any collective bargaining agreement, management agreement, consulting agreement
or Multiemployer Plan. Except as could not reasonably be expected to have a
Material Adverse Effect, there are no material grievances, unfair labor
practices complaints or other disputes with any union or other organization of
any Loan Party’s or Restricted Subsidiary’s employees or consultants, or, to any
Loan Party’s knowledge, any asserted or to the knowledge of any Loan Party,
threatened strikes, walkouts or work stoppages.

9.1.21 Payable Practices. No Loan Party or Restricted Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Second Restatement Date.

9.1.22 Not a Regulated Entity. No Loan Party or Restricted Subsidiary is (a) an
“investment company” within the meaning of the Investment Company Act of 1940;
or (b) subject to regulation under the Federal Power Act, any public utilities
code or any other applicable Law regarding its authority to incur Indebtedness.

9.1.23 Margin Stock. No Loan Party or Restricted Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the FRB). No Loan proceeds or Letters of Credit will
be used to purchase or carry, or to reduce or refinance any Indebtedness
incurred to purchase or carry, any margin stock or for any related purpose
governed by Regulations T, U or X of the FRB.

9.1.24 Perfection, Etc.

(a) The Pledge and Security Agreement and the Canadian Security Agreements are
effective to create in favor of Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interest in, the Pledge and
Security Agreement Collateral and Collateral, as applicable, and, (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 9.1.24, and (ii) upon the taking of possession or
control by Agent of the Pledge and Security Agreement Collateral and Collateral,
as applicable, with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to Agent to
the extent possession or control by Agent is required by the Pledge and Security
Agreement or the Canadian Security Agreements), the Liens created by the Pledge
and Security Agreement and the Canadian Security Agreements shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors in the Pledge and Security Agreement Collateral and the
Collateral to the extent perfection is required in accordance with the terms of
the Pledge and Security Agreement or the Canadian Security Agreement (other than
such Pledge and Security Agreement Collateral or Collateral in which a security
interest cannot be perfected under the UCC or the PPSA as in effect at the
relevant time in the relevant jurisdiction by the filing of a financing
statement or possession or control by the secured party), in each case subject
to (i) no Liens other than Liens permitted under the Loan Documents and (ii) the
terms of the Intercreditor Agreement.

(b) The Liens created by each Intellectual Property Security Agreement
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors

 

121



--------------------------------------------------------------------------------

thereunder in such of the Intellectual Property as consists of Patents and
Trademarks (each as defined in the Pledge and Security Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in the Pledge and Security Agreement) registered or applied for with the
United States Copyright Office, as the case may be, in each case to the extent
perfection is required in accordance with the terms of the Pledge and Security
Agreement and in each case subject to no Liens other than Liens permitted under
the Loan Documents.

(c) Each Mortgage delivered pursuant to Section 10.1.11 creates when delivered,
in favor of Agent, for its benefit and the benefit of the Secured Parties,
legal, valid and enforceable first priority Liens on, and security interests in,
all of the U.S. Domiciled Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, subject only to Liens
permitted under the Loan Documents, and such Mortgage constitutes fully
perfected Liens on, and security interests in, all right, title and interest of
the U.S. Domiciled Loan Parties in the Mortgaged Property contemplated thereby
and the proceeds thereof, in each case prior and superior in right to any other
Person, other than Permitted Liens.

(d) Each Security Document (other than Mortgages) delivered pursuant to
Section 10.1.11 creates, when delivered in favor of Agent, for the benefit of
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, all of the Loan Parties’ right, title and interest in and to the
Collateral described thereunder, and such Security Document constitutes fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral (to the extent intended to be created
thereby and required to be perfected under the Loan Documents), in each case
subject to no Liens other than the Liens permitted under the Loan Documents.

9.1.25 OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

9.2 Complete Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, taken as a whole, not materially misleading in any
material respect as of the time when made or delivered. There is no fact or
circumstance that any Loan Party has failed to disclose to Agent in writing that
has resulted in or could reasonably be expected to have a Material Adverse
Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations (other
than indemnity obligations that are not currently due and payable) are
outstanding, each Loan Party, jointly and severally with the other Loan Parties,
agrees that it shall, and shall cause each Subsidiary to:

 

122



--------------------------------------------------------------------------------

10.1.1 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and to
furnish to Agent (on behalf of the Lenders):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Intermediate Holdings, a consolidated balance sheet of
Intermediate Holdings and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, in each case with all consolidating
information regarding Intermediate Holdings and its Restricted Subsidiaries
required to reflect the adjustments necessary to eliminate the accounts of any
Unrestricted Subsidiaries from such consolidated financial statements, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young LLP or any other
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit;

(b) for each month ending during any Financial Covenant Trigger Period or on the
date of occurrence of the trigger for any Financial Covenant Trigger Period, as
soon as available, and in any event within thirty (30) days after the end of any
such month and within five (5) days after the occurrence of the trigger for any
Financial Covenant Trigger Period, unaudited balance sheets as of the end of
such month and the related statements of income for such month and for the
portion of the fiscal year then elapsed, on a consolidated basis (for
Intermediate Holdings and its Restricted Subsidiaries), in an internal
management reporting format, consistent with past practices, setting forth in
comparative form corresponding figures for the preceding fiscal year and
certified by a Responsible Officer of Loan Party Agent as being prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations for such month and period, subject to normal year-end adjustments and
the absence of footnotes;

(c) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of
Intermediate Holdings, a consolidated balance sheet of Intermediate Holdings and
its Subsidiaries as at the end of such fiscal quarter, and the related
consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, in each case with all
consolidating information regarding Intermediate Holdings and its Restricted
Subsidiaries required to reflect the adjustments necessary to eliminate the
accounts of any Unrestricted Subsidiaries from such consolidated financial
statements, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Intermediate Holdings as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of Intermediate Holdings and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes;

 

123



--------------------------------------------------------------------------------

(d) concurrently with delivery of financial statements under clauses (a) and
(c) above (or concurrently with delivery of financial statements under clause
(b) above during a Financial Covenant Trigger Period), and more frequently if
requested by Agent while an Event of Default has occurred and is continuing, a
Compliance Certificate executed by a Responsible Officer of Intermediate
Holdings;

(e) not later than the earlier of seventy-five (75) days after the end of each
fiscal year of Intermediate Holdings or thirty (30) days after the approval of
the Board of Directors thereof, concurrently with delivery of financial
statements under clause (a) above, reasonably detailed forecasts prepared by
management of Intermediate Holdings (including projected consolidated balance
sheets, income statements, and EBITDA, cash flow statements and Availability of
the Borrowers and their Restricted Subsidiaries) on a quarterly basis for the
fiscal year following such fiscal year then ended;

(f) at Agent’s request (but in no event more frequently than once each calendar
quarter, so long as no Default or Event of Default has occurred and is
continuing), a listing of each Loan Party’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any final proxy
statements, financial statements or reports that Intermediate Holdings has
generally made publicly available to its shareholders; copies of any regular,
periodic and special reports (including reports on Form 8-K and 10-Q) or
registration statements (other than registration statements on Form S-8) or
prospectuses that any Loan Party files with the SEC; and copies of any press
releases or other statements made available by a Loan Party to the public
concerning material changes to or developments in the business of such Loan
Party;

(h) at Agent’s request, after the filing thereof, copies of any annual
information report or return (including all actuarial reports and other
schedules and attachments thereto), required to be filed with a Governmental
Authority, or the filing of any request for funding relief with the
Superintendent in connection with each Pension Plan or any Canadian Pension
Plan; promptly upon receipt, copies of any notice, demand, inquiry or subpoena
received in connection with any Plan or Canadian Pension Plan from a
Governmental Authority (including FSCO and the Superintendent) (other than
routine inquiries in the course of application for a favorable IRS determination
letter); at Agent’s request, copies of any annual return required to be filed
with a Governmental Authority in connection with any other Plan or Canadian
Pension Plan;

(i) promptly, after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(j) (i) promptly upon becoming aware of the occurrence of any ERISA Event (or
Foreign Plan Event) that, alone or together with any other ERISA Events (or
Foreign Plan Events) that have occurred, could reasonably be expected to result
in liability of Intermediate Holdings or its Restricted Subsidiaries in an
amount that would reasonably be expected to have a Material Adverse Effect, a
written notice specifying the nature thereof, what action

 

124



--------------------------------------------------------------------------------

Intermediate Holdings or any of its Restricted Subsidiaries has taken, are
taking or propose to take with respect thereto and, when known, any action taken
or threatened by the IRS, the Department of Labor, the PBGC or any other
Governmental Authority or Multiemployer Plan sponsor with respect thereto; and
(ii) with reasonable promptness, upon request by Agent, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Borrower or any of its Restricted Subsidiaries with the IRS with respect to
each Pension Plan; (2) the most recent actuarial valuation report for each
Pension Plan that is sponsored or contributed to by Intermediate Holdings or its
Restricted Subsidiaries; (3) all notices received by Intermediate Holdings or
its Restricted Subsidiaries from a Multiemployer Plan sponsor or any
Governmental Authority concerning an ERISA Event or Foreign Plan Event; and
(4) such other documents or governmental reports or filings relating to any
Person Plan, Multiemployer Plan or Foreign Plan as Agent shall reasonably
request;

(k) together with the delivery of each Compliance Certificate pursuant to
Section 10.1.1(d), a report supplementing Schedules 9.1.4, 9.1.6(b) and 9.1.11;

(l) as soon as practicable and in any event by the last day of each fiscal year,
a report in form reasonably satisfactory to Agent outlining all material
insurance coverage maintained as of the date of such report by Intermediate
Holdings and its Subsidiaries and all material insurance coverage planned to be
maintained by Intermediate Holdings and its Subsidiaries in the immediately
succeeding fiscal year;

(m) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Loan Party’s or Restricted Subsidiary’s financial condition or business; and

(n) upon receipt or delivery thereof by or to Intermediate Holdings or any
Restricted Subsidiary, any notice of “Default” or “Event of Default” (under and
as defined in the Permitted Secured Debt Documents or the Secured Incremental
Equivalent Debt Documents) and, without duplication of any report required to be
provided hereunder, each material report required to be provided pursuant to the
Permitted Secured Debt Documents or the Secured Incremental Equivalent Debt
Documents and, upon execution thereof, any waiver, amendment or other
modification to the Permitted Secured Debt Documents or the Secured Incremental
Equivalent Debt Documents.

Notwithstanding the foregoing, (i) in the event that Intermediate Holdings
delivers to Agent an Annual Report for Intermediate Holdings on Form 10-K for
such fiscal year, as filed with the SEC, within 90 days after the end of such
fiscal year, such Form 10-K shall satisfy all requirements of paragraph (a) of
this Section to the extent that it contains the information required by such
paragraph (a) and does not contain any “going concern” or like qualification,
exception or explanatory paragraph or qualification or any exception or
explanatory paragraph as to the scope of such audit and (ii) in the event that
Intermediate Holdings delivers to Agent a Quarterly Report for Intermediate
Holdings on Form 10-Q for such fiscal quarter, as filed with the SEC, within 45
days after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section to the extent that it contains the
information required by such paragraph (b); in each case to the extent that
information contained in such 10-K or 10-Q satisfies the requirements of
paragraphs (a) or (b) of this Section, as the case may be.

 

125



--------------------------------------------------------------------------------

So long as (i) Intermediate Holdings is a registrant for purposes of U.S.
federal securities laws or (ii) Intermediate Holdings or any of its Restricted
Subsidiaries has Indebtedness outstanding (other than the Facilities) with
respect to which it must prepare financial statements in accordance with
Regulation S-X, in each case with respect to any fiscal period covered by or
included in any financial statements delivered by Intermediate Holdings pursuant
to Section 10.1.1(a) or (b), such financial statements delivered by Intermediate
Holdings pursuant to Section 10.1.1(a) or (b) shall be in such form as shall
meet the requirements of Regulation S-X, and all other accounting rules and
regulations of the SEC promulgated thereunder, required of a registrant.

Intermediate Holdings will be permitted to satisfy its obligations with respect
to financial information relating to Intermediate Holdings described in clauses
(a) and (b) above by furnishing financial information relating to any Parent
Entity; provided that the same is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to any Parent Entity and any of its Subsidiaries other than Intermediate
Holdings and its Subsidiaries, on the one hand, and the information relating to
Intermediate Holdings, the Subsidiary Guarantors and the other Restricted
Subsidiaries of Intermediate Holdings on a standalone basis, on the other hand.

Documents required to be delivered pursuant to Section 10.1.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Intermediate Holdings posts such documents, or provides a
link thereto any Parent Entity’s website on the internet at the website address
“cooperstandard.com”; or (ii) on which such documents are posted on Intermediate
Holdings’ behalf on an internet or intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that: (i) upon written request by Agent,
Intermediate Holdings shall deliver paper copies of such documents to Agent for
further distribution to each Lender until a written request to cease delivering
paper copies is given by Agent or such Lender and (ii) Intermediate Holdings
shall notify (which may be facsimile or electronic mail) Agent of the posting of
any such documents and provide to Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Agent shall have no obligation to request
the delivery of or to maintain or deliver to Lenders paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Intermediate Holdings with any such request for delivery,
and each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery and maintaining its copies of such documents.

Intermediate Holdings hereby acknowledges that (a) Agent will make available to
the Lenders materials and/or information provided by or on behalf of
Intermediate Holdings hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Parent or its Subsidiaries, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Intermediate Holdings
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Intermediate Holdings shall be deemed to have authorized Agent, the
Arranger, and the Lenders

 

126



--------------------------------------------------------------------------------

to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to
Intermediate Holdings or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 14.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

10.1.2 Notices. Notify Agent in writing, promptly after a Responsible Officer of
the Loan Party’s obtaining knowledge thereof, of any of the following that
affects any Loan Party or Restricted Subsidiary:

(a) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(b) the existence of any Default or Event of Default;

(c) the discharge of or any withdrawal or resignation by any of the Loan
Parties’ independent accountants and any material change in accounting policies
or financial reporting practices;

(d) any (i) material breach by a plan sponsor of the terms of a Canadian Pension
Plan, or (ii) action or inaction of a plan sponsor or administrator, in each
case, provided that it could reasonably be expected to result in a Termination
Event.

(e) any Casualty Event that affects, in aggregate, Collateral with a book value
in excess of the Dollar Equivalent of $6,000,000;

(f) without duplication of any notice required to be provided hereunder, each
material notice required to be provided pursuant to the Permitted Secured Debt
Documents or the Secured Incremental Equivalent Debt Documents;

(g) promptly upon any Loan Party obtaining knowledge of (i) the institution of
any Adverse Proceeding not previously disclosed in writing by Intermediate
Holdings to Agent, or (ii) any material development in any Adverse Proceeding
that, in the case of either clause (i) or (ii) could reasonably be expected to
have a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of the Transactions, written notice thereof together with such
other information as may be reasonably available to Intermediate Holdings to
enable Agent and its counsel to evaluate such matters;

(h) any rent disputes involving a Loan Party with respect to a location where
any material Collateral is located.

Each notice pursuant to this Section 10.1.2 shall be accompanied by a statement
of a Responsible Officer of Intermediate Holdings setting forth details of the
occurrence referred to therein and stating what action Intermediate Holdings has
taken and proposes to take with respect thereto. Each notice pursuant to
Section 10.1.2(b) shall describe with particularity any and all provisions of
this Agreement and any other Loan Document that have been breached.

 

127



--------------------------------------------------------------------------------

10.1.3 Landlord and Storage Agreements. Upon Agent’s commercially reasonable
request, provide Agent with copies of all existing agreements, and promptly
after execution thereof provide Agent with copies of all future agreements, in
each case, between a Loan Party and/or a Restricted Subsidiary and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any material Collateral may be kept or that otherwise may possess or
handle any material Collateral.

10.1.4 Compliance with Laws. Comply with all applicable Laws, including ERISA
(and analogous foreign legislation), Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, unless such failure to so comply (other than failure
to comply with Anti-Terrorism Laws) or to so maintain would not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any environmental Release of Hazardous Materials occurs at,
on, under or from any Real Estate of any Loan Party or Restricted Subsidiary
that could reasonably be expected to have a Material Adverse Effect, it shall,
to the extent required of it by Environmental Law, reasonably conduct
investigation and remediation of such Release.

10.1.5 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested
or where the failure to pay could not reasonably be expected to have a Material
Adverse Effect.

10.1.6 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 10.2.7, (b) take all
reasonable action to maintain all material rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, and (c) maintain all of its material
Intellectual Property, except, in each case (other than the Loan Parties with
respect to clause (a)), as would not have a Material Adverse Effect.

10.1.7 Maintenance of Properties Maintain, preserve and protect all of its
assets or property necessary in the operation of its business in good working
order and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and make all necessary repairs thereto and renewals and
replacement thereof, in each case, except as would not reasonably be expected to
have a Material Adverse Effect.

10.1.8 Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to its property and business against loss or damage of the kinds
customarily insured against by Persons engaged in similar businesses (including
business interruption insurance in amount customarily maintained by similarly
situated companies engaged in the same or similar business in the same or
similar locations), in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each such
policy of insurance (other than worker’s compensation, directors and officers
liability or other insurance where endorsements, such Insurance Assignments or
additions are not customarily available) shall (i) name Agent, on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement,

 

128



--------------------------------------------------------------------------------

reasonably satisfactory in form and substance to Agent, that names Agent, on
behalf of the Secured Parties, as the first loss payee/mortgagee thereunder and
provides for at least thirty days’ prior written notice to Agent of any
modification or cancellation of such policy, in each case, to the extent
acceptable to the insurer.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as in effect on
the Second Restatement Date or thereafter or any successor act thereto), then
Intermediate Holdings shall, or shall cause each Loan Party to, (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to Agent evidence of such compliance in form and substance
reasonably acceptable to Agent.

10.1.9 Inspections; Appraisals.

(a) Permit Agent from time to time, subject to reasonable notice and during
normal business hours (except when an Event of Default exists), to visit and
inspect the Properties of any Loan Party or Restricted Subsidiary in the United
States and Canada, including, without limitation, inspect, audit and make
extracts from any Loan Party’s or Restricted Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Loan Party’s or Restricted Subsidiary’s business, financial
condition, assets, prospects and results of operations. Neither Agent nor any
Lender shall have any duty to any Loan Party to make any inspection, nor to
share any results of any inspection, appraisal or report with any Loan Party
(provided that, except when an Event of Default exists, a representative of Loan
Party Agent is given the opportunity to be present during any discussion with
any such agent, adviser or independent accountant). The Loan Parties acknowledge
that all inspections, appraisals and reports are prepared by Agent and Lenders
for their purposes, and the Loan Parties shall not be entitled to rely upon
them. Notwithstanding the foregoing, appraisals of the Loan Parties’ Inventory
shall not be required unless and until the Total Revolver Exposure (excluding
the stated amount of Letters of Credit that have been issued but are undrawn)
exceeds $75,000,000, in which case the Loan Party Agent shall provide to Agent
at Agent’s request updated appraisals of the Loan Parties’ Inventory (a) within
45 days of such request and (b) thereafter, one time per Loan Year so long as,
but only to the extent that, the Total Revolver Exposure (excluding the stated
amount of Letters of Credit that have been issued but are undrawn) exceeds
$75,000,000 at the time that Agent requests such appraisal.

(b) Reimburse Agent in accordance with Section 3.4 for all charges, costs and
expenses of Agent in connection with (i) examinations of any Loan Party’s books
and records or any other financial or Collateral matters as Agent deems
appropriate, up to one (1) time (or, during any Audit Trigger Period, two
(2) times) per Loan Year; and (ii) subject to clause (a) above, appraisals of
Inventory up to two (2) times per Loan Year; provided, however, that if an
examination or appraisal is initiated during an Event of Default, all charges,
costs and expenses therefor shall be reimbursed by the Loan Parties without
regard to such limits. Subject to and without limiting the foregoing, the Loan
Parties specifically agree to pay Agent’s then standard charges for each day
that an employee of Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Agent’s internal appraisal
group. Subject to the restrictions set forth in clause (a) above and this clause
(b), Agent agrees, for the benefit of the

 

129



--------------------------------------------------------------------------------

Lenders, to commence examinations as referenced in this Section 10.1.9 on at
least an annual basis. In addition to the foregoing, during an Event of Default,
at its discretion, Agent shall be permitted to request appraisals of Fixed Asset
Collateral up to one (1) time per Loan Year.

10.1.10 Use of Proceeds. Use the proceeds of any Loans for working capital and
general corporate purposes of Intermediate Holdings and its Subsidiaries,
including acquisitions and investments and payment of fees and expenses in
connection therewith.

10.1.11 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new U.S. Subsidiary or Canadian
Subsidiary of Holdings (provided, that each of (i) any redesignation resulting
in an Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary but remaining a
Restricted Subsidiary shall be deemed to constitute the acquisition of a
Restricted Subsidiary for all purposes of this Section 10.1.11), or upon the
acquisition of any personal property, including Intellectual Property (other
than “Excluded Property” as defined in the Pledge and Security Agreement) by any
U.S. Subsidiary or Canadian Subsidiary, or any Material Real Property by any
U.S. Domiciled Loan Party, which real or personal property, in the reasonable
judgment of Agent, is not already subject to a perfected Lien in favor of Agent
for the benefit of the applicable Secured Parties, then Holdings shall, in each
case at Holdings’ expense:

(i) in connection with (x) the formation or acquisition of a U.S. Subsidiary,
within ninety (90) days after such formation or acquisition or such longer
period as Agent may agree, (A) cause each such Subsidiary that is not an
Excluded Subsidiary to duly execute and deliver to Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to Agent, guaranteeing
U.S./European Facility Obligations, and (B) (if not already so delivered)
deliver certificates representing the Pledged Equity Interests of each such
Subsidiary (other than any Unrestricted Subsidiary) accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank and
instruments evidencing the Pledged Debt of such Subsidiary indorsed in blank to
Agent, together with, if requested by Agent, Pledge Supplements or other pledge
or security agreements with respect to the pledge of any Equity Interests or
Indebtedness; provided, that only 65% of voting Equity Interests of any Foreign
Subsidiary that is a CFC (or any U.S. Subsidiary described in clause (i) of the
definition of Excluded Subsidiary) held by a Loan Party shall be required to be
pledged as Collateral for the U.S./European Facility Obligations and no such
restriction shall apply to non-voting Equity Interests of such Subsidiaries;
provided, further, that notwithstanding anything to the contrary in this
Agreement, no assets owned by any Foreign Subsidiary that is a CFC (including
stock owned by such Foreign Subsidiary in a U.S. Subsidiary) or any Subsidiary
described in clause (i) of the definition of Excluded Subsidiary shall be
required to be pledged as Collateral for the U.S./European Facility Obligations,
and (y) the formation or acquisition of a Canadian Subsidiary, within ninety
(90) days after such formation or acquisition or such longer period as Agent may
agree, cause such Subsidiary that is not an Excluded Subsidiary to duly execute
and deliver to Agent a guaranty supplement, in form and substance reasonably
satisfactory to Agent, guaranteeing the Canadian Facility Obligations,

(ii) (x) within ninety (90) days after such formation or acquisition of a U.S.
Subsidiary (or such longer period, as Agent may agree), furnish to Agent a
description of the real and personal properties of the U.S. Subsidiaries (other
than Excluded Subsidiaries) in detail

 

130



--------------------------------------------------------------------------------

reasonably satisfactory to Agent; provided that any such information provided
pursuant to this clause (ii)(x) shall consist solely of information of the type
that would be set forth on Schedules 8.6.1, 9.1.4, 9.1.6(b) and 9.1.11, and
(y) within ninety (90) days after such formation or acquisition of a Canadian
Subsidiary (or such longer period, as Agent may agree), furnish to Agent a
description of the personal properties of the Canadian Subsidiaries (other than
Excluded Subsidiaries) in detail reasonably satisfactory to Agent;

(iii) (x) within ninety (90) days after such formation or acquisition of a U.S.
Subsidiary, or such longer period, as Agent may agree, duly execute and deliver,
and cause each such U.S. Subsidiary that is not an Excluded Subsidiary to duly
execute and deliver, to Agent Mortgages (and other documentation and instruments
referred to in Section 10.1.11) (with respect to Material Real Properties only),
Pledge Supplements, security agreement supplements and other security
agreements, as specified by and in form and substance reasonably satisfactory to
Agent (consistent with the Pledge and Security Agreement, Intellectual Property
Security Agreement and Mortgages (and Section 10.1.11)), securing payment of all
the U.S./European Facility Obligations and constituting Liens on all such
properties, and (y) within ninety (90) days after such formation or acquisition
of a Canadian Subsidiary, or such longer period, as Agent may agree in its sole
discretion, duly execute and deliver, and cause each such Canadian Subsidiary
that is not an Excluded Subsidiary to (aa) duly execute and deliver, to Agent
security agreements (including Canadian Security Agreements), as specified by
and in form and substance reasonably satisfactory to Agent, securing payment of
all the Canadian Facility Obligations, (bb) take whatever action may be
necessary or advisable (including the filing of PPSA financing statements) in
the reasonable opinion of the Agent to vest in Agent (or in any representative
of Agent designated by it) valid, subsisting and perfected Liens on the
properties purported to be subject to the Canadian Security Agreements and other
security agreements delivered pursuant to this Section 10.1.11, in each case, to
the extent required under the Loan Documents and enforceable against all third
parties in accordance with their terms,

(iv) within ninety (90) days after such formation or acquisition of a U.S.
Subsidiary, or such longer period, as Agent may agree in its sole discretion,
take, and cause such Subsidiary that is not an Excluded Subsidiary to take,
whatever action (including, without limitation, the recording of Mortgages (with
respect to Material Real Properties only), life of loan flood hazard
determinations (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the applicable Loan Party and
evidence of flood insurance, if applicable) the filing of UCC financing
statements, the giving of notices and delivery of stock and membership interest
certificates) may be necessary or advisable in the reasonable opinion of Agent
to vest in Agent (or in any representative of Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages,
Pledge Supplements and security agreements delivered pursuant to this
Section 10.1.11, in each case, to the extent required under the Loan Documents
and subject to the perfection exceptions (as provided in the Pledge and Security
Agreement), enforceable against all third parties in accordance with their
terms,

(v) within thirty (30) days after the request of Agent, or such longer period as
such Agent may agree, deliver to such Agent, a signed copy of one or more
opinions, addressed to such Agent and the other Secured Parties, of counsel for
the Loan Parties reasonably acceptable to such Agent as to such matters as Agent
may reasonably request,

 

131



--------------------------------------------------------------------------------

(vi) as promptly as practicable after the request of Agent, deliver to Agent
with respect to each Material Real Property owned in fee by the U.S. Borrower or
a U.S. Subsidiary that is the subject of such request, title reports in scope,
form and substance reasonably satisfactory to Agent, fully paid American Land
Title Association Lender’s Extended Coverage title insurance policies or the
equivalent or other form available in the applicable jurisdiction in form and
substance, with endorsements and in amounts, reasonably acceptable to Agent (not
to exceed the value of the Material Real Properties covered thereby) and surveys
that are in the possession of the applicable Loan Party, and

(vii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as Agent in
its reasonable judgment may deem necessary in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such guaranties, Mortgages, Pledge
Supplements and security agreements.

(b) Notwithstanding the foregoing, (i) Agent shall not take a security interest
in those assets as to which Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax) are excessive in relation to the benefit to the applicable Lenders
of the security afforded thereby, (ii) neither Holdings nor any of its
Subsidiaries shall be required to take any actions in order to perfect the
security interests granted to Agent for the ratable benefit of the Secured
Parties under the law of any jurisdiction outside the United States or Canada
and (iii) any security interest or Lien on the assets of any U.S. Domiciled Loan
Party, and any obligation of any U.S. Domiciled Loan Party, shall be subject to
the relevant requirements of the Intercreditor Agreement.

10.1.12 Licenses. Keep each material License necessary to make, use or sell any
Collateral (including the manufacture, distribution or disposition of Inventory)
in full force and effect (other than any forfeiture, abandonment or dedication
to the public taken in the ordinary course of business).

10.1.13 Post-Closing Matters. Intermediate Holdings shall, and shall cause each
of its Restricted Subsidiaries to, satisfy the requirements set forth on
Schedule 10.1.13 on or before the date thereon specified for such requirement,
in each case as such date may be extended by Agent in its sole discretion, so
long as Intermediate Holdings is working diligently in good faith to complete,
or cause its Restricted Subsidiaries to complete, the applicable requirement as
determined by Agent in its sole discretion.

10.2 Negative Covenants. As long as any Commitments or Obligations (other than
indemnity obligations that are not currently due and payable) are outstanding,
each Covenant Party jointly and severally with the other Covenant Parties hereby
agrees not to, or to permit any Restricted Subsidiary to, and solely with
respect to Section 10.2.1, Holdings agrees not to:

10.2.1 Permitted Liens. (a) Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether owned on the Second
Restatement Date or thereafter acquired (except Permitted Liens) (each, a
“Subject Lien”) that secures obligations under any Indebtedness on any asset or
property of Intermediate Holdings or any Loan Party, unless:

(i) in the case of Subject Liens on any Collateral, any Subject Lien if such
Subject Lien is a Permitted Lien; and

 

132



--------------------------------------------------------------------------------

(ii) in the case of any other asset or property any Subject Lien if (i) the
applicable Obligations are equally and ratably secured with (or on a senior
basis to, in the case such Subject Lien secures any Junior Indebtedness) the
obligations secured by such Subject Lien or (ii) such Subject Lien is a
Permitted Lien.

(b) Any Lien created for the benefit of the Secured Parties pursuant to the
preceding clause (ii) shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the applicable Obligations.

10.2.2 Permitted Indebtedness. (a) Directly or indirectly, Incur any
Indebtedness (including Acquired Indebtedness) or issue any shares of
Disqualified Stock and Intermediate Holdings will not permit any of its
Restricted Subsidiaries to issue any shares of Preferred Stock; provided,
however, that Intermediate Holdings and any Restricted Subsidiary may Incur
Indebtedness (including Acquired Indebtedness) or issue shares of Disqualified
Stock and any Restricted Subsidiary may issue shares of Preferred Stock, in each
case if the Term Loan Fixed Charge Coverage Ratio of Intermediate Holdings and
its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have at least 2.00 to 1.00
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been Incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that the aggregate amount of
Indebtedness (including Acquired Indebtedness) that may be Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to the
foregoing by Restricted Subsidiaries that are U.S. Domiciled Loan Parties shall
not exceed the greater of (x) $100,000,000 and (y) 5.0% of Consolidated Total
Assets at the time of Incurrence, at any one time outstanding.

(b) In addition, the following shall be permitted:

(i) the Incurrence by Intermediate Holdings or its Restricted Subsidiaries of
(a) the Fixed Asset Facility and Guarantees thereof up to an amount not to
exceed the sum of (1) $750,000,000 plus (2) an amount not exceeding the sum of
(i) the maximum positive amount of Indebtedness at such time that could be
incurred by Intermediate Holdings without causing the Consolidated First Lien
Debt Ratio to exceed 2.25 to 1.00 (in each case, on a pro forma basis, after
giving effect to (x) any new Term Loans issued pursuant to Section 2.17 of the
term loan credit agreement governing the Fixed Asset Facility incurred on the
date hereof as such agreement is in effect on the date hereof, (y) any increased
Term Loans issued pursuant to Section 2.16 of the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof, or (z) any Incremental Equivalent Debt, and, in
each case, the use of the proceeds therefrom, but excluding any amounts Incurred
simultaneously pursuant to immediately following clause (ii)) and (b)
$300,000,000;

(ii) [Intentionally Omitted];

(iii) Indebtedness existing on the Second Restatement Date and listed on
Schedule 10.2.2;

 

133



--------------------------------------------------------------------------------

(iv) Indebtedness (including, without limitation, Capitalized Lease Obligations
and mortgage financings as purchase money obligations) Incurred by Intermediate
Holdings or any of its Restricted Subsidiaries, Disqualified Stock issued by
Intermediate Holdings or any of its Restricted Subsidiaries and Preferred Stock
issued by any Restricted Subsidiaries of Intermediate Holdings to finance all or
any part of the purchase, lease, construction, installation, replacement, repair
or improvement of property (real or personal), plant or equipment or other fixed
or capital assets used or useful in the business of Intermediate Holdings or its
Restricted Subsidiaries or in a Similar Business (whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets) in an
aggregate principal amount or liquidation preference, including all Indebtedness
Incurred and Disqualified Stock or Preferred Stock issued to renew, refund,
refinance, replace, defease or discharge any Indebtedness Incurred and
Disqualified Stock or Preferred Stock issued pursuant to this clause (iv), not
to exceed at any one time outstanding the greater of (x) $75,000,000 and
(y) 3.75% of Consolidated Total Assets at the time of Incurrence;

(v) Indebtedness Incurred by Intermediate Holdings or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit, bankers’ acceptances, bank guarantees, warehouse receipts or similar
facilities entered into, or relating to obligations or liabilities incurred, in
the ordinary course of business, including without limitation letters of credit
in respect of workers’ compensation claims, performance, completion or surety
bonds, health, disability or other employee benefits (whether current or former)
or property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims, performance, completion or surety bonds, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;

(vi) Indebtedness arising from agreements of Intermediate Holdings or any of its
Restricted Subsidiaries related to indemnification, adjustment of purchase
price, earn out or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary of Intermediate Holdings not exceeding the proceeds of such
disposition, other than Guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or a Subsidiary for the
purpose of financing such acquisition;

(vii) Indebtedness of Intermediate Holdings to a Restricted Subsidiary; provided
that (x) such Indebtedness owing to a Restricted Subsidiary that is not a U.S.
Domiciled Loan Party, excluding any Indebtedness in respect of accounts payable
incurred in connection with goods and services rendered in the ordinary course
of business (and not in connection with the borrowing of money), is expressly
subordinated in right of payment to the Obligations and (y) any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to Intermediate Holdings or
another Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien (but not foreclosure thereon)) shall be deemed, in each case, to
be an Incurrence of such Indebtedness not permitted by this clause (vii);

 

134



--------------------------------------------------------------------------------

(viii) shares of Preferred Stock or Disqualified Stock of a Restricted
Subsidiary issued to Intermediate Holdings or another Restricted Subsidiary;
provided that any subsequent issuance or transfer of any Capital Stock or any
other event that results in any Restricted Subsidiary that holds such shares of
Preferred Stock or Disqualified Stock of another Restricted Subsidiary ceasing
to be a Restricted Subsidiary or any other subsequent transfer of any such
shares of Preferred Stock (except to Intermediate Holdings or another Restricted
Subsidiary) shall be deemed, in each case, to be an issuance of shares of
Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to Intermediate Holdings or another
Restricted Subsidiary; provided that (x) if a Guarantor Incurs such Indebtedness
to a Restricted Subsidiary that is not a Guarantor, excluding any Indebtedness
in respect of accounts payable incurred in connection with goods and services
rendered in the ordinary course of business (and not in connection with the
borrowing of money), such Indebtedness is unsecured and subordinated in right of
payment to the Guarantee of such Guarantor and (y) any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary lending such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to Intermediate
Holdings or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an Incurrence of such Indebtedness not permitted by this clause
(ix);

(x) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes);

(xi) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds, bankers acceptance facilities and completion guarantees, customs, VAT or
other tax guarantees and similar obligations provided by Intermediate Holdings
or any Restricted Subsidiary or obligations in respect of letters of credit,
bank guarantees or similar instruments related thereto, in each case in the
ordinary course of business;

(xii) (a) Indebtedness or Disqualified Stock of Intermediate Holdings or any
Restricted Subsidiary of Intermediate Holdings and Preferred Stock of any
Restricted Subsidiary of Intermediate Holdings in an aggregate principal amount
or liquidation preference up to 100.0% of the net cash proceeds received by
Intermediate Holdings since immediately after the Second Restatement Date from
the issue or sale of Equity Interests of Intermediate Holdings or cash
contributed to the capital of Intermediate Holdings or any Parent Entity (to the
extent the net cash proceeds are contributed to Intermediate Holdings) (in each
case, other than Excluded Contributions, Contribution Indebtedness or proceeds
of Disqualified Stock or proceeds of Designated Preferred Stock or sales of
Equity Interests to Intermediate Holdings or any of its Subsidiaries) as
determined in accordance with Section 10.2.3(a)(3)(B) and (C) to the extent such
net cash proceeds or cash have not been applied pursuant to such clauses to make
Restricted Payments or to make Investments, payments or exchanges pursuant to
Section 10.2.3(b) or to make Permitted Investments (other than Permitted
Investments specified in clauses (1), (2) and (3) of the definition thereof) and
(b) Indebtedness or Disqualified Stock of Intermediate Holdings or any
Restricted Subsidiary of Intermediate Holdings and Preferred Stock of any
Restricted Subsidiary of Intermediate Holdings in an aggregate principal amount
or liquidation preference that, when aggregated with the principal amount or
liquidation preference of all other

 

135



--------------------------------------------------------------------------------

Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (xii)(b), does not exceed at any one time
outstanding the greater of (x) $125,000,000 and (y) 6.0% of Consolidated Total
Assets at the time of any incurrence pursuant to this clause (xii)(b) (it being
understood that any Indebtedness, Disqualified Stock or Preferred Stock incurred
pursuant to this clause (xii)(b) shall cease to be deemed incurred or
outstanding for purposes of this clause (xii)(b) but shall be deemed incurred
pursuant to the first paragraph of this covenant from and after the first date
on which Intermediate Holdings or such Restricted Subsidiary could have incurred
such Indebtedness, Disqualified Stock or Preferred Stock under Section
10.2.2(a));

(xiii) any Guarantee by Intermediate Holdings or a Restricted Subsidiary of
Indebtedness or other obligations of Intermediate Holdings or any of its
Restricted Subsidiaries so long as the Incurrence of such Indebtedness or other
obligations by Intermediate Holdings or such Restricted Subsidiary is permitted
hereunder; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Obligations, any such Guarantee of any
of the Guarantor with respect to such Indebtedness shall be subordinated in
right of payment to such Guarantor’s Guarantee of any of the Obligations
hereunder substantially to the same extent as such Indebtedness is subordinated
to such Obligations;

(xiv) the Incurrence or issuance by Intermediate Holdings or any of its
Restricted Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock
of a Restricted Subsidiary of Intermediate Holdings that serves to Refinance any
Indebtedness, Disqualified Stock or Preferred Stock Incurred as permitted under
Section 10.2.2(a) and 10.2.2(b)(iii), (xii)(a), this clause (xiv), (xv),
(xviii) and (xx), or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so Refinance such Indebtedness, Disqualified Stock or Preferred
Stock, including any additional Indebtedness, Disqualified Stock or Preferred
Stock Incurred to pay accrued and unpaid interest and dividends and premiums
(including reasonable tender premiums), defeasance costs and fees and expenses
in connection with such Refinancing (subject to the following proviso,
“Refinancing Indebtedness”) on or prior to its respective maturity; provided,
however, that such Refinancing Indebtedness:

 

  (A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being Refinanced;

 

  (B) has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being Refinanced;

 

  (C) to the extent such Refinancing Indebtedness Refinances Junior
Indebtedness, such Refinancing Indebtedness is Junior Indebtedness and to the
extent such Refinancing Indebtedness Refinances unsecured Indebtedness, such
Refinancing Indebtedness is unsecured Indebtedness; and

 

  (D)

shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
Intermediate Holdings or a Guarantor that Refinances Indebtedness of a
Restricted Subsidiary Intermediate Holdings that is not a Guarantor or
(y) Indebtedness of Intermediate Holdings or

 

136



--------------------------------------------------------------------------------

  a Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary;

(xv) Indebtedness, Disqualified Stock or Preferred Stock of (i) Intermediate
Holdings or any of its Restricted Subsidiaries Incurred or issued to finance an
acquisition or (ii) Persons that are acquired by Intermediate Holdings or any of
its Restricted Subsidiaries or merged into, amalgamated with or consolidated
with Intermediate Holdings or a Restricted Subsidiary in accordance with the
terms hereof (including designating an Unrestricted Subsidiary as a Restricted
Subsidiary); provided, however, that after giving effect to such acquisition,
merger, amalgamation or consolidation and the Incurrence of such Indebtedness,
Disqualified Stock or Preferred Stock, either:

(x) Intermediate Holdings would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Term Loan Fixed Charge Coverage Ratio
test set forth in Section 10.2.2(a); or

(y) the Term Loan Fixed Charge Coverage Ratio of Intermediate Holdings and its
Restricted Subsidiaries is equal to or greater than immediately prior to such
acquisition, merger, amalgamation or consolidation;

(xvi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;

(xvii) Indebtedness of Intermediate Holdings or any Restricted Subsidiary
supported by a letter of credit or bank guarantee issued pursuant to this
Agreement, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee;

(xviii) Contribution Indebtedness;

(xix) Indebtedness of Intermediate Holdings or any Restricted Subsidiary
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business, not to exceed $5,000,000 at any one time outstanding;

(xx) Indebtedness of Foreign Subsidiaries of Intermediate Holdings in an amount
not to exceed at any one time outstanding the greater of (x) $75,000,000 and
(y) 3.75% of Consolidated Total Assets at the time of such incurrence;

(xxi) Indebtedness of a Joint Venture to Intermediate Holdings or any Guarantor
and to the other holders of Equity Interests of such Joint Venture, so long as
the percentage of the aggregate amount of such Indebtedness of such Joint
Venture owed to such other holders of its Equity Interests does not exceed the
percentage of the aggregate outstanding amount of the Equity Interests of such
joint venture held by such other holders;

(xxii) Indebtedness Incurred in a Permitted Receivables Financing;

(xxiii) Indebtedness owed on a short-term basis to banks and other financial
institutions Incurred in the ordinary course of business of Intermediate
Holdings and the Restricted Subsidiaries with such banks or financial
institutions that arises in connection with

 

137



--------------------------------------------------------------------------------

ordinary banking arrangements to manage cash balances of Intermediate Holdings
and the Restricted Subsidiaries;

(xxiv) Indebtedness consisting of Indebtedness issued by Intermediate Holdings
or any Restricted Subsidiary to future, current or former officers, directors,
employees, managers, service providers or consultants thereof or any direct or
indirect parent thereof, their respective estates, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of
Intermediate Holdings or any Parent Entity to the extent permitted under Section
10.2.3(b)(iv);

(xxv) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(xxvi) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s-length commercial
terms;

(xxvii) Indebtedness incurred by Intermediate Holdings or any Restricted
Subsidiary to the extent that the net proceeds thereof are promptly deposited
with a trustee to satisfy and discharge Indebtedness in connection with the
indenture therefor;

(xxviii) (i) Guarantees incurred in the ordinary course of business in respect
of obligations to suppliers, customers, franchisees, lessors and licensees that,
in each case, are non-Affiliates and (ii) any Designated Foreign Guaranty:

(xxix) the incurrence by Intermediate Holdings or any Restricted Subsidiary of
Indebtedness consisting of Guarantees of Indebtedness incurred by Permitted
Joint Ventures; provided that the aggregate principal amount of Indebtedness
Guaranteed pursuant to this clause (xxix) does not at any one time outstanding
exceed the greater of (x) $50,000,000 and (y) 2.5% of Consolidated Total Assets
at the time of incurrence;

(xxx) [Intentionally Omitted]; and

(xxxi) Indebtedness of any U.S. Domiciled Loan Party in respect of one or more
series of senior unsecured notes, senior secured first lien or junior lien
notes, in each case issued in a public offering or Rule 144A or other private
placement (and any Registered Equivalent Notes issued in exchange therefor),
junior lien or unsecured loans that, in each case, if secured, will be secured
by the U.S./European Facility Collateral on a pari passu or junior basis with
the U.S./European Facility Obligations, that are issued or made in lieu of
(A) increases in the Fixed Asset Facility pursuant to Section 2.16 of the term
loan credit agreement governing the Fixed Asset Facility incurred on the date
hereof as such agreement is in effect on the date hereof or (B) a New Term
Facility, pursuant to an indenture, note purchase agreement, loan or credit
agreement or otherwise (the “Incremental Equivalent Debt”); provided that
(i) Incremental Equivalent Debt that is secured on a pari passu basis with the
U.S./European Facility Obligations may not be in the form of term or revolving
loans (but may be in the form of notes), (ii) for the purposes of calculating
the Consolidated First Lien Debt Ratio, any Incremental Equivalent Debt that is
unsecured or secured on a junior basis to the U.S./European Facility Obligations
shall be deemed to be Indebtedness secured by a Lien on Collateral on a pari
passu basis with the U.S./European Facility Obligations, and (iii) the aggregate
principal amount of all Incremental

 

138



--------------------------------------------------------------------------------

Equivalent Debt issued or incurred pursuant to this Section 10.2.2(b)(xxxi)
shall not, together with the aggregate principal amount of any (A) increases in
the Fixed Asset Facility pursuant to Section 2.16 of the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof and (B) New Term Facilities, exceed
the sum of (i) the maximum amount at such time that could be Incurred without
causing the Consolidated First Lien Debt Ratio to exceed 2.25 to 1.00 (in each
case, on a pro forma basis, after giving effect to such increased New Term
Loans, increased Term Loans or Incremental Equivalent Debt Incurred on or prior
to the date of determination (but excluding any amounts Incurred simultaneously
pursuant to clause (ii) below) and the use of proceeds therefrom but excluding
any amount Incurred simultaneously pursuant to immediately following clause
(ii)) and (ii) $300,000,000 (together with all requests for New Term Facilities
and Incremental Equivalent Debt); provided, further, (i) such Incremental
Equivalent Debt shall not be subject to any guarantee by any person other than a
U.S. Domiciled Loan Party, (ii) in the case of Incremental Equivalent Debt that
is secured, the obligations in respect thereof shall not be secured by any Lien
on any asset of Intermediate Holdings or any Restricted Subsidiary other than
any asset constituting U.S./European Facility Collateral, (iii) no Default shall
have occurred and be continuing or would exist immediately after giving effect
to such incurrence, (iv) if such Incremental Equivalent Debt is secured, the
security agreements relating to such Incremental Equivalent Debt shall be
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to Agent), (v) if such Incremental Equivalent Debt is
secured, such Incremental Equivalent Debt shall be subject to a customary
intercreditor agreement reasonably acceptable to Agent, and (vi) the
documentation with respect to any Incremental Equivalent Debt shall contain no
mandatory prepayment, repurchase or redemption provisions prior to the Facility
Termination Date at the time of incurrence, issuance or obtainment of such
Incremental Equivalent Debt, other than customary prepayments, repurchases or
redemptions of or offers to prepay, redeem or repurchase upon a change of
control, asset sale event or casualty or condemnation event, customary
prepayments, redemptions or repurchases or offers to prepay, redeem or
repurchase based on excess cash flow (in the case of loans) and customary
acceleration rights upon an event of default.

(c) For purposes of determining compliance with this covenant, in the event that
an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Indebtedness,
Disqualified Stock or Preferred Stock permitted under one of the clauses of
Section 10.2.2(b) or is entitled to be Incurred pursuant to Section 10.2.2(a),
Intermediate Holdings shall, in its sole discretion, at the time of Incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) in any manner that complies with this Section 10.2.2 and
shall only be required to include the amount and type of such Indebtedness,
Disqualified Stock or Preferred Stock (or portion thereof) in Section 10.2.2(a)
or one of the clause or subsections of 10.2.2(b); provided that all Indebtedness
under this Agreement and the Fixed Asset Facility outstanding on the Second
Restatement Date shall be deemed to have been Incurred pursuant to
Section 10.2.2(b)(i) and Intermediate Holdings shall not be permitted to
reclassify all or any portion of such Indebtedness. Accrual of interest or
dividends, the accretion of accreted value, the accretion of the amortization of
original issue discount, the payment of interest or dividends in the form of
additional Indebtedness with the same terms, the payment of dividends on
Disqualified Stock or Preferred Stock in the form of additional shares of
Disqualified Stock or Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be

 

139



--------------------------------------------------------------------------------

deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of this covenant. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness, provided that the Incurrence
of the Indebtedness represented by such Guarantee or letter of credit, as the
case may be, was in compliance with this covenant. Indebtedness Incurred to
Refinance Indebtedness incurred pursuant to clauses (i), (iv) and (xii) of
Section 10.2.2(b) shall be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid
interest and dividends and premiums (including reasonable tender premiums),
defeasance costs and fees and expenses incurred in connection with such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being Refinanced plus (ii) the aggregate amount of fees, defeasance
costs, underwriting discounts, accrued and unpaid interest, premiums and other
costs and expenses incurred in connection with such Refinancing.

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower Dollar Equivalent), in the case of
revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being Refinanced plus (ii) the aggregate amount of fees, defeasance
costs, underwriting discounts, accrued and unpaid interest, premiums and other
costs and expenses incurred in connection with such Refinancing.

10.2.3 Restricted Payments. (a)(i)Declare or pay any dividend or make any
distribution on account of Intermediate Holdings’ or any of its Restricted
Subsidiaries’ Equity Interests, including any dividend, payment or distribution
payable in connection with any merger or consolidation involving Intermediate
Holdings (other than (A) dividends, payments or distributions by Intermediate
Holdings payable solely in Equity Interests (other than Disqualified Stock) of
any Intermediate Holding or in options, warrants or other rights to purchase
such Equity Interests; or (B) dividends, payments or distributions by a
Restricted Subsidiary so long as, in the case of any dividend, payment or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly Owned Restricted
Subsidiary, Intermediate Holdings or a Restricted Subsidiary receives at least
its pro rata share of such dividend, payment or distribution in accordance with
its Equity Interests in such class or series of securities);

(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Intermediate Holdings, Holdings or any other Parent Entity,
including in connection with any merger or consolidation, in each case held by a
Person other than Intermediate Holdings or a Restricted Subsidiary;

 

140



--------------------------------------------------------------------------------

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, or give any irrevocable notice of
redemption, in each case prior to any scheduled repayment or scheduled maturity,
any Junior Indebtedness (other than (i) the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Junior Indebtedness in anticipation
of satisfying a sinking fund obligation, principal installment or final
maturity, in each case due within one year of the date of such payment,
redemption, repurchase, defeasance, acquisition or retirement and
(B) Indebtedness permitted under Section 10.2.2(b)(vii) and (viii) and (ii) the
giving of an irrevocable notice of redemption with respect to the transaction
permitted under clause (b)(ii) or (iii) of this Section 10.2.3);

(iv) make any Restricted Investment;

(all such payments and other actions set forth in clauses (a)(i) through
(a)(iv) above (other than any exception thereto) being collectively referred to
as “Restricted Payments”), unless, at the time of such Restricted Payment:

 

  (1) no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof;

 

  (2) immediately after giving effect to such transaction on a pro forma basis,
Intermediate Holdings could Incur $1.00 of additional Indebtedness under
Section 10.2.2; and

 

  (3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Intermediate Holdings and its Restricted
Subsidiaries after the Second Restatement Date (including Restricted Payments
permitted by Section 10.2.3(b)(i) and (vii), but excluding all other Restricted
Payments permitted by Section 10.2.3(b)), is less than the sum of, without
duplication,

 

  (A) the sum of (x) $125,000,000 and (y) 50% of the Consolidated Net Income of
Intermediate Holdings for the period (taken as one accounting period) from
January 1, 2014 to the end of Intermediate Holdings’ most recently ended fiscal
quarter for which internal financial statements are available at the time of
such Restricted Payment (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus

 

  (B) 100% of the aggregate net proceeds and the Fair Market Value of marketable
securities or other property received by Intermediate Holdings since immediately
after the Second Restatement Date from the issue or sale of:

 

  (I)

Equity Interests of Intermediate Holdings, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the Fair Market Value of
marketable securities or other property received from the sale of Equity
Interests to any future, present or former employees, directors, managers,
service providers or consultants of Intermediate Holdings, its Subsidiaries or
any Parent Entity

 

141



--------------------------------------------------------------------------------

  after the Second Restatement Date to the extent such amounts have been applied
to Restricted Payments made in accordance with Section 10.2.3(b)(iv) and
Designated Preferred Stock; and

 

  (II) any Indebtedness of Intermediate Holdings or any of its Restricted
Subsidiaries that have been converted into or exchanged for such Equity
Interests (other than Disqualified Stock) of Intermediate Holdings or a Parent
Entity;

provided, however, that this clause (B) shall not include Excluded Equity, plus

 

  (C) 100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of
Intermediate Holdings, or that became part of the capital of Intermediate
Holdings through consolidation or merger, following the Second Restatement Date
(other than Excluded Equity), plus

 

  (D) 100% of the aggregate amount received by Intermediate Holdings or any
Restricted Subsidiary in cash and the Fair Market Value of marketable securities
or other property received by Intermediate Holdings or any Restricted Subsidiary
from:

(x) the sale or other disposition (other than to Intermediate Holdings or a
Subsidiary of Intermediate Holdings) of Restricted Investments made by
Intermediate Holdings and its Restricted Subsidiaries and from repurchases and
redemptions of, or cash distributions or cash interest received in respect
thereof, such Restricted Investments from Intermediate Holdings and its
Restricted Subsidiaries by any Person (other than Intermediate Holdings or any
of its Subsidiaries) and from repayments of loans or advances, and releases of
guarantees, which constituted Restricted Investments made by Intermediate
Holdings or its Restricted Subsidiaries in each case after the Second
Restatement Date,

(y) the sale (other than to Intermediate Holdings or a Restricted Subsidiary or
an employee stock ownership plan or trust established by Intermediate Holdings
or any Restricted Subsidiary (other than to the extent such employee stock
ownership plan or trust has been funded by Intermediate Holdings or any
Restricted Subsidiary or to the extent that such Investment constituted a
Permitted Investment)) of the Capital Stock of an Unrestricted Subsidiary, or

(z) any distribution or dividend from an Unrestricted Subsidiary (to the extent
such distribution or dividend is not

 

142



--------------------------------------------------------------------------------

already included in the calculation of Consolidated Net Income), plus

 

  (E) in the event any Unrestricted Subsidiary of Intermediate Holdings has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into,
Intermediate Holdings or a Restricted Subsidiary of Intermediate Holdings, in
each case after the Second Restatement Date, the Fair Market Value of the
Investment of Intermediate Holdings in such Unrestricted Subsidiary at the time
of such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), (other than in each case to the extent that the
designation of such Subsidiary as an Unrestricted Subsidiary constituted a
Permitted Investment), plus

 

  (F) the aggregate amount of Declined Amounts.

(b) Notwithstanding the foregoing, Section 10.2.3(a)(i)-(iv) will not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;

(ii) (x) the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of any Equity Interests (“Retired Capital Stock”) of Intermediate
Holdings or Parent or any other Parent Entity (“Treasury Capital Stock”), or
Junior Indebtedness of Intermediate Holdings or any Guarantor, in exchange for,
or out of the proceeds of the substantially concurrent sale of, Equity Interests
of Intermediate Holdings or any other Parent Entity or contributions to the
equity capital of Intermediate Holdings (other than Excluded Equity)
(collectively, including any such contributions, “Refunding Capital Stock”);

(y) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of Intermediate Holdings or to an employee stock ownership plan or
any trust established by Intermediate Holdings or any of its Subsidiaries) of
Refunding Capital Stock; and

(z) if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under
Section 10.2.3(b)(vi) and has not been made as of such time (the “Unpaid
Amount”), the declaration and payment of dividends on the Refunding Capital
Stock (other than Refunding Capital Stock the proceeds of which were used to
redeem, repurchase, retire or otherwise acquire any Equity Interests of
Intermediate Holdings or any Parent Entity) in an aggregate amount no greater
than the Unpaid Amount;

(iii) the prepayment, redemption, defeasance, repurchase, exchange or other
acquisition or retirement of Junior Indebtedness of Intermediate Holdings or any
Guarantor made

 

143



--------------------------------------------------------------------------------

by exchange for, or out of the proceeds of the substantially concurrent sale of,
Refinancing Indebtedness thereof;

(iv) the purchase, retirement, redemption or other acquisition (or dividends to
Holdings or any other Parent Entity to finance any such purchase, retirement,
redemption or other acquisition) for value of Equity Interests of Intermediate
Holdings or Holdings or any other Parent Entity held by any future, present or
former employee, director, manager, service provider or consultant of
Intermediate Holdings or Holdings or any other Parent Entity or any Subsidiary
of Intermediate Holdings (or their permitted transferees) pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or other agreement or any equity subscription or equityholder
agreement (including, for the avoidance of doubt, any principal and interest
payable on any Indebtedness issued by Intermediate Holdings or any Parent Entity
in connection with such repurchase, retirement or other acquisition); provided,
however, that the aggregate amounts paid under this clause (iv) shall not exceed
in any calendar year $7,500,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years up to a maximum of $15,000,000 in the
aggregate in any calendar year); provided, further, however, that such amount in
any fiscal year may be increased by an amount not to exceed:

 

  (A) the cash proceeds received by Intermediate Holdings or any of its
Restricted Subsidiaries from the sale of Equity Interests (other than Excluded
Equity) of Intermediate Holdings or Holdings or any other Parent Entity (to the
extent contributed to the Borrower) to members of management, directors or
consultants of Intermediate Holdings and its Restricted Subsidiaries or Holdings
or any other Parent Entity that occurs after the Second Restatement Date to the
extent the cash proceeds from the sale of such Equity Interests have not
otherwise been applied to the payment of Restricted Payments by virtue of
Section 10.2.3(a)(3)); plus

 

  (B) the cash proceeds of key man life insurance policies received by
Intermediate Holdings or Holdings or any other Parent Entity (to the extent
contributed to Intermediate Holdings) and its Restricted Subsidiaries after the
Second Restatement Date; minus

 

  (C) the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this clause (iv),

(provided that the cancellation of Indebtedness owing to Intermediate Holdings
from any current or former officer, director, employee, manager, service
provider or consultant (or any permitted transferees thereof) of Intermediate
Holdings or any of its Restricted Subsidiaries (or any Parent Entity), in
connection with a repurchase of Equity Interests of Intermediate Holdings or any
Parent Entity from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this Section 10.2.3 or any other provision of this
Agreement;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of Intermediate Holdings or any of its
Restricted

 

144



--------------------------------------------------------------------------------

Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 10.2.2;

(vi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock and the declaration and payment of
dividends to Holdings or any other Parent Entity, the proceeds of which will be
used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock of Holdings or any other Parent Entity issued after
the Second Restatement Date; provided, however, that (A) for the most recently
ended four full fiscal quarters for which internal financial statements are
available immediately preceding the date of issuance of such Designated
Preferred Stock, after giving effect to such issuance (and the payment of
dividends or distributions) on a pro forma basis, the Fixed Charge Coverage
Ratio of Intermediate Holdings and its Restricted Subsidiaries would have been
at least 2.00 to 1.00 and (B) the aggregate amount of dividends declared and
paid pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by Intermediate Holdings from the sale (or the contribution of the net
cash proceeds from the sale) of Designated Preferred Stock;

(vii) [Intentionally Omitted]

(viii) the declaration and payment of dividends on Intermediate Holdings’ common
stock (or the payment of dividends to Holdings or any other Parent Entity to
fund the payment by Holdings or any other Parent Entity of dividends on such
entity’s common stock) of up to 6.0% per annum of the net cash proceeds received
by Intermediate Holdings from any public offering of common stock or contributed
to Intermediate Holdings by Holdings or any other Parent Entity from any public
offering of common stock (other than public offerings with respect to common
stock registered on Form S-8 and any public sale constituting an Excluded
Contribution);

(ix) Restricted Payments in an aggregate amount that does not exceed the
aggregate amount of Excluded Contributions received since the Second Restatement
Date;

(x) any Restricted Payment; provided that on a pro forma basis after giving
effect to such Restricted Payment and any related incurrence of Indebtedness,
the proceeds of which are used to make such Restricted Payment, the Consolidated
First Lien Debt Ratio would be equal to or less than 1.5:1.0;

(xi) [Intentionally Omitted];

(xii) for so long as Intermediate Holdings is a member of a group filing a
consolidated, combined or similar income tax return with Holdings or any other
Parent Entity (or a disregarded entity for tax purposes with respect to Holdings
or such other direct or indirect parent), the payment of dividends or other
distributions to Holdings or such other Parent Entity in amounts required for
Holdings or such other parent company to pay income taxes imposed on such entity
to the extent such income taxes are attributable to the income of Intermediate
Holdings and its Subsidiaries; provided, however, that the amount of such
payments in respect of any tax year does not, in the aggregate, exceed the
amount that Intermediate Holdings and its Subsidiaries would have been required
to pay in respect of such income taxes in respect of such year if Intermediate
Holdings and its Subsidiaries paid such income taxes directly as a stand-alone
income tax group (reduced by any such taxes paid directly by Intermediate
Holdings or

 

145



--------------------------------------------------------------------------------

any Subsidiary) and (ii) the permitted payment pursuant to this clause
(xii) with respect to any taxes attributable to income of any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
with respect to such period by such Unrestricted Subsidiary to Intermediate
Holdings or any Restricted Subsidiary for the purposes of paying such income
taxes;

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans to Holdings or any Parent Entity, in the amount required for
such entity to, if applicable:

 

  (A) pay amounts equal to the amounts required for Holdings or any other Parent
Entity to pay fees and expenses (including franchise or similar taxes) required
to maintain its corporate existence, customary salary, bonus and other benefits
payable to, and indemnities provided on behalf of, officers, employees,
directors, managers, service providers and consultants of Holdings or any other
Parent Entity, if applicable, and general corporate operating and overhead
expenses of Holdings or any other Parent Entity, if applicable, in each case to
the extent such fees, expenses, salaries, bonuses, benefits and indemnities are
attributable to the ownership or operation of Intermediate Holdings and its
Subsidiaries;

 

  (B) pay, if applicable, amounts required for Holdings or any Parent Entity to
pay interest and/or principal on Indebtedness the proceeds of which have been
contributed to Intermediate Holdings (other than as Excluded Equity) and that
has been guaranteed by, and is otherwise considered Indebtedness of,
Intermediate Holdings or any Restricted Subsidiary Incurred in accordance with
Section 10.2.2; and

 

  (C) pay fees and expenses incurred by Holdings or any Parent Entity, other
than to Affiliates of Intermediate Holdings, related to any unsuccessful equity
or debt offering of such Parent Entity;

(xiv) the payment of cash dividends or other distributions on Intermediate
Holdings’ Capital Stock used to, or the making of loans to Holdings or any other
Parent Entity to, fund the payment of fees and expenses owed by Intermediate
Holdings or Holdings or any other Parent Entity, as the case may be, or
Restricted Subsidiaries of Intermediate Holdings to Affiliates, in each case to
the extent permitted by Section 10.2.15;

(xv) (i) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (ii) in connection with the withholding of
a portion of the Equity Interests granted or awarded to a current or former
director or employee to pay for the taxes payable by such director or employee
upon such grant or award;

(xvi) purchases of receivables in connection with a Permitted Receivables
Financing and the payment or distribution of Receivables Fees;

 

146



--------------------------------------------------------------------------------

(xvii) payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger, amalgamation or transfer of assets
that complies with the provisions of this Agreement applicable to mergers,
consolidations and transfers of all or substantially all the property and assets
of Intermediate Holdings;

(xviii) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary of Holdings by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or cash equivalents); and

(xix) the repurchase, redemption, or other acquisition for value of Equity
Interests of Intermediate Holdings or any of its Restricted Subsidiaries deemed
to occur in connection with the payment of cash in lieu of the issuance of
fractional shares of Equity Interests in connection with a share dividend,
distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Intermediate Holdings or a
Restricted Subsidiary, in each case, as permitted under this Agreement;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (x), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.

(c) Intermediate Holdings will not permit any Unrestricted Subsidiary to become
a Restricted Subsidiary except pursuant to the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by Intermediate Holdings
and its Restricted Subsidiaries (except to the extent repaid) in the Subsidiary
so designated will be deemed to be Restricted Payments or Permitted Investments
in an amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation will only be permitted if a Restricted Payment
or Permitted Investment in such amount would be permitted at such time and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

(d) For purposes of compliance with Section 10.2.3, if any Investment or
Restricted Payment would be permitted pursuant to one or more provisions of
Section 10.2.3 and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” Intermediate Holdings may divide and classify such
Investment or Restricted Payment in any manner that complies with this covenant
and may later divide and reclassify any such Investment or Restricted Payment so
long as the Investment or Restricted Payment (as so divided and/or reclassified)
would be permitted to be made in reliance on the applicable exception as of the
date of such reclassification.

(e) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the assets or securities
proposed to be transferred or issued by Intermediate Holdings or any of its
Restricted Subsidiaries, as the case may be, pursuant to the Restricted Payment.

Notwithstanding the foregoing provisions of this Section 10.2.3, (i) the
Restricted Payments described in preceding clauses (a)(i), (a)(ii), (b)(vi) and
(b)(x) shall only be permitted to the extent that, in addition to the other
requests set forth in this Section 10.2.3 applicable thereto, the Specified
Transaction Conditions shall have been satisfied in connection therewith.

 

147



--------------------------------------------------------------------------------

10.2.4 [Intentionally Omitted]

10.2.5 [Intentionally Omitted]

10.2.6 [Intentionally Omitted]

10.2.7 Fundamental Changes.

(a) Allow any Borrower to Consolidate, merge or amalgamate with or into or wind
up into (whether or not such Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions, to any Person unless:

(i) such Borrower is the surviving Person or the Person formed by or surviving
any such consolidation, merger or amalgamation with a Person from the same
country of domicile (if other than such Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other disposition will have been made
is a Person organized or existing under the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof or Canada, or any
province thereof, as applicable (such Borrower or such Person, as the case may
be, being herein called the “Successor Company”);

(ii) the Successor Company (if other than such Borrower) expressly assumes all
the obligations of such Borrower under each Loan Document to which such Borrower
is a party pursuant to joinder documentation reasonably satisfactory to Agent;

(iii) immediately after giving effect to such transaction, no Default exists;

(iv) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,
either;

(A) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Term Loan Fixed Charge Coverage Ratio
test set forth in Section 10.2.2(a); or

(B) the Term Loan Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would be equal to or greater than such ratio for
Intermediate Holdings and its Restricted Subsidiaries immediately prior to such
transaction;

(v) if the Successor Company is other than such Borrower, each Guarantor with
respect to such Borrower’s obligations, unless it is the other party to the
transactions described above, shall have confirmed that its Guarantee and grant
of security shall apply to such Person’s obligations under the Loan Documents;

(vi) to the extent any assets of the Person which is merged, amalgamated or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Security Documents, the Successor Company
will take such action as may be reasonably requested by Agent to the extent
necessary to cause such property and assets to be made subject to the Lien of
the Security Documents in the

 

148



--------------------------------------------------------------------------------

manner and to the extent required by Section 10.1.11 hereof or any of the
Security Documents and shall take all reasonably necessary action so that such
Lien is perfected to the extent required by the Security Documents; and

(vii) the Collateral owned by or transferred to the Successor Company shall:
(A) continue to constitute Collateral under this Agreement and the Security
Documents, (B) be subject to the Lien in favor of Agent for the benefit of the
applicable Secured Parties, and (C) not be subject to any Lien other than
Permitted Liens or Liens otherwise permitted hereunder.

The Successor Company (if other than such Borrower) will succeed to, and be
substituted for, such Borrower under the Loan Documents, and such Borrower will
automatically be released and discharged from its Obligations. Notwithstanding
the foregoing clauses (iii) and (iv), (a) any Restricted Subsidiary that is not
a Guarantor may consolidate, amalgamate or merge with or into or sell, assign,
transfer, lease, convey or otherwise dispose of all or part of its properties
and assets to any Borrower or any Restricted Subsidiary, (b) any Restricted
Subsidiary that is a Guarantor may consolidate, amalgamate or merge with or into
or sell, assign, transfer, lease, convey or otherwise dispose of all or part of
its properties and assets to any Borrower, any Guarantor or any Restricted
Subsidiary that becomes a Guarantor in connection with such consolidation,
amalgamation, merger, sale, assignment, transfer, lease, conveyance or disposal
and (c) any Borrower may merge, amalgamate or consolidate with an Affiliate
incorporated or organized in the same country of domicile and solely for the
purpose of reincorporating or reorganizing the Borrower in another state of the
United States, the District of Columbia, any territory of the United States or
Canada or any province thereof, as applicable, so long as the amount of
Indebtedness of such Borrower and its Restricted Subsidiaries is not increased
thereby and all Lien perfection steps have been satisfied, as required by the
Agent.

(b) Each Guarantor will not, and Intermediate Holdings will not permit any
Guarantor to, consolidate, amalgamate or merge with or into or wind up into
(whether or not such Guarantor is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions to, any Person unless:

(i) either (a) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation, amalgamation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person organized or existing under
the laws of the jurisdiction of organization of such Guarantor, as the case may
be, or (provided it is the same country of domicile) the laws of the United
States, any state thereof, the District of Columbia or any territory thereof, or
Canada or any province thereof, as applicable (such Guarantor or such Person, as
the case may be, being herein called the “Successor Guarantor”) and the
Successor Guarantor (if other than such Guarantor) expressly assumes all the
obligations of such Guarantor under the Loan Documents to which such Guarantor
is a party pursuant to joinder documentation reasonably satisfactory to the
Administrative Agent or (b) such sale or disposition or consolidation or merger
is not in violation of Section 10.2.3;

(A) immediately after giving effect to such transaction, no Default exists;

 

149



--------------------------------------------------------------------------------

(B) to the extent any assets of the Guarantor which is merged, amalgamated or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Security Documents, the Successor Company
will take such action as may be reasonably requested by the Administrative Agent
to the extent necessary to cause such property and assets to be made subject to
the Lien of the Security Documents in the manner and to the extent required by
Section 10.1.11 hereof or any of the Security Documents and shall take all
reasonably necessary action so that such Lien is perfected to the extent
required by the Security Documents; and

(C) the Collateral owned by or transferred to the Successor Company shall:
(i) continue to constitute Collateral under the Loan Documents, (ii) be subject
to the Lien in favor of Agent for the benefit of the applicable Secured Parties,
and (iii) not be subject to any Lien other than Permitted Liens.

(ii) The Successor Guarantor will succeed to, and be substituted for, such
Guarantor under the Loan Documents and such Guarantor’s Guarantee, and such
Guarantor will automatically be released and discharged from its obligations
under the Loan Documents. Notwithstanding the foregoing, (a) a Guarantor may
merge, amalgamate or consolidate with an Affiliate incorporated or organized in
the same country of domicile and solely for the purpose of reincorporating or
reorganizing such Guarantor in another state of the United States, the District
of Columbia any territory of the United States or Canada or any province
thereof, as applicable, so long as the amount of Indebtedness of the Guarantor
is not increased thereby and all Lien perfection steps have been satisfied, as
required by the Agent, (b) a Guarantor may merge, amalgamate or consolidate with
another Guarantor or Intermediate Holdings and (c) a Guarantor may convert into
a Person organized or existing under the laws of the jurisdiction of
organization of such Guarantor or a jurisdiction in the United States or Canada
or any province thereof, as applicable, and all Lien perfection steps have been
satisfied, as required by the Agent.

(iii) Notwithstanding the foregoing, Section 10.2.7 will not prohibit the
consolidation, merger or amalgamation of Intermediate Holdings with or into the
U.S. Borrower (with U.S. Borrower being the surviving Person) and U.S. Borrower
expressly assumes all the obligations of Intermediate Holdings under each Loan
Document to which Intermediate Holdings is a party.

10.2.8 [Intentionally Omitted]

10.2.9 Organization Documents. Amend, modify or otherwise change any of its
Organization Documents as in effect on the Second Restatement Date in any manner
materially adverse to the Lenders; except that Intermediate Holdings may amend
such Organization Documents as necessary to permit one or more issuances of
preferred Equity Interests, so long as such issuance is not otherwise prohibited
hereunder.

10.2.10 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than the Covenant Parties and Restricted
Subsidiaries.

 

150



--------------------------------------------------------------------------------

10.2.11 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its fiscal year.

10.2.12 Dividend and Other Payment Restrictions Affecting Subsidiaries. Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary that is not a Guarantor to:

(a) (i) pay dividends or make any other distributions to Intermediate Holdings
or any of its Restricted Subsidiaries (1) on its Capital Stock or (2) with
respect to any other interest or participation in, or measured by, its profits;
or (ii) pay any Indebtedness owed to Intermediate Holdings or any of its
Restricted Subsidiaries;

(b) make loans or advances to Intermediate Holdings or any of its Restricted
Subsidiaries; or

(c) sell, lease or transfer any of its properties or assets to Intermediate
Holdings or any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions in effect or entered into on the
Second Restatement Date, including pursuant to this Agreement, the Loan
Documents and the other documents relating to this Agreement and related Hedging
Obligations and the related documentation, the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof and related
Hedging Obligations and the related documentation;

(ii) [Intentionally Omitted];

(iii) applicable law or any applicable rule, regulation or order;

(iv) any agreement or other instrument of a Person, or relating to Indebtedness
or capital stock of a Person, which Person is acquired by or merged,
consolidated or amalgamated with or into Intermediate Holdings or any Restricted
Subsidiary, or any other transaction entered into in connection with such
acquisition, merger, consolidation or amalgamation, which was in existence at
the time of such acquisition or at the time it mergers, consolidates or
amalgamates with or into Intermediate Holdings or any of its Restricted
Subsidiaries (but, in each case, not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired;

(v) contracts for the sale or disposition of assets, including customary
encumbrances or restrictions with respect to a Subsidiary of (i) Intermediate
Holdings or (ii) any of its Restricted Subsidiaries imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Capital Stock or assets of such Subsidiary;

 

151



--------------------------------------------------------------------------------

(vi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(vii) customary provisions in (x) joint venture agreements entered into in the
ordinary course of business with respect to the Equity Interests subject to the
joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;

(viii) purchase money obligations for property acquired in the ordinary course
of business and Capitalized Lease Obligations to the extent imposing
restrictions of the nature discussed in clause (c) above on the property so
acquired;

(ix) customary provisions contained in leases, subleases, licenses, sublicenses,
contracts and other similar agreements, including with respect to intellectual
property and other agreements;

(x) any encumbrance or restriction contained in any documentation relating to a
Permitted Receivables Financing;

(xi) other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Second Restatement
Date pursuant to Section 10.2.2; provided that such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
Intermediate Holdings’ ability to make anticipated principal or interest payment
on the Loans (as determined by Intermediate Holdings in good faith);

(xii) any encumbrance or restriction contained in Secured Indebtedness otherwise
permitted to be Incurred pursuant to Sections 10.2.1 and 10.2.2 to the extent
limiting the right of the debtor to dispose of the assets securing such
Indebtedness;

(xiii) encumbrances or restrictions arising or agreed to in the ordinary course
of business, not relating to any Indebtedness, and that do not, individually or
in the aggregate, (x) detract from the value of the property or assets of
Intermediate Holdings or any Restricted Subsidiary in any manner material to
Intermediate Holdings or any Restricted Subsidiary or (y) materially affect
Intermediate Holdings’ ability to make anticipated principal or interest payment
on the Loans (as determined by Intermediate Holdings in good faith);

(xiv) encumbrances or restrictions existing under, by reason of or with respect
to Refinancing Indebtedness; provided that the encumbrances and restrictions
contained in the agreements governing that Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(xv) any encumbrance or restriction with respect to a Subsidiary which was
previously an Unrestricted Subsidiary pursuant to or by reason of an agreement
that such Subsidiary is a party to or entered into before the date on which such
Subsidiary became a Restricted Subsidiary; provided that such agreement was not
entered into in anticipation of an Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such

 

152



--------------------------------------------------------------------------------

encumbrance or restriction does not extend to any assets or property of
Intermediate Holdings or any other Restricted Subsidiary other than the assets
and property of such Subsidiary;

(xvi) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which
Intermediate Holdings or any of its Restricted Subsidiaries is a party entered
into in the ordinary course of business; provided that such agreement prohibits
the encumbrance of solely the property or assets of Intermediate Holdings or
such Restricted Subsidiary that are the subject to such agreement, the payment
rights arising thereunder or the proceeds thereof and does not extend to any
other asset or property of Intermediate Holdings or such Restricted Subsidiary
or the assets or property of another Restricted Subsidiary; and

(xvii) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or Refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xvi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or Refinancings are, in the good faith judgment of Intermediate
Holdings, not materially more restrictive with respect to such encumbrances and
other restrictions taken as a whole than prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

For purposes of determining compliance with this Section 10.2.12, (i) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to Intermediate Holdings or a Restricted Subsidiary of Intermediate
Holdings to other Indebtedness Incurred by Intermediate Holdings or any such
Restricted Subsidiary shall not be deemed a restriction on the ability to make
loans or advances.

10.2.13 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising under the Loan Documents, the Permitted Secured Debt Documents,
the Secured Incremental Equivalent Debt Documents or in the ordinary course of
business and, in any case, not for speculative purposes.

10.2.14 Conduct of Business. Engage in any business, other than its business as
conducted on the Second Restatement Date or reasonable extensions thereof and
other businesses reasonably incidental or related thereto (including relating to
manufacturing processes), and any activities incidental thereto.

10.2.15 Affiliate Transactions. (a) Directly or indirectly, make any payment to,
or sell, lease, transfer or otherwise dispose of any of its properties or assets
to, or purchase any property or assets from, or enter into or make or amend any
transaction or series of transactions, contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate of Intermediate
Holdings (each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $10,000,000, unless:

 

153



--------------------------------------------------------------------------------

(i) such Affiliate Transaction is on terms that are not materially less
favorable to Intermediate Holdings or the relevant Restricted Subsidiary than
those that could have been obtained in a comparable transaction by Intermediate
Holdings or such Restricted Subsidiary with an unrelated Person;

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25,000,000,
Intermediate Holdings delivers to Agent a resolution adopted in good faith by
the majority of the Board of Directors of Intermediate Holdings, approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (i) above.

(b) Notwithstanding the foregoing, Section 10.2.15 will not apply to the
following:

(i) (A) transactions between or among Intermediate Holdings and/or any of its
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction) and (B) any merger, amalgamation or consolidation of
Intermediate Holdings and Holdings or any other Parent Entity, provided that
such parent company shall have no material liabilities and no material assets
other than cash, Cash Equivalents and the Capital Stock of Intermediate Holdings
and such merger, amalgamation or consolidation is otherwise in compliance with
the terms of this Agreement;

(ii) (A) Restricted Payments permitted by Section 10.2.3 and (B) Permitted
Investments;

(iii) any employment and severance agreements entered into by Intermediate
Holdings or any of its Restricted Subsidiaries in the ordinary course of
business and the payment of reasonable and customary fees and compensation paid
to, and indemnity and similar arrangements provided on behalf of, officers,
directors, employees, managers, service providers or consultants of Intermediate
Holdings or any Restricted Subsidiary or Holdings or (to the extent relating to
the business of Intermediate Holdings and its Subsidiaries) any other Parent
Entity;

(iv) transactions in which Intermediate Holdings or any of its Restricted
Subsidiaries, as the case may be, delivers to Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to Intermediate Holdings
or such Restricted Subsidiary from a financial point of view or meets the
requirements of Section 10.2.15(a)(i);

(v) payments or loans (or cancellation of loans, advances or Guarantees) or
advances to employees or consultants or Guarantees in respect thereof for bona
fide business purposes in the ordinary course of business;

(vi) any agreement or arrangement as in effect or contemplated as of the Second
Restatement Date or as thereafter amended, supplemented or replaced (so long as
such amended, supplemented or replaced agreement is not more disadvantageous to
the Lenders in any material respect than the original agreement or arrangement
as in effect on the Second Restatement Date) or any transaction or payments
contemplated thereby;

(vii) [Intentionally Omitted];

 

154



--------------------------------------------------------------------------------

(viii) the existence of, or the performance by Intermediate Holdings or any of
its Restricted Subsidiaries of its obligations under the terms of, any
stockholders or similar agreement (including any registration rights agreement
or purchase agreement related thereto) to which it is a party as of the Second
Restatement Date and any amendment thereto or similar transactions, arrangements
or agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by Intermediate Holdings or any of its
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, arrangement or agreement or under any similar
transaction, arrangement or agreement entered into after the Second Restatement
Date shall only be permitted by this clause (viii) to the extent that the terms
of any such existing transaction, arrangement or agreement together with all
amendments thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, arrangement or agreement as in effect on the Second Restatement
Date;

(ix) (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Intermediate Holdings and its Restricted Subsidiaries in the reasonable
determination of the Board of Directors or the senior management of Intermediate
Holdings, and are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party or (B) transactions with
Unrestricted Subsidiaries in the ordinary course of business;

(x) any transaction effected as part of a Permitted Receivables Financing;

(xi) the sale or issuance or transfer of Equity Interests (other than
Disqualified Stock) of Intermediate Holdings and the granting and performing of
reasonable and customary registration rights;

(xii) payments by Intermediate Holdings or any of its Restricted Subsidiaries to
any of the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which payments are approved by a majority of the Board of Directors of
Intermediate Holdings in good faith;

(xiii) any contribution to the capital of Intermediate Holdings (other than
Disqualified Stock);

(xiv) any transaction with a Person (other than an Unrestricted Subsidiary or a
joint venture) which would constitute an Affiliate Transaction solely because
Intermediate Holdings or a Restricted Subsidiary owns an Equity Interest in or
otherwise controls such Person;

(xv) transactions between Intermediate Holdings or any of its Restricted
Subsidiaries and any Person that would constitute an Affiliate Transaction
solely because a director of which is also a director of Intermediate Holdings
or Holdings or any other Parent Entity; provided, however, that such director
abstains from voting as a director of Intermediate Holdings or such other Parent
Entity, as the case may be, on any matter involving such other Person;

 

155



--------------------------------------------------------------------------------

(xvi) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 10.2.3(b)(xii);

(xvii) transactions to effect the Transactions and the payment of all
transaction, underwriting, commitment and other fees and expenses related to the
Transactions;

(xviii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xix) the issuances of securities or other payments, loans, advances or
guarantees (or cancellation of loans, advances or guarantees) to employees,
directors, managers, service providers or consultants of Intermediate Holdings,
any of its Restricted Subsidiaries or any Parent Entity and employment
agreements, stock option and stock ownership plans or similar employee benefit
plans which, in each case, are approved by Intermediate Holdings in good faith;

(xx) any employment, consulting, service or termination agreement, or customary
indemnification arrangements, entered into by Intermediate Holdings or any of
its Restricted Subsidiaries with current, former or future officers and
employees of Intermediate Holdings, Holdings or any of their respective
Restricted Subsidiaries and the payment of compensation to officers and
employees of Intermediate Holdings, Holdings or any of their respective
Restricted Subsidiaries (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans), in each case in the ordinary
course of business;

(xxi) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of Intermediate Holdings or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally; and

(xxii) the existence of, or the performance by Intermediate Holdings or any of
its Restricted Subsidiaries of their obligations under the terms of, any
customary registration rights agreement to which they are a party or become a
party in the future.

(xxiii) investments by any of the Investors in securities of Intermediate
Holdings or any of its Restricted Subsidiaries (and any payment of out-of-pocket
expenses incurred by such Investors in connection therewith) so long as the
investment is being offered generally to other investors on the same or more
favorable terms;

(xxiv) transactions with joint ventures entered into in the ordinary course of
business (including any cash management activities related thereto);

(xxv) any lease entered into between Intermediate Holdings or any of its
Restricted Subsidiaries, as lessee and any Affiliate of Intermediate Holdings,
as lessor, in the ordinary course of business; and

(xxvi) intellectual property licenses in the ordinary course of business.

10.2.16 Plans. Establish or become party to any Pension Plan, Canadian Pension
Plan, Multiemployer Plan, Canadian Multi-Employer Plan or any Plan providing for
medical or

 

156



--------------------------------------------------------------------------------

life insurance benefits with respect to terminated or retired employees, other
than any in existence on the Second Restatement Date to which any Covenant Party
or its Affiliate or ERISA Affiliate is a party, or amend any Pension Plan,
Canadian Pension Plan, Multi-Employer Plan, Canadian Multi-Employer Plan, or any
rights or entitlements, or the actuarial assumptions used thereunder, in a
manner that would or would reasonably be expected to cause a material increase
in any Covenant Party’s or its Affiliate’s or ERISA Affiliate’s liabilities
thereunder (contingent or otherwise), except and to the extent (i) required by
applicable Laws or a collective bargaining agreement, (ii) as the direct result
of the consummation of any acquisition or (iii) if consented to in writing by
Required Lenders or any such event could not reasonably be expected to
materially and adversely affect the Lenders. No Covenant Party, as a Canadian
Pension Plan sponsor or otherwise, shall, nor shall it permit, the wind up
and/or termination of any Canadian Pension Plan unless it gives Agent 30 days
prior written notice of such wind up or termination.

10.2.17 Certain Amendments. Amend, supplement or otherwise modify any document,
instrument or agreement relating to the (a) Fixed Asset Facility if such
modification is prohibited by the Intercreditor Agreement or (b) and Secured
Equivalent Investment Equivalent Debt Document if such modification is
prohibited by the applicable intercreditor agreement.

10.2.18 [Intentionally Omitted].

10.3 Financial Covenant. As long as any Commitments or Obligations (other than
indemnity obligations that are not currently due and payable) are outstanding:

10.3.1 Fixed Charge Coverage Ratio. Intermediate Holdings and its Restricted
Subsidiaries shall maintain a Fixed Charge Coverage Ratio (as calculated on a
consolidated basis) of at least 1.0 to 1.0 for each Fixed Charge Coverage Ratio
Test Period ending during any Financial Covenant Trigger Period and on the date
of the occurrence of the trigger for the applicable Financial Covenant Trigger
Period.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) A Loan Party fails to (i) pay when and as required to be paid herein, any
amount of principal of any Loan or any reimbursement obligation under any drawn
Letter of Credit or deposit any funds as Cash Collateral in respect of LC
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any reimbursement obligation under any drawn
Letter of Credit, or (iii) pay within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document;

(b) Any representation, warranty or other written statement of a Loan Party made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) (x) A Loan Party breaches or fails to perform any covenant contained in
Sections 8.1, 10.1.3(d), 10.2 or 10.3, or (y) a Loan Party breaches or fails to
perform any covenant contained in Sections 8.2.4, 8.6.2(a)(1) or (b) or
10.1.1(a), and such breach or failure as

 

157



--------------------------------------------------------------------------------

referenced in this clause (y) is not cured within five (5) days after a
Responsible Officer of such Loan Party has knowledge thereof or receives notice
thereof from Agent, whichever is sooner;

(d) A Loan Party breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within thirty
(30) days after a Responsible Officer of such Loan Party has knowledge thereof
or receives notice thereof from Agent, whichever is sooner;

(e) A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guarantee; a Loan Party contests the validity or enforceability of any Loan
Document or any Obligations; or the perfection or priority of any Lien on any
material portion of the Collateral granted or purported to be granted to Agent
or any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders (or Required Lenders, if
applicable), or on any Collateral for which perfection is not required hereunder
or under any Loan Document, or any action solely in the control of Agent);

(f) Any breach or default of a Loan Party occurs under any document, instrument
or agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Indebtedness (other than the Obligations) in excess of
the Dollar Equivalent of $35,000,000, if the effect of such breach or default is
to permit the holder or holders of such Indebtedness to cause the maturity of
such Indebtedness to be accelerated or demanded, or required to be repurchased
or redeemed due to such breach;

(g) Any judgment or order for the payment of money is entered against a Loan
Party in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Loan Parties, the Dollar Equivalent
of $35,000,000 (in each case, net of any insurance coverage therefor which has
not been denied in writing), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal (and, where applicable, the
posting of any necessary bond) or otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds the Dollar Equivalent of
$35,000,000;

(i) Any Loan Party generally fails to pay or admits in writing its inability or
refusal to pay, in each case, its debts as they become due; an Insolvency
Proceeding is commenced by a Loan Party; a Loan Party agrees to, commences or is
subject to any liquidation, dissolution or winding up of its affairs (except as
permitted pursuant to Section 10.2.8); the Canadian Facility Loan Parties
(excluding the U.S. Facility Loan Parties), taken as a whole, or the
U.S./European Facility Loan Parties, in each case taken as a whole, are not
Solvent; a Loan Party makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial property of or to operate any material portion of the business
of a Loan Party; or an Insolvency Proceeding is commenced against a Loan Party
and either (1) such Loan Party consents to institution of the proceeding,
(2) the petition commencing the proceeding is not timely contested by such Loan
Party, (3) the petition is not dismissed within sixty (60) days after filing, or
(4) an order for relief is entered in the proceeding;

(j) (i) (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Loan Party or

 

158



--------------------------------------------------------------------------------

ERISA Affiliate to a Pension Plan, Multiemployer Plan, the PBGC or IRS, or which
would constitute or could reasonably be expected to constitute grounds for
appointment of a trustee for or termination by the PBGC of any Pension Plan or
Multiemployer Plan; (B) a Loan Party or ERISA Affiliate fails to pay when due
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; (C) the “funding target
attainment percentage” (within the meaning of Code Section 430) (“FTAP”) for any
plan year of a Pension Plan falls below the FTAP of such Pension Plan as of the
Second Restatement Date; or (D) the amount of unfunded post-retirement benefit
liabilities, determined in accordance with ASC 715-60, that have resulted or
could reasonably be expected to result in liability of a Loan Party or its
Affiliate or ERISA Affiliate increases relative to the amount of such
liabilities as of the Second Restatement Date; (ii) a Termination Event;
(iii) any Canadian Domiciled Loan Party is in default with respect to any
required contributions to a Canadian Pension Plan; or (iv) any Lien arises (save
for contribution amounts not yet due) in connection with any Canadian Pension
Plan, provided the events set forth in clauses (i), (ii), (iii) and
(iv) (whether or not in existence as of the Second Restatement Date),
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(k) A Change of Control occurs;

(l) Any subordination provision in any Junior Indebtedness in a principal amount
of $35,000,000, or any subordination provision in any Guarantee by any Loan
Party of any Junior Indebtedness, shall cease to be in full force and effect, or
any Loan Party shall contest in any manner the validity, binding nature or
enforceability of any such provision or a proceeding shall be commenced by any
subordinating party or any Governmental Authority having jurisdiction over any
of them, seeking to establish the invalidity or unenforceability thereof; or

(m) At any time that any Permitted Secured Debt or Secured Incremental
Equivalent Debt is outstanding, the Intercreditor Agreement or applicable
intercreditor agreement shall cease to be in full force or effect (except in
accordance with its terms) or any of the Loan Parties or the Permitted Secured
Debt Collateral Agent shall challenge, deny or disaffirm their respective
obligations thereunder.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(i)
occurs and is continuing with respect to any Loan Party, then to the extent
permitted by applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time: declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by the Loan Parties to the fullest extent
permitted by law; terminate, reduce or condition any Commitment, or make any
adjustment to the Borrowing Base; require the Loan Parties to Cash Collateralize
LC Obligations and Secured Bank Product Obligations, and, if the Loan Parties
fail promptly to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied); and exercise any other rights or remedies afforded
under any agreement, by law, at equity or otherwise, including the rights and
remedies of a secured party under the UCC and the PPSA. Such rights and remedies
include the

 

159



--------------------------------------------------------------------------------

rights to (i) take possession of any Collateral; (ii) require the Loan Parties
to assemble Collateral, at the Loan Parties’ expense, and make it available to
Agent at a place designated by Agent; (iii) enter any premises where Collateral
is located and store Collateral on such premises until sold (and if the premises
are owned or leased by a Loan Party, the Loan Parties agree not to charge for
such storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Each Loan Party agrees that ten (10) days’ notice of any proposed sale or other
disposition of Collateral by Agent shall be reasonable. Agent shall have the
right to conduct such sales on any Loan Party’s premises, without charge, and
such sales may be adjourned from time to time in accordance with applicable Law.
Agent shall have the right to sell, lease or otherwise dispose of any Collateral
for cash, credit or any combination thereof, and Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may set off the amount of such price
against the Obligations.

11.3 License. Effective upon the occurrence and during the continuance of an
Event of Default, Agent is hereby granted an irrevocable, worldwide,
non-exclusive right and license, including the right to sub-license (without
payment of Royalty or other compensation to any Person) under any and all
Intellectual Property owned or sublicensable by the Loan Parties, including
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
property, to use and exercise all other rights under such Intellectual Property
in connection with advertising for sale, marketing, selling, collecting, making,
having made, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Loan Party’s rights and interests
under such Intellectual Property, and Agent’s use thereof under this Section,
shall inure solely to such Loan Party’s benefit. With respect to any trademarks
or similar property included in the license granted hereunder, Agent shall
ensure that the quality of the goods and services with which it uses such
trademark or similar property shall be consistent with the quality of the goods
and services as manufactured, marketed and sold by the Loan Parties.

11.4 Setoff. At any time after the occurrence and during the continuance of an
Event of Default, Agent, Issuing Banks, Lenders, and any of their Affiliates are
authorized, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of a Loan Party against any
Obligations then due, irrespective of whether or not Agent, such Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Agent, each Issuing
Bank, each Lender and each such Affiliate under this Section 11.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guarantees, indemnities
and other undertakings of the Loan Parties under the Loan Documents are
cumulative and not in

 

160



--------------------------------------------------------------------------------

derogation of each other. The rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by the
Loan Parties with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by a Loan Party under any Loan Documents in
a manner other than that specified therein. It is expressly acknowledged by the
Loan Parties that any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.

11.6 Judgment Currency. If, for the purpose of obtaining judgment in any court
or obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Agreement in Dollars or in any other currency (hereinafter
in this Section 11.6 called the “first currency”) into any other currency
(hereinafter in this Section 11.6 called the “second currency”), then the
conversion shall be made at Agent’s spot rate of exchange for buying the first
currency with the second currency prevailing at Agent’s close of business on the
Business Day next preceding the day on which the judgment is given or (as the
case may be) the order is made. Any payment made by a Loan Party to any Secured
Party pursuant to this Agreement in the second currency shall constitute a
discharge of the obligations of any applicable Loan Parties to pay to such
Secured Party any amount originally due to the Secured Party in the first
currency under this Agreement only to the extent of the amount of the first
currency which such Secured Party is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with such
Secured Party’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to such Secured Party in the first currency under this
Agreement, the Loan Parties agree that they will indemnify each Secured Party
against and save such Secured Party harmless from any shortfall so arising. This
indemnity shall constitute an obligation of each such Loan Party separate and
independent from the other obligations contained in this Agreement, shall give
rise to a separate and independent cause of action and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum or
sums in respect of amounts due to any Secured Party under any Loan Documents or
under any such judgment or order. Any such shortfall shall be deemed to
constitute a loss suffered by such Secured Party and the Loan Parties shall not
be entitled to require any proof or evidence of any actual loss. If the amount
of the first currency exceeds the amount originally due to a Secured Party in
the first currency under this Agreement, such Secured Party shall promptly remit
such excess to the Loan Parties. The covenants contained in this Section 11.6
shall survive the Full Payment of the Obligations under this Agreement.

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority.

 

161



--------------------------------------------------------------------------------

(a) Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents. Agent may, and each Secured Party authorizes Agent to, enter
into all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Secured Parties with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, applicable Law or otherwise. The
duties of Agent are ministerial and administrative in nature only, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Agent alone shall be authorized to determine (in accordance with the
terms hereof and the other Loan Documents) whether any Account or Inventory
constitutes an Eligible Account or Eligible Inventory, whether to impose or
release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

(b) For the purposes of creating a solidarité active in accordance with Article
1541 of the Civil Code of Québec between each Secured Party, taken individually,
on the one hand, and Agent, on the other hand, each Loan Party and each such
Secured Party acknowledge and agree with Agent that such Secured Party and Agent
are hereby conferred the legal status of solidary creditors of each such Loan
Party in respect of all Obligations owed by each such Loan Party to Agent and
such Secured Party hereunder and under the other Loan Documents (collectively,
the “Solidary Claim”) and that, accordingly, but subject (for the avoidance of
doubt) to Article 1542 of the Civil Code of Québec, each such Loan Party is
irrevocably bound towards Agent and each Secured Party in respect of the entire
Solidary Claim of Agent and such Secured Party. As a result of the foregoing,
the parties hereto acknowledge that Agent and each Secured Party shall at all
times have a valid and effective right of action for the entire Solidary Claim
of Agent and such Secured Party and the right to give full acquittance for it.
Accordingly, and without limiting the generality of the foregoing, Agent, as
solidary creditor with each Secured Party, shall at all times have a valid and
effective right of action in respect of the Solidary Claim and the right to give
a full acquittance for same. By its execution of the Loan Documents to which it
is a party, each such Loan Party not a party hereto shall also be deemed to have
accepted the stipulations hereinabove provided. The parties further agree and
acknowledge that such Liens (hypothecs) under the Security Documents and the
other Loan Documents shall be granted to Agent, for its own benefit and for the
benefit of the Secured Parties, as solidary creditor as hereinabove set forth.

12.1.2 Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders or Required Facility Lenders in accordance with this Agreement.

 

162



--------------------------------------------------------------------------------

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by applicable Law. Agent may request
instructions from Required Lenders, Required Facility Lenders or other Secured
Parties with respect to any act (including the failure to act) in connection
with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent. Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders or
Required Facility Lenders shall be binding upon all Secured Parties, and no
Secured Party shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting pursuant to instructions of all
Lenders, Required Lenders or Required Facility Lenders, as applicable.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

12.2 Agreements Regarding Collateral, Borrower Materials and Intercreditor
Matters.

12.2.1 Lien Releases; Care of Collateral; Intercreditor Matters.

(a) Canadian Lenders and the applicable Secured Parties (i) authorize Agent to,
and Agent shall, release any Lien or guarantee with respect to any Canadian
Facility Collateral (a) upon Full Payment of the Canadian Facility Obligations;
(b) that is the subject of a disposition, merger, amalgamation or other
combination or transaction, or a Lien which Loan Party Agent certifies in
writing to Agent is not prohibited hereunder (and Agent may rely conclusively on
any such certificate without further inquiry); or (c) with the written consent
of all Canadian Lenders (or such lesser number as may be required by
Section 14.1) and (ii) authorize Agent to, and upon Agent’s reasonable
determination of the appropriateness to do so, Agent shall, subordinate their
Liens to any purchase money lien permitted hereunder.

(b) U.S. Lenders and the applicable Secured Parties (i) authorize Agent to, and
Agent shall, release any Lien or guarantee with respect to any U.S./European
Facility Collateral (a) upon Full Payment of the U.S./European Facility
Obligations; (b) that is the subject of a disposition or other transaction which
Loan Party Agent certifies in writing to Agent is not prohibited hereunder (and
Agent may rely conclusively on any such certificate without further inquiry);
(c) with the written consent of all U.S. Lenders or such lesser number as may be
required by Section 14.1) and (ii) authorize Agent to, and upon Agent’s
reasonable determination of the appropriateness to do so, Agent shall,
subordinate their Liens to any purchase money lien permitted hereunder.

 

163



--------------------------------------------------------------------------------

(c) Agent shall have no obligation to assure that any Collateral exists or is
owned by a Loan Party, or is cared for, protected, insured or encumbered, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.

(d) (i) U.S. Lenders and the applicable Secured Parties authorize Agent to enter
into the Intercreditor Agreement, (ii) U.S. Lenders and the applicable Secured
Parties authorize Agent to enter into other intercreditor agreements (in a form
not materially less favorable, taken as a whole, to the U.S. Lenders than the
terms of the Intercreditor Agreement, in the case of Indebtedness with Junior
Lien Priority, or in a form customary for intercreditor agreements or collateral
trust agreements in light of then prevailing market conditions, in the case of
Other Pari Passu Lien Obligations), subordination agreements and amendments to
the Security Documents to reflect arrangements with respect to any obligations
(other than the U.S./European Facility Obligations) permitted to be incurred
hereunder and secured by Liens permitted to be incurred hereunder on all or a
portion of the Collateral securing the U.S./European Facility Obligations, on
terms acceptable to Agent, (iii) Canadian Lenders and the applicable Secured
Parties authorize Agent to enter into other intercreditor agreements (in a form
not materially less favorable, taken as a whole, to the Canadian Lenders than
the terms of the Intercreditor Agreement, in the case of Indebtedness with
Junior Lien Priority, or in a form customary for intercreditor agreements or
collateral trust agreements in light of then prevailing market conditions, in
the case of Other Pari Passu Lien Obligations), subordination agreements and
amendments to the Security Documents to reflect arrangements with respect to any
obligations (other than the Canadian Facility Obligations) permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral securing the Canadian Facility Obligations,
on terms acceptable to Agent.

12.2.2 Possession of Collateral.

(a) Agent, Canadian Lenders and the applicable Secured Parties appoint each
Canadian Lender as agent (for the benefit of Canadian Facility Secured Parties)
for the purpose of perfecting Liens in any Canadian Facility Collateral held or
controlled by such Canadian Lender, to the extent such Liens are perfected by
possession or control.

(b) Agent, the U.S. Lenders and the applicable Secured Parties appoint each U.S.
Lender as agent (for the benefit of U.S./European Facility Secured Parties) for
the purpose of perfecting Liens in any U.S./European Facility Collateral held or
controlled by such U.S. Lender, to the extent such Liens are perfected by
possession or control.

(c) If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with it in accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
field audit, examination or appraisal report prepared for Agent with respect to
any Loan Party or Collateral (“Report”). Reports and other Borrower Materials
may be made available to Lenders by providing access to them on the Platform,
but Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only specific information
regarding the

 

164



--------------------------------------------------------------------------------

Obligations or Collateral and will rely significantly upon Borrowers’ books,
records and representations; (b) that Agent makes no representation or warranty
as to the accuracy or completeness of any Borrower Materials and shall not be
liable for any information contained in or omitted from any Borrower Materials,
including any Report; and (c) to keep all Borrower Materials confidential and
strictly for such Lender’s internal use, not to distribute any Report or other
Borrower Materials (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants), and to use all Borrower
Materials solely for administration of the Obligations. Each Lender shall
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Agent furnishing same to such Lender, via the Platform or
otherwise.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent thereof in writing. Each Secured Party agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations), or exercise any right
that it might otherwise have under applicable Law to credit bid at foreclosure
sales, UCC or PPSA sales or other dispositions of Collateral, or to assert any
rights relating to any Collateral.

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off, lien enforcement or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.5.1, as applicable, such Lender shall forthwith purchase from
Agent, the applicable Issuing Bank and the other Applicable Lenders such
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any DACA Deposit Account or Dominion Account without the prior
consent of Agent. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against any Dominion Account without
Agent’s prior consent.

12.6 Indemnification. EXCEPT FOR LOSSES DETERMINED IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM AN AGENT
INDEMNITEE’S OR ISSUING BANK INDEMNITEE’S ACTUAL GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A FINAL,

 

165



--------------------------------------------------------------------------------

NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION, EACH LENDER SHALL
INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO
THE EXTENT NOT REIMBURSED BY THE LOAN PARTIES, ON A PRO RATA BASIS, AGAINST ALL
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED
THAT ANY CLAIM AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING
AS OR FOR AGENT (IN THE CAPACITY OF AGENT). In Agent’s discretion, it may
reserve for any Claims made against an Agent Indemnitee or Issuing Bank
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Secured Parties. If Agent is sued by any Creditor Representative,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from Agent’s actual gross negligence
or willful misconduct. Agent does not assume any responsibility for any failure
or delay in performance or any breach by any Loan Party, Lender or other Secured
Party of any obligations under the Loan Documents. Agent does not make any
express or implied warranty, representation or guarantee to Secured Parties with
respect to any Obligations, Collateral, Loan Documents or Loan Party. No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party or Account Debtor. No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Loan Party of any terms
of the Loan Documents, or the satisfaction of any conditions precedent contained
in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least thirty (30) days written notice thereof to Lenders and Loan Party Agent
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a U.S. Lender or an Affiliate of a U.S.
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and (provided no Default or Event of Default exists) Borrowers. If no successor
agent is appointed prior to the effective date of Agent’s resignation, then
Agent may appoint a successor agent that is a financial institution acceptable
to it, which shall be a Lender unless no Lender accepts the role. Upon
acceptance by a successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act, and the retiring Agent shall
be

 

166



--------------------------------------------------------------------------------

discharged from its duties and obligations hereunder but shall continue to have
the benefits of the indemnification set forth in Sections 12.6 and 14.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Loan Party.

12.8.2 Co-Collateral Agent. If necessary or appropriate under applicable Law,
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument, document or agreement
that Agent may request to effect such appointment. If the agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Loan Party or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Loan Party (or any of its Affiliates) which may
come into possession of Agent or its Affiliates.

12.10 Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders or the Supermajority Required Facility Lenders was
required, and Required Lenders, or Required Facility Lenders, as applicable,
have consented, or (c) gives notice under Section 3.5 or requests compensation
under Section 3.7, or if either Borrower is required to pay additional amounts
or indemnity payments with respect to a Lender under Section 5.8, then, in
addition to any other rights and remedies that any Person may have, Agent or
Loan Party Agent may, by notice to such Lender within one hundred twenty
(120) days after such event (or within one hundred twenty (120) days after
receipt of a notice from such Lender claiming indemnity payments under
Section 5.8), require such Lender to assign all of its rights and obligations
under the Loan Documents to Eligible Assignee(s) specified by Agent or Loan
Party Agent, pursuant to appropriate Assignment and Acceptance(s) and within
twenty (20) days after Agent’s or Loan Party Agent’s notice, as applicable;
provided that, in the case of an assignment resulting from a claim for
compensation or indemnity payments under Section 3.7 or Section 5.8, such

 

167



--------------------------------------------------------------------------------

assignment will result in a reduction of claims for compensation or indemnity
payments thereafter. Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment and Acceptance if Lender fails to execute same. Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment but excluding any prepayment
charge.

12.11 Remittance of Payments and Collections.

12.11.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.

12.11.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Floating Rate Loans. In no event shall Borrowers be entitled to receive
credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from a Loan Party
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to a Loan Party or other Person pursuant to applicable Law
or otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party. If any
amounts received and applied by Agent to any Obligations are later required to
be returned by Agent pursuant to applicable Law, each Lender shall pay to Agent,
on demand, such Lender’s Pro Rata share of the amounts required to be returned.

12.12 Individual Capacity. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders”, “Required Facility Lenders” or any similar term
shall include Bank of America in its capacity as a Lender. Agent, Lenders and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Loan Parties and their Affiliates, as if they were not Agent or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Loan Parties, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

 

168



--------------------------------------------------------------------------------

12.13 Titles. Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an “Agent,”
“Arranger” or “Bookrunner” of any type shall have no right, power or duty under
any Loan Documents other than those applicable to all Lenders, and shall in no
event have any fiduciary duty to any Secured Party.

12.14 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by Section 5.5 and this
Section 12. Each Secured Bank Product Provider shall indemnify and hold harmless
Agent Indemnitees, to the extent not reimbursed by Loan Parties, against all
Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.

12.15 No Third Party Beneficiaries. This Section 12 (other than Section 12.2.1,
12.8 and 12.10) is an agreement solely among Lenders (and to the extent
expressly contemplated hereby, Lenders and their Affiliates in their capacities
as Secured Bank Product Providers) and Agent, and shall survive Full Payment of
the Obligations. This Section 12 (other than Section 12.2.1, 12.8 and 12.10)
does not confer any rights or benefits upon the Loan Parties or any other
Person. As between the Loan Parties and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Loan Parties, Agent, Lenders, and their respective successors
and assigns, except that (a) no Loan Party (other than pursuant to a transaction
permitted under Section 10.2.7(a)) shall have the right to assign its rights or
delegate its obligations under any Loan Documents; and (b) any assignment by a
Lender must be made in compliance with Section 13.3. Agent may treat the Person
which made any Loan as the owner thereof for all purposes until such Person
makes an assignment in accordance with Section 13.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Facility Commitments for
all purposes, all amounts payable by the Loan Parties within the applicable Loan
Party Group shall be determined as if such Lender had not sold such
participating interests, and the Loan Parties within the applicable Loan Party
Group and Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and Agent
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant shall be entitled to the benefits of Section 5.8 in
the same manner as if the Participant acquired its interest

 

169



--------------------------------------------------------------------------------

by assignment, provided the Participant complies with the requirements of
Section 5.9 as if it were a Lender. Each Lender selling a participation to a
Participant shall keep a register, as agent for the Borrowers, meeting the
requirements of Treasury Regulation Section 5f.103-1(c), of each such
participation, specifying such Participant’s entitlement to payments of
principal, interest and other amounts with respect to such participation. For
the avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a participant register.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to the applicable Loan or Facility Commitment in which such Participant has an
interest, postpones the Canadian Revolver Commitment Termination Date or
U.S./European Facility Revolver Commitment Termination Date, as applicable, or
any date fixed for any regularly scheduled payment of principal, interest or
fees on such Loan or Commitment in which such Participant has an interest, or
releases the applicable Borrower, or all or substantially all of the benefits of
the applicable Guarantee, or all or substantially all of the applicable
Collateral.

13.2.3 Benefit of Set-Off. The Loan Parties agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and Loan Party Agent, each in its discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $5,000,000 (unless otherwise agreed by Agent and Loan Party Agent, each in
its discretion); (c) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance; and (d) the transferee Lender shall have executed a joinder to the
Reallocation Agreement in form and substance acceptable to Agent. Nothing herein
shall limit the right of a Lender to pledge or assign any rights under the Loan
Documents to (i) any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the FRB and any Operating
Circular issued by such Federal Reserve Bank, or (ii) counterparties to swap
agreements relating to any Loans; provided, however, (i) such Lender shall
remain the holder of its Loans and owner of its interest in any Letter of Credit
for all purposes hereunder, (ii) the Borrowers, Agent, the other Lenders and
Issuing Banks shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iii) any payment by the Loan Parties to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy the Loan
Parties’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its

 

170



--------------------------------------------------------------------------------

obligations hereunder. Notwithstanding the foregoing, nothing herein shall limit
the right of a Lender to pledge or assign any rights under the Loan Documents to
another Lender following an acceleration of Loans and termination of Commitments
pursuant to Section 11.2 in connection with implementation of the Reallocation
Agreement following a Designation Date. Notwithstanding the foregoing,
assignment of Loans or LC Obligations with respect to the European Borrower
pursuant to this Section 13.3.1 shall only be permitted if the Person to whom
Loans or LC Obligations are assigned is a Non-Public Lender.

13.3.2 Register. Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

13.3.3 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit E and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and the Loan Parties
shall upon request by the transferring or transferee Lender make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.9 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.

13.3.4 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Loan Party party to such Loan Document;
provided, however, that:

 

171



--------------------------------------------------------------------------------

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of each affected Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.2
or Section 2.3 or any other provision in a Loan Document that relates to any
rights, duties or discretion of such affected Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Facility Commitment of such Lender; (ii) reduce the amount of, or waive or
delay payment of, any principal, interest or fees payable to such Lender (except
as provided in Section 4.2); (iii) increase the aggregate amount of all
Commitments (except as set forth in Section 2.1.4) or (iv) extend the
U.S./European Revolver Commitment Termination Date, the Canadian Revolver
Commitment Termination Date or Facility Termination Date;

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.5,
7.1 (except to add Collateral) or 14.1.1; (iii) amend the definitions of Pro
Rata, Required Lenders, Required Facility Lenders or Supermajority Required
Facility Lenders; (iv) amend this Section 14.1.1; or (v) increase the Maximum
Facility Amount (except as set forth in Section 2.1.4);

(e) without the prior written consent of the Supermajority Required Facility
Lenders having Commitments to a Borrower (except a Defaulting Lender as and to
the extent provided in Section 4.2), no amendment or waiver shall be effective
that would (x) with respect to Lenders having Facility Commitments to the
Canadian Borrower, amend the definition of Canadian Borrowing Base (or, for
purposes of such definition, any defined term used in such definition) or
(y) with respect to Lenders having Facility Commitments to the U.S. Borrower and
European Borrower, amend the definition of U.S. Borrowing Base or the Maximum
European Subline Amount (or, for purposes of each such definition, any defined
term used in such definition);

(f) without the prior written consent of all Lenders having Commitments to a
Borrower (except a Defaulting Lender as and to the extent provided in
Section 4.2), no amendment or waiver shall be effective that would (x) with
respect to Lenders having Facility Commitments to the Canadian Borrower,
(i) increase the advance rates applicable to the Canadian Borrower, (ii) release
all or substantially all of the Canadian Facility Collateral, except as
currently contemplated by Section 12.2.1, or (iii) release any Canadian Facility
Loan Party from liability for any Canadian Facility Obligations, except as
currently contemplated by Section 12.2.1; or (y) with respect to Lenders having
Facility Commitments to the U.S. Borrower and the European Borrower,
(i) increase the advance rates applicable to the U.S. Borrower or the European
Borrower, (ii) release all or substantially all of the U.S./European Facility
Collateral, except as currently contemplated by Section 12.2.1, or (iii) release
any U.S./European Facility Loan Party from liability for any U.S./European
Facility Obligations, except as currently contemplated by Section 12.2.1; and

(g) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.5.1.

 

172



--------------------------------------------------------------------------------

Notwithstanding any other provision contained herein, it is understood and
agreed that (x) Agent and the Loan Party Agent may amend or modify this
Agreement and any other Loan Document to cure any ambiguity, omission, defect or
inconsistency therein and (y) this Agreement and the other Loan Documents may be
amended and converted into an accounts receivables facility with the prior
written agreement of Agent (with the consent of Required Lenders) and each Loan
Party party hereto.

14.1.2 Limitations. The agreement of the Loan Parties shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, Agent and/or Issuing Banks as among
themselves. Only the consent of the parties to any Collateral Access Agreement,
Deposit Account Control Agreement or any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. The
making of any Loans during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by Agent or Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.

14.1.3 Payment for Consents. No Loan Party will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY LOAN PARTY OR OTHER PERSON OR
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE; provided that, in no event shall
any Loan Party have any obligation hereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from its actual gross
negligence or willful misconduct. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Loan Parties, their equity holders or creditors, a third party
or an Indemnitee and whether or not an Indemnitee is otherwise a party thereto
and, except for losses determined in a final, non-appealable judgment by a court
of competent jurisdiction to result from an Indemnitee’s actual gross negligence
or willful misconduct.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at Loan Party Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Second
Restatement Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3. Each such notice or other communication shall be effective
only (a) if given by facsimile

 

173



--------------------------------------------------------------------------------

transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three (3) Business
Days after deposit in the U.S. mail (or, in the case of a Canadian Domiciled
Loan Party, the Canadian mail system, or, in the case of the European Borrower,
the Netherlands mail system), with first-class postage pre-paid, addressed to
the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged of (d) if given by electronic
mail or any other telecommunications device, when transmitted to an electronic
mail address (or by another means of electronic delivery). Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 2.3, 3.1.2, 3.1.3
or 4.1.1 shall be effective until actually received by the individual or
department to whose attention at Agent such notice is required to be sent. Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Loan Party Agent shall be
deemed received by all Loan Parties.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic
communication and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform. The Platform is
provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Loan Parties
and should not be made available to any personnel who do not wish to receive
such information or who may be engaged in investment or other market-related
activities with respect to any Loan Party’s securities. No Agent Indemnitee
shall have any liability to Borrowers, Lenders or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.

14.3.4 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Loan Party even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses

 

174



--------------------------------------------------------------------------------

arising from any non-conforming communication (including telephonic and
electronic communications) purportedly given by or on behalf of a Loan Party.

14.4 Performance of the Loan Parties’ Obligations. Agent may, in its discretion
at any time and from time to time, at the expense of the Loan Parties of the
applicable Loan Party Group, pay any amount or do any act required of a Loan
Party under any Loan Documents to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section 14.4 shall be reimbursed to Agent by the Loan Parties,
on demand, with interest from the date incurred to the date of payment thereof
at the rate applicable to Base Rate Loans. Any payment made or action taken by
Agent under this Section 14.4 shall be without prejudice to any right to assert
an Event of Default or to exercise any other rights or remedies under the Loan
Documents.

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Loan Party or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under applicable Law. If any
provision is found to be invalid under applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement. Any electronic signature, contract formation on an electronic
platform and electronic record-keeping shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.

14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

 

175



--------------------------------------------------------------------------------

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Loan Party.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, the Loan Parties acknowledge
and agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between the Loan Parties and such Person;
(ii) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate; and (iii) the Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated by the Loan Documents; (b) each
of Agent, Lenders, their Affiliates and any arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their Affiliates or any other Person
(except as expressly set forth in Section 13.3.2), and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of the Loan Parties and their Affiliates, and have no
obligation to disclose any of such interests to the Loan Parties or their
Affiliates. To the fullest extent permitted by applicable Law, each Loan Party
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section 14.12, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) with the consent of Loan Party
Agent; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 14.12 or (ii) is available to
Agent, any Lender, any Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than the Loan Parties. Notwithstanding
the foregoing, Agent and Lenders may publish or disseminate general information
concerning this credit facility for league table, tombstone and advertising
purposes, and may use the Loan Parties’ logos, trademarks or product photographs
in advertising materials. As used herein, “Information” means all information
received from a Loan Party or Subsidiary relating to it or its business that is
identified as confidential when delivered. Any Person required to maintain the
confidentiality of Information pursuant to this Section 14.12 shall be deemed to
have complied if it exercises a

 

176



--------------------------------------------------------------------------------

degree of care similar to that which it accords its own confidential
information. Each of Agent, Lenders and Issuing Banks acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with applicable Law.

14.13 [Intentionally Omitted].

14.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.15 Consent to Forum.

14.15.1 Forum. EACH LOAN PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES
THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Loan Party in any other court, nor limit the right of any party to serve process
in any other manner permitted by applicable Law. Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.

14.16 Waivers by the Loan Parties. To the fullest extent permitted by applicable
Law, each Loan Party waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any accounts, documents,
instruments, chattel paper and guarantees at any time held by Agent on which a
Loan Party may in any way be liable, and hereby ratifies anything Agent may do
in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Banks and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with the Loan
Parties. Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived

 

177



--------------------------------------------------------------------------------

its jury trial and other rights following consultation with legal counsel. In
the event of litigation, this Agreement may be filed as a written consent to a
trial by the court.

14.17 Patriot Act Notice. Agent and Lenders hereby notify the Loan Parties that
pursuant to the Patriot Act, the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” policies, regulations, laws or rules (the Proceeds of Crime Act and
such other applicable policies, regulations, laws or rules, collectively,
including any guidelines or orders thereunder, “AML Legislation”), Agent and
Lenders are required to obtain, verify and record information that identifies
each Loan Party, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act and the AML Legislation. Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding the Loan Parties’ management and owners, such as legal
name, address, social security number and date of birth. Each Loan Party shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence.
Loan Parties shall, promptly upon request, provide all documentation and other
information as Agent, Issuing Bank or any Lender may request from time to time
in order to comply with any obligations under any “know your customer,”
anti-money laundering or other requirements of applicable Law.

14.18 Canadian Anti-Money Laundering Legislation.

(a) If Agent has ascertained the identity of any Canadian Facility Loan Party or
any authorized signatories of any Canadian Facility Loan Party for the purposes
of applicable AML Legislation, then Agent:

(i) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Canadian Lender agrees that Agent has no obligation to ascertain
the identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Loan Party or any such authorized signatory in doing so.

14.19 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or

 

178



--------------------------------------------------------------------------------

otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

14.20 Nonliability of Lenders. Neither Agent, any Issuing Bank nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. Each Loan Party agrees, on behalf of itself and each other Loan
Party, that neither Agent, any Issuing Bank nor any Lender shall have liability
to any Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the actual gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT.

14.21 INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE LIEN AND GRANTED TO AGENT PURSUANT TO ANY LOAN DOCUMENT AND THE EXERCISE OF
ANY RIGHT OR REMEDY IN RESPECT OF THE COLLATERAL BY AGENT HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL WITH RESPECT TO ANY RIGHT OR
REMEDY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, ALL RIGHTS AND REMEDIES WITH RESPECT TO THE
COLLATERAL OF AGENT (AND THE SECURED PARTIES) SHALL BE SUBJECT TO THE TERMS OF
THE INTERCREDITOR AGREEMENT, AND NO CREDIT PARTY SHALL BE REQUIRED HEREUNDER OR
UNDER ANY LOAN DOCUMENT TO TAKE ANY ACTION WITH RESPECT TO THE COLLATERAL THAT
IS INCONSISTENT WITH SUCH LOAN PARTIES’ OBLIGATIONS UNDER THE FIXED ASSET
FACILITY ENTERED INTO ON THE DATE HEREOF. AGENT MAY NOT REQUIRE ANY CREDIT PARTY
TO TAKE ANY ACTION WITH RESPECT TO THE CREATION, PERFECTION OR PRIORITY OF ITS ,
WHETHER PURSUANT TO THE EXPRESS TERMS HEREOF OR OF ANY OTHER LOAN DOCUMENT OR
PURSUANT TO THE FURTHER ASSURANCE PROVISIONS HEREOF OR ANY OTHER LOAN DOCUMENT,
TO THE EXTENT THAT SUCH ACTION WOULD BE VIOLATIVE OF THE INTERCREDITOR AGREEMENT
OR SUCH LOAN PARTY’S OBLIGATIONS UNDER THE FIXED ASSET FACILITY ENTERED INTO ON
THE DATE HEREOF. THE DELIVERY OF ANY COLLATERAL TO AGENT UNDER THE FIXED ASSET
FACILITY ENTERED INTO ON THE DATE HEREOF PURSUANT TO THE FIXED ASSET FACILITY
ENTERED INTO ON THE DATE HEREOF SHALL SATISFY ANY DELIVERY REQUIREMENT HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT TO THE EXTENT THAT SUCH DELIVERY IS CONSISTENT
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.

 

179



--------------------------------------------------------------------------------

14.22 Amendment and Restatement.

(a) On the Second Restatement Date, the Existing Loan Agreement shall be
amended, restated and superseded in its entirety. The parties hereto acknowledge
and agree that (a) this Agreement and the other Loan Documents executed and
delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the Obligations under the Existing Loan Agreement
as in effect prior to the Second Restatement Date and (b) such Obligations are
in all respects continuing with only the terms thereof being modified as
provided in this Agreement.

(b) Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Loan Parties contained in the
Existing Loan Agreement, the Loan Parties acknowledge and agree that (1) any
causes of action or other rights created prior to the Second Restatement Date in
favor of any Lender and its successors arising out of the representations and
warranties of the Loan Parties contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Loan Agreement shall survive the execution and delivery of this Agreement;
provided, however, that it is understood and agreed that the Borrowers’ monetary
obligations under the Existing Loan Agreement in respect of the loans and
letters of credit thereunder are evidenced by this Agreement as provided herein
and (2) the execution, delivery and performance of this Agreement and the other
Loan Documents on the Second Restatement Date shall not impair the validity,
effectiveness or priority of the Liens granted pursuant to the Security
Documents on the Original Closing Date or the Restatement Date or the Notes
issued by the Borrowers on the Restatement Date, as applicable, and such Liens
and obligations in respect of the Notes and Security Documents are ratified and
reaffirmed and shall continue unimpaired with the same priority to secure the
applicable Obligations.

(c) All indemnification obligations of the Loan Parties pursuant to the Existing
Loan Agreement (including any arising from a breach of the representations
thereunder) shall survive the amendment and restatement of the Existing Loan
Agreement pursuant to this Agreement.

14.23 Notes Refinancing. The parties acknowledge and agree that the Notes
Refinancing will occur on or substantially concurrently with the Second
Restatement Date (as a result of cash tender offer, purchase and solicitation,
satisfaction and discharge and/or other satisfaction arrangements relating to
the Existing Notes), with proceeds from, among other sources, borrowings under
the Fixed Asset Facility, and such transactions are approved and consented to in
all respects.

14.24 Jyco Industries, LLC. Notwithstanding the fact that Jyco Industries, LLC
(“Jyco”) is a signatory to this Agreement or any other Loan Document, it is
agreed that Jyco shall not be a “U.S. Domiciled Loan Party”, “U.S./European
Facility Guarantor”, “U.S./European Facility Loan Party”, “Canadian Facility
Guarantor”, “Canadian Facility Loan Party”, “Loan Party”, “Guarantor, “Grantor”,
a “Pledgor”, or any similar capacity under this Agreement or any other Loan
Document until such time as Agent shall have received such information with
respect to Jyco as Agent shall have requested and Agent shall have confirmed
same to Jyco in writing.

[Remainder of page intentionally left blank; signatures begin on following page]

 

180



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

CS INTERMEDIATE HOLDCO 2 LLC, as a   U.S./European Facility Guarantor and a  
Canadian Facility Guarantor By:   /s/ Allen J. Campbell   Name: Allen J.
Campbell   Title: President CS INTERMEDIATE HOLDCO 1 LLC, as a   U.S./European
Facility Guarantor and a   Canadian Facility Guarantor By:   /s/ Allen J.
Campbell   Name: Allen J. Campbell   Title: President COOPER-STANDARD AUTOMOTIVE
INC., as the U.S. Borrower, a U.S./European Facility Guarantor and a Canadian
Facility Guarantor By:   /s/ Allen J. Campbell   Name: Allen J. Campbell  
Title: Executive Vice President & Chief  

  Financial Officer

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, as the Canadian Borrower and a
Canadian Facility Guarantor By:   /s/ Allen J. Campbell   Name: Allen J.
Campbell   Title: Vice President

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., as the European Borrower
By:   /s/ Robert C. Johnson   Name: Robert C. Johnson   Title: Director By:  
/s/ Maarten D.G. Van Den Berg   Name: Maarten D.G. Van Den Berg   Title:
Director COOPER-STANDARD AUTOMOTIVE NC L.L.C., as a U.S./European Facility
Guarantor and Canadian Facility Guarantor By:   /s/ Allen J. Campbell   Name:
Allen J. Campbell   Title: Vice President COOPER-STANDARD AUTOMOTIVE OH, LLC, as
a U.S./European Facility Guarantor and Canadian Facility Guarantor By:   /s/
Allen J. Campbell   Name: Allen J. Campbell   Title: Vice President
COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS MEXICO HOLDING LLC, as a U.S./European
Facility Guarantor and Canadian Facility Guarantor By:   /s/ Allen J. Campbell  
Name: Allen J. Campbell   Title: Vice President

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

CSA SERVICES INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor By:   /s/ Allen J. Campbell   Name: Allen J. Campbell   Title:
President NISCO HOLDING COMPANY, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor By:   /s/ Allen J. Campbell   Name: Allen J.
Campbell   Title:Vice President NORTH AMERICAN RUBBER, INCORPORATED, as a
U.S./European Facility Guarantor and Canadian Facility Guarantor By:   /s/ Allen
J. Campbell   Name: Allen J. Campbell   Title:Vice President STANTECH, INC., as
a U.S./European Facility Guarantor and Canadian Facility Guarantor By:   /s/
Allen J. Campbell   Name: Allen J. Campbell   Title: President COOPER-STANDARD
ROCKFORD INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor By:   /s/ Allen J. Campbell   Name: Allen J. Campbell   Title: Vice
President

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

STERLING INVESTMENTS COMPANY, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor By:   /s/ Allen J. Campbell   Name: Allen J. Campbell  
Title: CEO & President WESTBORN SERVICE CENTER, INC., as a U.S./European
Facility Guarantor and Canadian Facility Guarantor By:   /s/ Allen J. Campbell  
Name: Allen J. Campbell   Title: Vice President COOPER-STANDARD AUTOMOTIVE FHS
INC., as a U.S./European Facility Guarantor and Canadian Facility Guarantor By:
  /s/ Allen J. Campbell   Name: Allen J. Campbell   Title: Vice President JYCO
INDUSTRIES, LLC, as a U.S./European Facility Guarantor and Canadian Facility
Guarantor By:   /s/ Allen J. Campbell   Name: Allen J. Campbell   Title:
President

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and a U.S. Lender

By:    /s/ Thomas H. Herron Name:    Thomas H. Herron Title:    Senior Vice
President Address:    135 South LaSalle St. Suite 925   Chicago, IL 60603

 

                                                                               
                                              
                                                    
                                                                             
           Attn:    Cooper Standard Portfolio Manager   Telecopy:    (312)
904-7190

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
By:    /s/ Sylwia Durkiewicz Name:    Sylwia Durkiewicz Title:    Vice President
Address:    181 Bay Street, Suite 400, Toronto,   Ontario, Canada, M5J 2V8

 

                                                                               
                                              
                                                    
                                                                             
           Attn:    Cooper Standard Portfolio Manager   Telecopy:    (312)
453-4041

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a U.S. Lender and a Canadian Lender By:  

/s/ Michael Winters

Name:  

Michael Winters

Title:  

Vice President

Address:  

 

By:  

/s/ Michael Getz

Name:  

Michael Getz

Title:  

Vice President

Address:  

 

 

 

 

 

 

 

  Attn:                                     
                                        
Telecopy:                                                                  

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a U.S.

Lender

By:

 

/s/ Lana Gifas

Name:

 

Lana Gifas

Title:

 

Director

Address:

 

677 Washington Ave.

 

Stamford, CT 06901

 

 

 

 

 

 

 

Attn:

 

DL-UBS-Agency@ubs.com

 

Telecopy:

 

203-719-4176

By:

 

/s/ Kenneth Chin

Name:

 

Kenneth Chin

Title:

 

Director

Address:

 

677 Washington Ave.

 

Stamford, CT 06901

 

 

 

 

 

 

 

Attn:

 

DL-UBS-Agency@ubs.com

 

Telecopy:

 

203-719-4176

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

UBS AG CANADA BRANCH, as a Canadian

Lender

By:

 

/s/ Lana Gifas

Name:

 

Lana Gifas

Title:

 

Director

Address:

 

677 Washington Ave.

 

Stamford, CT 06901

 

 

 

 

 

 

 

Attn:

 

DL-UBS-Agency@ubs.com

 

Telecopy:

 

203-719-4176

By:

 

/s/ Kenneth Chin

Name:

 

Kenneth Chin

Title:

 

Director

Address:

 

677 Washington Ave.

 

Stamford, CT 06901

 

 

 

 

 

 

 

Attn:

 

DL-UBS-Agency@ubs.com

 

Telecopy:

 

203-719-4176

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender

By:

  /s/ Gene Riego de Dios

Name:

 

 

Gene Riego de Dios

Title:

 

Vice President

Address:

 

383 Madison Avenue, 24 FL

 

New York, NY 10179

 

United States

 

 

 

 

 

Attn:

 

Gene Riego de Dios

 

Telecopy:

 

212-270-5100

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as a Canadian Lender

By:

 

/s/ Gene Riego de Dios

Name:

 

Gene Riego de Dios

Title:

 

Vice President

Address:

 

383 Madison Avenue, 24 FL

 

New York, NY 10179

 

United States

 

 

 

 

 

Attn:

 

Gene Riego de Dios

 

Telecopy:

 

212-270-5100

 

[Signature Page to Second Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Lender and a Canadian Lender By:  

/s/ Marguerite Sutton

Name:  

Marguerite Sutton

Title:  

Vice President

Address:  

745 Seventh Avenue, NY, NY 10019

 

 

 

 

 

 

  Attn:                                     
                                        
Telecopy:                                                                  

 

[Signature Page to Second Amended and Restated Loan Agreement]